Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

 

among

 

 

EDWARDS LIFESCIENCES LLC,
a Delaware limited liability company, and

 

EDWARDS LIFESCIENCES A.G.,
a Swiss corporation,



and

 

C. R. BARD, INC.,

a New Jersey corporation, and

 

ANGIOMED GMBH & CO., MEDIZINTECHNIK KG,
a German limited partnership

 

 

December 6, 2007

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

1.

PLAN OF ACQUISITION

 

1

 

1.1

Purchase and Sale of Transferred Assets

 

1

 

1.2

Purchase Price and Adjustments

 

8

 

1.3

Assumption of Liabilities.

 

13

 

1.4

Taxes.

 

14

 

1.5

Closing.

 

16

 

1.6

Closing Deliverables.

 

16

 

1.7

Accounts Receivable.

 

17

 

1.8

Further Assurances.

 

17

 

 

 

 

 

2.

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

18

 

2.1

Organization and Good Standing.

 

18

 

2.2

Authority; Binding Effect.

 

19

 

2.3

Consents.

 

19

 

2.4

No Breach.

 

19

 

2.5

Financial Information.

 

20

 

2.6

Tax Liabilities.

 

20

 

2.7

Litigation.

 

20

 

2.8

Compliance With Laws.

 

21

 

2.9

Title to Properties.

 

23

 

2.10

Condition of Tangible Assets.

 

23

 

2.11

Intellectual Property.

 

24

 

2.12

[Intentionally Omitted]

 

25

 

2.13

Labor Relations.

 

25

 

2.14

Contracts.

 

25

 

2.15

Inventory.

 

27

 

2.16

Permits; Regulatory Matters.

 

27

 

2.17

Absence of Certain Changes.

 

28

 

2.18

No Brokers; Affiliate Transactions.

 

28

 

2.19

Environmental Matters.

 

28

 

2.20

Business Data; Product Specifications

 

29

 

2.21

No Other Representations and Warranties

 

29

 

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF BUYERS

 

30

 

3.1

Organization and Good Standing

 

30

 

3.2

Authority; Binding Effect

 

30

 

3.3

Consents

 

31

 

3.4

No Breach

 

31

 

3.5

Capital Resources

 

31

 

3.6

No Brokers

 

31

 

3.7

No Other Representations and Warranties

 

31

 

i

--------------------------------------------------------------------------------


 

4.

COVENANTS OF SELLERS

 

31

 

4.1

Interim Operation of Business

 

31

 

4.2

Post-Closing Cooperation

 

33

 

4.3

Full Access and Pre-Closing Cooperation

 

33

 

4.4

Consents; Third Party Arrangements

 

34

 

4.5

Non-Compete

 

34

 

4.6

Inventory List; List of Acquired Contracts

 

36

 

4.7

[Intentionally Omitted]

 

36

 

4.8

FDA Regulatory Matters

 

36

 

4.9

Transition of FDA Applications

 

38

 

 

 

 

 

5.

COVENANTS OF BUYERS; MUTUAL COVENANTS

 

39

 

5.1

Notice of Certain Events

 

39

 

5.2

Regulatory Matters

 

40

 

5.3

[Intentionally Omitted]

 

40

 

5.4

Use of Names

 

40

 

5.5

Records after Closing

 

40

 

5.6

Certain Government Approvals

 

41

 

5.7

Bulk Sales

 

42

 

5.8

Confidentiality

 

42

 

5.9

Product Liability

 

42

 

5.10

Product Returns

 

43

 

 

 

 

 

6.

COVENANTS RELATING TO EMPLOYEES

 

43

 

6.1

Buyer’s Employment of Selected Business Employees

 

43

 

6.2

Prior Service

 

44

 

6.3

Participation by Transferred Employees in Buyers’ Benefit Plans

 

44

 

6.4

Non-Solicitation

 

44

 

6.5

No Transfer of Employment.

 

45

 

6.6

WARN Act Compliance

 

45

 

 

 

 

 

7.

CONDITIONS To closing

 

46

 

7.1

Conditions to Each Party’s Obligations

 

46

 

7.2

Conditions to Sellers’ Obligations

 

46

 

7.3

Conditions to Buyers’ Obligations

 

47

 

 

 

 

 

8.

INDEMNIFICATION AND CERTAIN REMEDIES

 

47

 

8.1

Survival of Representations and Warranties

 

47

 

8.2

Indemnification by Sellers

 

48

 

8.3

Indemnification by Buyers

 

51

 

8.4

Third-Party Claims

 

52

 

8.5

Tax Benefits; Adjustments to Purchase Price

 

53

 

8.6

Exclusive Remedy

 

53

 

 

 

 

 

9.

TERMINATION AND ABANDONMENT

 

54

 

9.1

Methods of Termination

 

54

 

9.2

Termination Procedure and Effect

 

54

 

ii

--------------------------------------------------------------------------------


 

10.

MISCELLANEOUS

 

54

 

10.1

Counterparts

 

54

 

10.2

Notices

 

54

 

10.3

Successors and Assigns

 

55

 

10.4

Governing Law; Jurisdiction

 

55

 

10.5

Amendment

 

56

 

10.6

Entire Agreement

 

56

 

10.7

Severability

 

56

 

10.8

Specific Performance

 

56

 

10.9

Publicity

 

56

 

10.10

Interpretation

 

57

 

10.11

Third Party Beneficiaries

 

57

 

10.12

Knowledge Defined

 

58

 

10.13

Expenses

 

58

 

10.14

Damages

 

58

 

Annexes, Exhibits and Schedules:

 

 

Annex 1:

PMA Payments Milestones

Annex 2:

Manufacturing Transfer Payment Milestone

 

 

Exhibit A:

Bill of Sale

Exhibit B:

Cross License Agreement

Exhibit C:

Transition Services Agreement

Exhibit D:

Transition Supply Agreement

Exhibit E:

Clinical Studies Agreement

Exhibit F-1:

Disclosure Schedule

Exhibit F-2:

Buyers’ Schedule

Exhibit G-1:

US Seller Tax Certificate

Exhibit G-2:

EU Seller Tax Certificate

 

iii

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

Term

 

Section

 

 

 

Accounting Methodologies

 

1.2(b)(i)

Acquired Contracts

 

1.1(a)(x)

Acquired IP Contracts

 

1.1(a)(x)

Agreement

 

Preamble

Allocation Disagreements

 

1.2(f)(ii)

Allocation Dispute Notice

 

1.2(f)(ii)

Allocation Methodology

 

1.2(f)(ii)

Ancillary Agreements

 

1.6(j)

Assigned IP Assets

 

1.1(a)(iv)

Assumed Obligations

 

1.3(a)

Business

 

Recitals

Business Data

 

2.20(a)

Business Employees

 

6.1(a)

Business Permits

 

1.1(a)(vii)

Buyer

 

Preamble

Buyer Allocation

 

1.2(f)(ii)

Buyer Consent

 

3.3

Buyer Indemnified Person

 

8.2(a)

Buyer Material Adverse Effect

 

3.2

Buyers

 

Preamble

Buyers’ Schedule

 

3

Claim

 

2.7(a)

Clinical Studies Agreement

 

1.6(j)

Closing

 

1.5

Closing Date

 

1.5

Closing Date Consideration

 

1.2(a)(i)

Closing Inventory Statement

 

1.2(b)(iv)

Closing Time

 

1.5

Code

 

1.4(d)(i)

Common Interest Agreement

 

5.8

Complaint System

 

2.7(b)

Confidentiality Agreement

 

5.8

Consent

 

2.3

Consignment Inventory Amount

 

1.2(b)(i)(B)

Contracts

 

2.4

Copyrights

 

1.1(a)(iv)

Covered Business

 

4.5(a)(i)

Cross License Agreement

 

1.6(j)

Current Inventory

 

1.2(b)(i)

Damages

 

8.2(a)

 

iv

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Deductible

 

8.2(b)

Directive

 

2.8(b)

Disclosure Schedule

 

2

Dispute Notice

 

1.2(b)(v)

Divestiture

 

5.6(c)

DMR

 

1.1(a)(ix)

DOJ

 

5.6(b)

Encumbrances

 

1.1(a)

Environmental Laws

 

2.19(b)(i)

ERISA

 

1.1(a)(ix)

Estimated Inventory Statement

 

1.2(b)(i)

EU Applications

 

2.16(b)

EU Buyer

 

Preamble

EU Law

 

2.8(b)

EU Seller

 

Preamble

EU Seller Tax Certificate

 

1.6(k)

Excluded Liabilities

 

1.3(b)

Excluded Taxes

 

1.4(d)(ii)

Extrusions

 

Annex 2

FD&C Act

 

2.8(b)

FDA Applications

 

2.16(b)

FDA Law

 

2.8(b)

FDA/EU Applications

 

2.16(b)

Final Inventory

 

1.2(b)(vi)

Final Purchase Price Allocation

 

1.2(f)(i)

Financial Information

 

2.5

FTC

 

5.6(b)

Governmental Entity

 

1.1(a)(vii)

HSR Act

 

5.6(b)

IDE

 

4.8(b)

Indemnitee

 

8.4

Indemnitor

 

8.4

Independent Firm

 

1.2(b)(vi)

Initial FDA Approval

 

Annex 1

Initial PMA Payment

 

Annex 2, Annex 1

Intellectual Property

 

1.1(a)(iv)

Inventory

 

1.1(a)(ii)

Inventory Amount

 

1.2(b)(i)(A)

Inventory Deficiency

 

1.2(b)(ii)

Inventory Excess

 

1.2(b)(ii)

IRBs

 

4.8(b)

Know-How

 

1.1(a)(iv)

 

v

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Law

 

2.4

Manufacturing Agreement

 

1.1(a)(x)

Manufacturing Protocols

 

Annex 2

Manufacturing Transfer Payments

 

1.2(a)(iii)

Material Adverse Effect

 

2.1

Material Contracts

 

2.14(b), 2.14(b)

Materials of Environmental Concern

 

2.19(b)(ii)

MCA

 

5.8

MDRs

 

1.1(a)(ix)

Notice Date

 

1.2(b)(vi)

Notice Period

 

8.4(b)

Order

 

2.4

parties

 

Preamble

party

 

Preamble

Patent Claim

 

8.2(c)

Patent Claim Notice

 

8.2(c)(i)

Patent Damages

 

8.2(c)

Patents

 

1.1(a)(iv)

Permits

 

2.16(a)(ii)

Permitted Encumbrances

 

2.9(a)

Plans

 

1.1(b)(ix)

PMA

 

4.8(b)

PMA Application

 

4.8(b)

PMA License

 

4.9(d)

PMA Payments

 

1.2(a)(ii)

Presentation Date

 

1.2(f)(ii)

Primarily Used in Business

 

1.1(a)(xiv)

Product Liability

 

5.9

Product Records

 

1.1(a)(ix)

Product Specifications

 

1.1(a)(v)

Products

 

Recitals

Proposed Adjustments

 

1.2(b)(v)

Purchase Price

 

1.2(a)(iii)

RESILIENT IDE

 

4.8(b)

Retained Names

 

5.4(b)

Secondary FDA Approval

 

Annex 1

Secondary PMA Payment

 

Annex 1

Seller

 

Preamble

Seller Business Combination Transaction

 

4.5(b)

Seller Indemnified Person

 

8.3(a)

Sellers

 

Preamble

Shared Contract

 

1.1(d)

 

vi

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Tangible Assets

 

2.10

Target Inventory

 

1.2(b)(ii)

Tax

 

1.4(d)(iii)

Tax Return

 

1.4(d)(v)

Taxes

 

1.4(d)(iii)

Taxing Authority

 

1.4(d)(iv)

Third-Party Claim

 

8.4(a)

Third-Party Claim Notice

 

8.4(a)

Thirdy Party Patent

 

8.2(c)

Trademarks

 

1.1(a)(iv)

Transactions

 

Recitals

Transfer Taxes

 

1.4(b)

Transferred Assets

 

1.1(a)

Transferred Employee

 

6.1(b)

Transition Services Agreement

 

1.6(j)

Transition Supply Agreement

 

1.6(j)

Treasury Regulations

 

1.4(d)(vi)

TSA Employees

 

6.1(a)

US Buyer

 

Preamble

US Seller

 

Preamble

US Seller Tax Certificate

 

1.6(k)

WARN

 

2.13

 

vii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December 6, 2007,
is made by and among EDWARDS LIFESCIENCES LLC, a Delaware limited liability
company (the “US Seller”), EDWARDS LIFESCIENCES A.G., a Swiss corporation (the
“EU Seller” and together with the US Seller, “Sellers” and each a “Seller”), C.
R. BARD, INC., a New Jersey corporation (the “US Buyer”), and ANGIOMED GMBH &
CO., MEDIZINTECHNIK KG, a German limited partnership (the “EU Buyer” and
together with the US Buyer, “Buyers” and each a “Buyer”).  Buyers, on the one
hand, and Sellers, on the other hand, are each referred to herein as a “party”
and collectively as the “parties.”

 

RECITALS

 

WHEREAS, the Sellers and their affiliates have established and maintain, and
conduct, a business (the “Business”) that is engaged in the research and
development, design, manufacturing, marketing, distribution and sale of
peripheral vascular stents, which includes the following product lines of
Sellers and their affiliates (“Products”):  (i) self expanding stents;
(ii) balloon expanding stents; and (iii) delivery systems (including balloons
and catheters contained therein) associated with the foregoing products; and

 

WHEREAS, Sellers desire to sell to Buyers, and Buyers desire to purchase from
Sellers, all of the Transferred Assets (as defined below), which do not include
the Excluded Assets (as defined below), and Buyers are willing to assume only
the specified Assumed Obligations (as defined below) of Sellers and will assume
no other liabilities or obligations, and the parties intend to consummate such
sale and purchase and the other transactions contemplated by this Agreement
(collectively, the “Transactions”).

 

NOW, THEREFORE, in consideration of the mutual covenants and consideration
contained herein, the parties hereto covenant and agree as follows:

 


1.                                      PLAN OF ACQUISITION


 


1.1          PURCHASE AND SALE OF TRANSFERRED ASSETS


 


(A)           TRANSFERRED ASSETS.  UPON THE TERMS AND CONDITIONS SET FORTH
HEREIN AND SUBJECT TO SECTION 1.1(B), AT THE CLOSING, SELLERS WILL SELL, ASSIGN,
TRANSFER, CONVEY AND DELIVER, OR CAUSE TO BE SOLD, ASSIGNED, TRANSFERRED,
CONVEYED AND DELIVERED, TO BUYERS, AND BUYERS WILL BUY, ACQUIRE AND TAKE FROM
SELLERS OR THEIR AFFILIATES, ALL OF SELLERS’ AND THEIR AFFILIATES’ RIGHT, TITLE
AND INTEREST IN AND TO THE TRANSFERRED ASSETS (AS DEFINED BELOW), FREE AND CLEAR
OF ALL RESTRICTIONS, LIENS, CLAIMS, MORTGAGES, SECURITY INTERESTS OR OTHER
ENCUMBRANCES OF ANY KIND (“ENCUMBRANCES”), OTHER THAN PERMITTED ENCUMBRANCES (AS
DEFINED BELOW).  “TRANSFERRED ASSETS” MEANS ALL OF SELLERS’ AND THEIR
AFFILIATES’ RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING ASSETS,
PROPERTIES, RIGHTS, GOODWILL AND CLAIMS OF SELLERS OR THEIR AFFILIATES THAT
RELATE TO THE BUSINESS OR THE PRODUCTS:


 

--------------------------------------------------------------------------------


 

(I)            ALL OF THE TANGIBLE PERSONAL PROPERTY AND EQUIPMENT PRIMARILY
USED IN THE BUSINESS, INCLUDING THE PERSONAL PROPERTY AND EQUIPMENT LISTED ON
SCHEDULE 1.1(A)(I);

 

(II)           ALL FINISHED GOODS INVENTORY OF THE BUSINESS, EXCLUDING ALL
INVENTORIES OF RAW MATERIALS AND WORK-IN-PROCESS BUT INCLUDING ALL FINISHED
GOODS INVENTORY IN TRANSIT OR HELD ON CONSIGNMENT BY ANY PERSON, AND ANY RELATED
PACKAGING OR OTHER MATERIALS OR SUPPLIES THAT ARE, WITHOUT DUPLICATION, (X) HELD
FOR SALE BY THE SELLERS OR THEIR AFFILIATES ON THE CLOSING DATE OR (Y) INCLUDED
IN THE CLOSING INVENTORY STATEMENT (COLLECTIVELY, THE “INVENTORY”);

 

(III)          ALL COMPUTER HARDWARE, DATABASES AND COMPUTER SOFTWARE PRIMARILY
USED IN THE BUSINESS, IN EACH CASE, THAT ARE SPECIFICALLY USED IN THE
MANUFACTURE OF THE PRODUCTS, INCLUDING THE HARDWARE, DATABASES AND SOFTWARE
LISTED ON SCHEDULE 1.1(A)(III);

 

(IV)          ALL RIGHTS IN AND TO THE FOLLOWING U.S. AND FOREIGN INTELLECTUAL
PROPERTY (THE “ASSIGNED IP ASSETS”):  (A) ALL PATENTS (AS DEFINED BELOW)
PRIMARILY USED IN THE BUSINESS, INCLUDING THOSE PATENTS SET FORTH IN
SCHEDULE 1.1(A)(IV) BUT SPECIFICALLY EXCLUDING THOSE SET FORTH ON SCHEDULE
1.1(B)(II); (B) ALL COPYRIGHTS (AS DEFINED BELOW) PRIMARILY USED IN THE
BUSINESS, INCLUDING THOSE COPYRIGHTS SET FORTH IN SCHEDULE 1.1(A)(IV); (C) ALL
TRADEMARKS (AS DEFINED BELOW) PRIMARILY USED IN THE BUSINESS, INCLUDING THOSE
TRADEMARKS SET FORTH IN SCHEDULE 1.1(A)(IV); AND (D) ALL KNOW-HOW (AS DEFINED
BELOW) USED EXCLUSIVELY IN THE BUSINESS OR RELATED EXCLUSIVELY TO ANY PRODUCT. 
FOR THE AVOIDANCE OF DOUBT, THE KNOW-HOW IN (D) ABOVE INCLUDES PRODUCT
SPECIFICATIONS (AS DEFINED BELOW).  FOR PURPOSES OF THIS AGREEMENT,
“INTELLECTUAL PROPERTY” MEANS AND INCLUDES (1) PATENTS (INCLUDING APPLICATIONS,
DIVISIONALS, PROVISIONALS, CONTINUATIONS, CONTINUATIONS-IN-PART,
RE-EXAMINATIONS, REISSUES OR EQUIVALENT RIGHTS RELATING THERETO, AND THEIR
FOREIGN COUNTERPARTS), INDUSTRIAL DESIGNS, UTILITY MODELS AND EQUIVALENT RIGHTS
(“PATENTS”), (2) COPYRIGHTS AND COPYRIGHTABLE WORKS (INCLUDING SOFTWARE,
SYSTEMS, DOCUMENTATION, GRAPHICS, RESEARCH MATERIALS, LAB BOOKS AND REPORTS,
ADVERTISING MATERIALS AND WEBSITE CONTENT) (“COPYRIGHTS”); (3) TRADE NAMES,
BRAND NAMES, TRADEMARKS, SERVICE MARKS, CORPORATE NAMES, LOGOS, DOMAIN NAMES AND
OTHER SOURCE INDICATORS, AND ALL OF THE GOODWILL ASSOCIATED WITH ANY OF THE
FOREGOING (“TRADEMARKS”); AND (4) TRADE SECRETS, KNOW-HOW, DOCUMENTS, DRAWINGS,
PROCEDURES, INVENTIONS, COMPOSITIONS OF MATTER, TECHNOLOGY, PROCESSES, METHODS
AND FORMULAE, CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC INFORMATION OR MATERIALS
IN ANY FORM OR MEDIA, AND ALL OTHER INTELLECTUAL OR INDUSTRIAL PROPERTY NOT
INCLUDED IN CLAUSES (1) THROUGH (3) (“KNOW-HOW”);

 

(V)           ALL PATTERNS, PLANS, DESIGNS, BLUEPRINTS, SKETCHES, DRAWINGS,
RESEARCH DATA, FORMULAE, COMPOSITIONS, CHEMICAL FORMULATIONS, DESIGN AND OTHER
SPECIFICATIONS, INSTRUCTIONS FOR USE, RAW MATERIAL AND COMPONENT LISTS AND
SPECIFICATIONS, MANUFACTURING PROCESSES AND PROTOCOLS, BATCH RECORDS, PROCESS
DESCRIPTIONS AND VALIDATIONS, PROCEDURES (INCLUDING QUALITY TESTING AND STANDARD
OPERATING PROCEDURES), EQUIPMENT REQUIREMENTS, OPERATING AND OTHER MANUALS,
INSTALLATION PROCEDURES AND REQUIREMENTS, INSTALLATION/OPERATION/PERFORMANCE
QUALIFICATION PROTOCOLS, DATA (INCLUDING TECHNICAL AND COMPUTER DATA), RECORDS
(INCLUDING PURCHASING, REGULATORY COMPLIANCE, RISK MANAGEMENT

 

2

--------------------------------------------------------------------------------


 

AND RESEARCH AND DEVELOPMENT RECORDS), ENVIRONMENTAL CONTROL DOCUMENTATION,
PRODUCT AND PROCESS IMPROVEMENTS, PROPOSALS AND RELATED DOCUMENTATION, IN EACH
CASE, USED EXCLUSIVELY IN THE BUSINESS OR RELATED EXCLUSIVELY TO ANY PRODUCT
(“PRODUCT SPECIFICATIONS”);

 

(VI)          ALL GOODWILL AND OTHER GENERAL INTANGIBLE PROPERTIES AND ASSETS
(OTHER THAN INTELLECTUAL PROPERTY) THAT ARE PRIMARILY USED IN THE BUSINESS;

 

(VII)         EXCEPT THOSE BUSINESS PERMITS SET FORTH ON SCHEDULE 1.1(B)(XVII)
AND TO THE EXTENT TRANSFERABLE AND EXCLUDING ALL PMA APPLICATIONS, ALL
APPROVALS, LICENSES, PERMITS, CLEARANCES, PERMISSIONS, EXEMPTIONS,
CERTIFICATIONS, AUTHORIZATIONS, CONSENTS OF, OR DECLARATIONS, REGISTRATIONS OR
FILINGS WITH, ANY FEDERAL, STATE, LOCAL, MUNICIPAL, FOREIGN OR MULTI-NATIONAL
GOVERNMENTAL OR REGULATORY AUTHORITY, AGENCY, COMMISSION, COURT (INCLUDING ANY
ARBITRATION PANEL), BODY OR ENTITY, OR QUASI-GOVERNMENTAL, SELF-REGULATORY
ORGANIZATION, COMMISSION, BODY, AUTHORITY OR AGENCY (EACH A “GOVERNMENTAL
ENTITY”) (INCLUDING ALL FDA APPLICATIONS (AS DEFINED BELOW)) THAT ARE PRIMARILY
USED IN THE BUSINESS, INCLUDING THOSE LISTED ON SCHEDULE 1.1(A)(VII) (“BUSINESS
PERMITS”), AND ALL DOCUMENTATION SPECIFICALLY RELATING TO ALL PRESENT AND PAST
PRODUCT CLINICAL TRIALS;

 

(VIII)        A LIST CONTAINING (A) THE NAMES AND ADDRESSES, TO THE EXTENT
AVAILABLE, OF EACH PERSON WHO PURCHASED, DURING THE PERIOD COMMENCING ON
JANUARY 1, 2006 AND ENDING ON THE DATE OF THIS AGREEMENT, ANY PRODUCTS AND
(B) THE AMOUNT OF PRODUCTS PURCHASED BY EACH SUCH PERSON DURING SUCH PERIOD;

 

(IX)           OTHER THAN DOCUMENTS RELATED TO THE PMA APPLICATION FOR AN SFA
INDICATION AND TO THE EXTENT TRANSFERABLE, ALL OF THE FOLLOWING TO THE EXTENT
THAT THEY PRIMARILY RELATE TO ANY EXISTING PRODUCT (IN EACH CASE, WHETHER SUCH
MATERIALS ARE EVIDENCED IN WRITING, ELECTRONICALLY OR OTHERWISE):  (A) ALL
MATERIAL BUSINESS RECORDS AND ALL PURCHASING RECORDS AND REGULATORY COMPLIANCE
RECORDS (INCLUDING EACH DEVICE MASTER RECORD (“DMR”) FILE); (B) ALL REGULATORY
CORRESPONDENCE; (C) ALL MATERIAL RECORDS AND ALL WRITTEN CORRESPONDENCE
CONCERNING THE FDA APPLICATIONS (TOGETHER WITH ALL SUPPORTING AND BACKGROUND
DOCUMENTATION); (D) SUBMISSIONS AND REPORTS TO THE FDA OR ANY NOTIFIED BODY OR
COMPETENT AUTHORITY (INCLUDING ALL SUPPORTING AND BACKGROUND DOCUMENTATION);
(E) MANUALS AND PROCEDURES FOR ASSURING COMPLIANCE WITH FDA LAW AND EU LAW (AS
THOSE TERMS ARE DEFINED HEREUNDER), CE TECHNICAL FILES AND ALL OTHER RECORDS AND
MATERIALS NECESSARY TO COMPLY WITH FDA LAW AND EU LAW OR SIMILAR REQUIREMENTS OF
THIRD PARTY AUDITORS; (F) ALL DATA AND INFORMATION RELATING TO NONCLINICAL AND
CLINICAL TESTING OF PRODUCTS, INCLUDING ALL RECORDS RELATED TO THE CONTINUUM,
ETAGIUSS, MELOPEE, ELODIE PHASE I AND ELODIE PHASE II STUDIES; (G) RISK
MANAGEMENT RECORDS; (H) SUPPLIER AND VENDOR LISTS; (I)  SERVICE PROVIDER LISTS;
(J) PROMOTIONAL LITERATURE AND ADVERTISING MATERIALS WITH SUPPORT DATA;
(K) CATALOGS; (L) RESEARCH MATERIAL; (M) DESIGN HISTORY FILES, COMPLAINTS,
MEDICAL DEVICE REPORTS (“MDRS”); (N) CORRECTION AND REMOVAL REPORTS;
(O) CORRECTIVE AND PREVENTIVE ACTION REPORTS, WRITTEN MEMORANDA OR RECORDS
DOCUMENTING DECISIONS NOT TO FILE A 510(K); (P) OTHER PRODUCT DEVELOPMENT
RECORDS; AND (Q) ALL MATERIAL BUSINESS RECORDS, REGULATORY COMPLIANCE RECORDS
AND CORRESPONDENCE,

 

3

--------------------------------------------------------------------------------


 

RESEARCH MATERIAL, DESIGN HISTORY FILES AND OTHER PRODUCT DEVELOPMENT RECORDS
RELATED TO PAST OR CURRENT R&D PROJECTS (COLLECTIVELY, “PRODUCT RECORDS”);

 

(X)            (A) THE PURCHASE ORDERS AND COMMITMENTS OF CUSTOMERS OF THE
BUSINESS THAT ARE OUTSTANDING AND UNFULFILLED ON THE CLOSING DATE, (B) THE
MANUFACTURING AGREEMENT BY AND AMONG THE US SELLER AND ADMEDES SCHUESSLER GMBH,
DATED DECEMBER 6, 2006 (THE “MANUFACTURING AGREEMENT”), (C) ALL OTHER CONTRACTS
THAT ARE PRIMARILY USED IN THE BUSINESS, OTHER THAN THOSE CONTRACTS RELATING
PRIMARILY TO INTELLECTUAL PROPERTY AND OTHER THAN THE “SHARED CONTRACTS” SET
FORTH ON SCHEDULE 1.1(A)(X)(C) AND (D) CONTRACTS PRIMARILY USED IN THE BUSINESS
AND RELATING PRIMARILY TO INTELLECTUAL PROPERTY, INCLUDING THOSE CONTRACTS SET
FORTH IN SCHEDULE 1.1(A)(X)(D) (THE “ACQUIRED IP CONTRACTS AND TOGETHER WITH THE
CONTRACTS DESCRIBED IN THE FOREGOING SUB-CLAUSES (A) THROUGH (C) (OTHER THAN
INVENTOR ASSIGNMENTS), COLLECTIVELY, THE “ACQUIRED CONTRACTS”);

 

(XI)           TO THE EXTENT TRANSFERABLE, (X) ALL WARRANTIES OR GUARANTEES BY
ANY MANUFACTURER OR SUPPLIER TO THE EXTENT RELATED TO ANY OF THE TRANSFERRED
ASSETS, AND (Y) ALL RIGHTS, CLAIMS, CAUSES OF ACTION, RIGHTS OF RECOVERY, RIGHTS
TO INDEMNIFICATION FROM THIRD PARTIES, REFUNDS, DEPOSITS, RIGHTS OF SET OFF, AND
RIGHTS OF RECOUPMENT, IN EACH CASE TO THE EXTENT RELATED TO ANY OF THE
TRANSFERRED ASSETS OR ASSUMED OBLIGATIONS (AS DEFINED BELOW) OR SELLERS’ OR
THEIR AFFILIATES’ OWNERSHIP, CONTROL OR USE THEREOF PRIOR TO THE CLOSING DATE,
INCLUDING THE RIGHT TO RECOVER ALL PROCEEDS, SETTLEMENTS AND DAMAGES THEREFROM;
PROVIDED THAT, TO THE EXTENT THAT ANY ITEM UNDER SUB-CLAUSES (X) AND (Y) ABOVE
PROVIDES A RIGHT TO MAKE A CLAIM AGAINST ANY THIRD PARTY AND RELATES TO AN
EXCLUDED LIABILITY OR A LIABILITY OR OBLIGATION IN RESPECT OF WHICH SELLERS MAY
BE OBLIGATED TO INDEMNIFY BUYERS PURSUANT TO THIS AGREEMENT, SUCH ITEM SHALL NOT
BE TRANSFERRED TO BUYERS UNTIL THE LATER TO OCCUR OF (A) THE TIME AT WHICH
SELLERS NO LONGER HAVE ANY LIABILITY OR OBLIGATION TO INDEMNIFY BUYERS UNDER
ARTICLE 8 IN RESPECT THEREOF AND (B) THE EXPIRATION OF THE EIGHTEEN (18) MONTH
SURVIVAL PERIOD UNDER SECTION 8.1;

 

(XII)          A SCHEDULE SETTING FORTH THE CURRENT AND HISTORICAL COMPENSATION
AND BENEFITS COVERAGE OF TRANSFERRED EMPLOYEES, AND HISTORICAL SALES RANKINGS
AND SALES DATA REPORTS WITH RESPECT TO TRANSFERRED EMPLOYEES;

 

(XIII)         ALL PROTOTYPES AND OTHER ASSETS EXCLUSIVELY RELATED TO PAST OR
CURRENT R&D PROJECTS (INCLUDING NON-BIOTRONIK PTA BALLOONS, COVERED PERIPHERAL
STENTS AND STENT GRAFTS (OTHER THAN (A) DEVICES OR METHODS FOR THE TREATMENT OF
STRUCTURAL HEART DISEASE OR (B) DEVICES OR METHODS FOR THE TREATMENT OF
ABDOMINAL AORTIC ANEURYSMS OR THORACIC AORTIC ANEURYSMS) IN DEVELOPMENT); AND

 

(XIV)        ALL OTHER ASSETS LISTED ON SCHEDULE 1.1(A)(XIV).

 

For all purposes of this Agreement, the defined phrase “Primarily Used In the
Business” shall mean primarily relating to, or used primarily or held for use
primarily in or by, the Business or in connection with the development of the
existing Products.  Notwithstanding anything herein to the contrary, Sellers
shall retain possession of any Transferred Assets

 

4

--------------------------------------------------------------------------------


 

reasonably necessary, as mutually agreed by the parties, in connection with
Sellers’ performance of their obligations under the Ancillary Agreements (as
defined below) and such Transferred Assets shall be delivered to Buyers not at
the Closing but as soon as reasonably practicable after the earlier of (x) the
date on which such Transferred Asset is no longer reasonably necessary in
connection with Sellers’ performance under the Ancillary Agreements or (y) the
expiration or termination of the relevant Ancillary Agreements.  Furthermore,
notwithstanding anything herein to the contrary, Sellers shall not be precluded
from retaining copies of Transferred Assets that are documents (whether such
documents are evidenced in writing, electronically or otherwise) necessary for
retention in accordance with past practices for regulatory compliance or other
similar purposes, provided that all such material shall be held in confidence in
accordance with Section 5.8.  Upon the transfer, and not prior thereto, of
(i) the PMA Application and the related Product Records pursuant to Section 4.8
and (ii) the RESILIENT IDE and the related Product Records pursuant to
Section 4.9, the PMA Application, RESLIENT IDE and the Product Records related
to each shall be deemed Transferred Assets.

 


(B)           EXCLUDED ASSETS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, BUYERS SHALL NOT ACQUIRE ANY OF SELLERS’ AND THEIR AFFILIATES’
RIGHT, TITLE OR INTEREST IN AND TO ANY ASSET, PROPERTY, RIGHT, GOODWILL OR
CLAIM, EXCEPT FOR THE TRANSFERRED ASSETS.  THE ASSETS, PROPERTIES, RIGHTS,
GOODWILL AND CLAIMS OF SELLERS AND THEIR AFFILIATES THAT SHALL NOT BE
TRANSFERRED HEREUNDER ARE REFERRED TO HEREIN AS THE “EXCLUDED ASSETS”, AND,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, SHALL INCLUDE THE
FOLLOWING:


 

(I)            ALL INVENTORIES OF RAW MATERIALS AND WORK-IN-PROCESS, AS WELL AS
OTHER TANGIBLE PERSONAL PROPERTY AND EQUIPMENT SET FORTH ON SCHEDULE 1.1(B)(I)

 

(II)           ALL INTELLECTUAL PROPERTY SET FORTH ON SCHEDULE 1.1(B)(II);

 

(III)          ANY REAL PROPERTY, WHETHER OWNED OR LEASED (TOGETHER WITH ALL
EASEMENTS, LICENSES, INTERESTS AND ALL OF THE RIGHTS ARISING OUT OF THE
OWNERSHIP THEREOF OR APPURTENANT THERETO AND TOGETHER WITH ALL BUILDINGS,
STRUCTURES, FACILITIES, FIXTURES AND OTHER IMPROVEMENTS THEREON);

 

(IV)          (A) ALL TRADE ACCOUNTS RECEIVABLE AND OTHER RIGHTS TO PAYMENT FROM
CUSTOMERS OF THE BUSINESS AND THE FULL BENEFIT OF ALL SECURITY FOR SUCH ACCOUNTS
OR RIGHTS TO PAYMENT, INCLUDING ALL TRADE ACCOUNTS RECEIVABLE REPRESENTING
AMOUNTS RECEIVABLE IN RESPECT OF GOODS OR PRODUCTS (INCLUDING THE PRODUCTS)
SHIPPED OR SOLD OR SERVICES RENDERED TO CUSTOMERS OF THE BUSINESS ON OR PRIOR TO
THE CLOSING DATE, (B) ALL OTHER ACCOUNTS OR NOTES RECEIVABLE OF THE BUSINESS AND
THE FULL BENEFIT OF ALL SECURITY FOR SUCH ACCOUNTS OR NOTES, IN EACH CASE, AS OF
THE CLOSING DATE, AND (C) ANY CLAIM, REMEDY OR OTHER RIGHT RELATED TO ANY OF THE
FOREGOING, IN EACH CASE, AS OF THE CLOSING DATE;

 

(V)           OTHER THAN THE TRANSFERRED ASSETS LISTED IN SCHEDULE 1.1(A)(III),
SELLERS’ INFORMATION SYSTEMS, INCLUDING HARDWARE AND SOFTWARE;

 

(VI)          THE CASH AND CASH EQUIVALENTS, BANK ACCOUNTS AND OTHER DEPOSITORY
ACCOUNTS OF SELLERS;

 

5

--------------------------------------------------------------------------------


 

(VII)         ALL INSURANCE POLICIES HELD BY ANY SELLER OR ITS AFFILIATES AND
ANY REFUNDS IN CONNECTION WITH, AND CLAIMS MADE AGAINST, SUCH POLICIES, AND ALL
CLAIMS, RIGHTS AND CAUSES OF ACTION AGAINST ANY THIRD PARTY THAT RELATE TO THE
BUSINESS OR ANY TRANSFERRED ASSETS, EXCLUDED ASSETS OR EXCLUDED LIABILITIES (AS
DEFINED BELOW);

 

(VIII)        ANY TAX REFUNDS, OPERATING LOSSES OR CREDITS OF SELLERS; PROVIDED
THAT ANY TAX REFUNDS OR CREDITS ATTRIBUTABLE TO THE BUSINESS OR THE TRANSFERRED
ASSETS THAT RELATE TO ANY TAXABLE PERIOD OR PORTION THEREOF, BEGINNING AFTER THE
CLOSING DATE, SHALL NOT CONSTITUTE EXCLUDED ASSETS;

 

(IX)           ALL RIGHTS IN CONNECTION WITH, AND ASSETS HELD WITH RESPECT TO,
ANY “EMPLOYEE PENSION BENEFIT PLANS” AS DEFINED IN THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY “EMPLOYEE WELFARE
BENEFIT PLANS” AS DEFINED IN SECTION 3 OF ERISA (COLLECTIVELY, “PLANS”), IN EACH
CASE MAINTAINED BY ANY SELLER OR ITS AFFILIATES;

 

(X)            ANY EMPLOYMENT OR CONSULTING AGREEMENTS;

 

(XI)           ASSETS (INCLUDING RECORDS, DATA AND FILES), RIGHTS OR SERVICES
USED IN CONNECTION WITH THE FINANCE, ACCOUNTING, LEGAL, QUALITY, REGULATORY,
LOGISTICS, ADMINISTRATIVE, GOVERNANCE OR OTHER GENERAL CORPORATE FUNCTIONS OF
SELLERS;

 

(XII)          ALL CONTRACTS THAT ARE NOT ACQUIRED CONTRACTS OR ACQUIRED IP
CONTRACTS AND ALL CONTRACTS SET FORTH ON SCHEDULE 1.1(B)(XII);

 

(XIII)         ALL CLAIMS, DEMANDS, DEPOSITS, REFUNDS, REBATES, CAUSES OF
ACTION, CHOSES IN ACTION, RIGHTS OF RECOVERY, RIGHTS OF SET-OFF AND RIGHTS OF
RECOUPMENT TO THE EXTENT RELATING TO ANY OF THE EXCLUDED ASSETS OR EXCLUDED
LIABILITIES OR AS EXCLUDED PURSUANT TO SECTION 1.1(A)(XI) HEREOF;

 

(XIV)        THE COMPANY CHARTER, QUALIFICATIONS TO CONDUCT BUSINESS AS A
FOREIGN COMPANY, ARRANGEMENTS WITH REGISTERED AGENTS RELATING TO FOREIGN
QUALIFICATIONS, TAXPAYER AND OTHER IDENTIFICATION NUMBERS, SEALS, MINUTE BOOKS,
STOCK OR SECURITY TRANSFER BOOKS, SHARES OF CAPITAL STOCK OR OTHER EQUITY
SECURITIES, CERTIFICATES REPRESENTING STOCK OR OTHER EQUITY SECURITIES, AND
OTHER DOCUMENTS RELATING TO THE ORGANIZATION, MAINTENANCE AND EXISTENCE OF
SELLERS OR THEIR AFFILIATES;

 

(XV)         ALL PERSONNEL RECORDS AND OTHER RECORDS RELATING TO THE EMPLOYEES
OF THE BUSINESS;

 

(XVI)        ALL RIGHTS OF SELLERS AND SELLER INDEMNIFIED PERSONS UNDER THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT; AND

 

(XVII)       ALL ASSETS SET FORTH ON SCHEDULE 1.1(B)(XVII).

 


(C)           PROCEDURE FOR ACQUIRED CONTRACTS NOT TRANSFERABLE.  PROVIDED THAT
ALL OF THE CONDITIONS TO CLOSING SET FORTH IN ARTICLE 7 SHALL HAVE BEEN
SATISFIED OR WAIVED, (I) IF ANY

 

6

--------------------------------------------------------------------------------


 


ACQUIRED CONTRACT IS NOT ASSIGNABLE OR TRANSFERABLE TO BUYERS WITHOUT THE
CONSENT (AS DEFINED BELOW) OF ANY GOVERNMENTAL ENTITY OR OTHER THIRD PERSON
(OTHER THAN SELLERS OR THEIR AFFILIATES), AND (II) SUCH CONSENT HAS NOT BEEN
OBTAINED AT OR PRIOR TO THE CLOSING, THEN THIS AGREEMENT SHALL NOT CONSTITUTE AN
ASSIGNMENT OR TRANSFER THEREOF UNLESS AND UNTIL SUCH CONSENT IS OBTAINED, AND
ALL LIABILITIES RELATED TO SUCH ACQUIRED CONTRACT THAT WOULD, BUT FOR THE
ABSENCE OF SUCH CONSENT, CONSTITUTE AN ASSUMED OBLIGATION SHALL NOT BE ASSUMED
BY BUYERS HEREUNDER, UNLESS AND UNTIL (AND EFFECTIVE ONLY FROM THE DATE) SUCH
CONSENT HAS BEEN OBTAINED.  IN SUCH CASE, SELLERS SHALL, AT THEIR SOLE EXPENSE
(EXCEPT WITH RESPECT TO THE OBLIGATIONS TO BE PERFORMED BY BUYERS UNDER THE
APPLICABLE ACQUIRED CONTRACT AS PROVIDED HEREIN BELOW):  (X) FOR A PERIOD OF
NINE (9) MONTHS FOLLOWING THE CLOSING DATE, CONTINUE TO USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH CONSENT PURSUANT TO SECTION 4.4(A) AS SOON AS
PRACTICABLE; (Y) DURING THE REMAINING TERM OF SUCH ACQUIRED CONTRACT, USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE BUYERS AS PROMPTLY AS PRACTICABLE THE
BENEFITS OF SUCH ACQUIRED CONTRACT TO THE SAME EXTENT AS IF IT HAD BEEN ASSIGNED
AND TRANSFERRED TO BUYERS AT AND AS OF CLOSING; AND (Z) COOPERATE IN ANY
COMMERCIALLY REASONABLE AND LAWFUL ARRANGEMENT (INCLUDING SUBLEASING,
SUBLICENSING OR SUBCONTRACTING ARRANGEMENTS) DESIGNED TO PROVIDE SUCH BENEFITS
TO BUYERS TO THE SAME EXTENT AS IF SUCH ACQUIRED CONTRACT HAD BEEN ASSIGNED AND
TRANSFERRED AT AND AS OF CLOSING.  TO THE EXTENT THAT BUYERS ARE PROVIDED
BENEFITS OF ANY ACQUIRED CONTRACT PURSUANT TO CLAUSES (Y) OR (Z) ABOVE (WHETHER
FROM SELLERS OR OTHERWISE), BUYERS SHALL, TO THE EXTENT PERMITTED, USE
COMMERCIALLY REASONABLE EFFORTS TO PERFORM ON BEHALF OF SELLERS, PURSUANT TO AND
IN ACCORDANCE WITH SUCH ACQUIRED CONTRACT, AND ASSUME RESPONSIBILITY FOR, THE
OBLIGATIONS OF SELLERS THAT CORRESPOND TO THE BENEFITS OF SUCH ACQUIRED CONTRACT
PROVIDED BY SELLERS TO BUYERS.  UPON THE RECEIPT BY BUYERS OR SELLERS FOLLOWING
THE CLOSING OF THE CONSENT OF THE APPLICABLE GOVERNMENTAL ENTITY OR THIRD PARTY
TO THE ASSIGNMENT OF AN ACQUIRED CONTRACT NOT ASSIGNED AT CLOSING, SUCH ACQUIRED
CONTRACT SHALL, WITHOUT ANY FURTHER ACTION ON THE PART OF BUYERS OR SELLERS AND
WITHOUT ADDITIONAL CONSIDERATION, BE DEEMED TO HAVE BEEN ASSIGNED BY SELLERS TO
BUYERS AND ALL RELATED ASSUMED OBLIGATIONS SHALL BE ASSUMED BY BUYERS AS OF THE
DATE OF THE RECEIPT OF SUCH CONSENT.


 


(D)           PROCEDURE FOR SHARED CONTRACTS.  SELLERS SHALL AT THEIR SOLE
EXPENSE (EXCEPT WITH RESPECT TO THE OBLIGATIONS TO BE PERFORMED BY BUYERS UNDER
THE APPLICABLE SHARED CONTRACT AS PROVIDED HEREIN BELOW):  (X) USE COMMERCIALLY
REASONABLE EFFORTS TO PROVIDE BUYERS AS PROMPTLY AS PRACTICABLE THE BENEFITS OF
THE RELEVANT PROVISIONS OF EACH CONTRACT LISTED ON
SCHEDULE 1.1(A)(XI)(C) (“SHARED CONTRACT”) DURING THE REMAINING TERM OF SUCH
SHARED CONTRACT TO THE SAME EXTENT AS IF SUCH SHARED CONTRACT HAD BEEN ASSIGNED
AND TRANSFERRED TO BUYERS AT AND AS OF CLOSING; AND (Y) COOPERATE IN ANY
COMMERCIALLY REASONABLE AND LAWFUL ARRANGEMENT (INCLUDING SUBLEASING,
SUBLICENSING OR SUBCONTRACTING ARRANGEMENTS) DESIGNED TO PROVIDE SUCH BENEFITS
TO BUYERS TO THE SAME EXTENT AS IF SUCH RELEVANT PROVISIONS OF SUCH SHARED
CONTRACT HAD BEEN ASSIGNED AND TRANSFERRED TO BUYERS AT AND AS OF CLOSING.  TO
THE EXTENT THAT BUYERS ARE PROVIDED BENEFITS OF ANY SUCH SHARED CONTRACT
PURSUANT TO CLAUSES (X) OR (Y) ABOVE (WHETHER FROM SELLERS OR OTHERWISE), BUYERS
SHALL, TO THE EXTENT PERMITTED, USE COMMERCIALLY REASONABLE EFFORTS TO PERFORM
ON BEHALF OF SELLERS PURSUANT TO AND IN ACCORDANCE WITH SUCH SHARED CONTRACT,
AND ASSUME RESPONSIBILITY FOR, THE OBLIGATIONS OF SELLERS THAT CORRESPOND TO THE
BENEFITS OF SUCH SHARED CONTRACT PROVIDED BY SELLERS TO BUYERS.

 

7

--------------------------------------------------------------------------------


 


1.2          PURCHASE PRICE AND ADJUSTMENTS


 


(A)           CLOSING DATE CONSIDERATION AND ADDITIONAL CONSIDERATION.  UPON THE
TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS AGREEMENT AND IN
CONSIDERATION OF THE AFORESAID SALE, ASSIGNMENT, CONVEYANCE, TRANSFER AND
DELIVERY OF THE TRANSFERRED ASSETS AND FURTHER ASSURANCES BY SELLERS, AND THE
ASSUMPTION OF THE ASSUMED OBLIGATIONS BY BUYERS, SUBJECT TO SECTION 1.2(B) AND
(C), BUYERS SHALL PAY TO SELLERS THE FOLLOWING AMOUNTS:


 

(I)            AT THE CLOSING, AN AGGREGATE AMOUNT IN CASH EQUAL TO $74,249,958
(THE “CLOSING DATE CONSIDERATION”);

 

(II)           UPON THE ACHIEVEMENT OF THE MILESTONES SET FORTH ON ANNEX 1, THE
ADDITIONAL CONSIDERATION SET FORTH ON SUCH ANNEX PAYABLE IN ACCORDANCE WITH SUCH
ANNEX, WHICH ADDITIONAL CONSIDERATION SHALL BE IN AN AGGREGATE AMOUNT UP TO
$50,000,000 (THE “PMA PAYMENTS”); AND

 

(III)          UPON SATISFACTION OF THE CONDITION SET FORTH ON ANNEX 2, THE
ADDITIONAL CONSIDERATION SET FORTH ON SUCH ANNEX PAYABLE IN ACCORDANCE WITH SUCH
ANNEX, WHICH ADDITIONAL CONSIDERATION SHALL BE IN AN AGGREGATE AMOUNT EQUAL TO
$15,000,000 (THE “MANUFACTURING TRANSFER PAYMENT”).

 

“PURCHASE PRICE” MEANS THE CLOSING DATE CONSIDERATION TOGETHER WITH, IF PAYABLE,
THE PMA PAYMENTS AND THE MANUFACTURING TRANSFER PAYMENTS.

 


(B)           PRICE ADJUSTMENTS RELATED TO INVENTORY.  THE PURCHASE PRICE
PAYABLE UNDER THIS AGREEMENT SHALL BE ADJUSTED UPWARD OR DOWNWARD AS FOLLOWS:


 

(I)            WITHIN FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE, THE US
SELLER SHALL DELIVER TO BUYERS A GOOD FAITH ESTIMATE OF THE STATEMENT OF THE
INVENTORY OF THE BUSINESS AS OF THE CLOSING TIME (THE “ESTIMATED INVENTORY
STATEMENT”), WHICH:

 

(A)          INDICATES THE AGGREGATE VALUE OF THE PORTION OF SUCH INVENTORY THAT
IS CURRENT INVENTORY (AS DEFINED BELOW) (THE “INVENTORY AMOUNT”); AND

 

(B)           WITHIN SUCH INVENTORY, SEPARATELY IDENTIFIES THOSE THAT ARE ON
CONSIGNMENT WITH THIRD PARTIES, TOGETHER WITH AN INDICATION OF THEIR AGGREGATE
VALUE (THE “CONSIGNMENT INVENTORY AMOUNT”) AND THEIR VALUE BY CUSTOMER LOCATION.

 

“CURRENT INVENTORY” MEANS ALL INVENTORY EXCLUDING ANY OBSOLETE OR EXCESS
INVENTORY AS DETERMINED IN A MANNER CONSISTENT WITH THE HISTORICAL ACCOUNTING
METHODS, POLICIES AND PRACTICES OF THE BUSINESS AS SET FORTH ON
SCHEDULE 1.2(B)(I)(A) (THE “ACCOUNTING METHODOLOGIES”) AND AS REFLECTED IN THE
CALCULATION OF THE TARGET INVENTORY SET FORTH ON SCHEDULE 1.2(B)(I)(B).  THE
ESTIMATED INVENTORY STATEMENT SHALL BE PREPARED USING GOOD FAITH ESTIMATES BASED
ON RECORDS OF THE BUSINESS.

 

(II)           BASED ON THE INVENTORY AMOUNT IN THE ESTIMATED INVENTORY
STATEMENT, THE CLOSING DATE CONSIDERATION WILL BE ADJUSTED AS FOLLOWS:  (X) IF
SUCH INVENTORY AMOUNT IS

 

8

--------------------------------------------------------------------------------


 

LESS THAN THE TARGET INVENTORY (THE AMOUNT OF ANY SUCH DEFICIENCY REFERRED TO AS
THE “INVENTORY DEFICIENCY”), THE CLOSING DATE CONSIDERATION SHALL BE ADJUSTED
DOWNWARD BY THE AMOUNT OF THE INVENTORY DEFICIENCY; (Y) IF SUCH INVENTORY AMOUNT
IS GREATER THAN THE TARGET INVENTORY (THE AMOUNT OF ANY SUCH EXCESS REFERRED TO
AS THE “INVENTORY EXCESS”), THE CLOSING DATE CONSIDERATION SHALL BE ADJUSTED
UPWARD BY THE AMOUNT OF THE INVENTORY EXCESS; OR (Z) IF SUCH INVENTORY AMOUNT IS
EQUAL TO THE TARGET INVENTORY, THERE SHALL BE NO ADJUSTMENT MADE TO THE CLOSING
DATE CONSIDERATION.  THE “TARGET INVENTORY” IS EQUAL TO $15,309,262, WHICH HAS
BEEN CALCULATED AS SET FORTH ON SCHEDULE 1.2(B)(I)(B).

 

(III)          SELLERS SHALL ORDER A PHYSICAL COUNT OF NON-CONSIGNMENT INVENTORY
TO BE CONDUCTED BY ITS THIRD-PARTY WAREHOUSE PROVIDERS IN THE U.S. AND EUROPE
WITHIN FIVE (5) BUSINESS DAYS OF THE CLOSING DATE.  BOTH SELLERS AND BUYERS
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ATTEND AND AUDIT SUCH PHYSICAL
COUNT.  REPRESENTATIVES OF SELLERS AND REPRESENTATIVES OF BUYERS SHALL,
TOGETHER, CONDUCT A PHYSICAL INSPECTION AND COUNT OF INVENTORY ON CONSIGNMENT
WITH THIRD PARTIES AT TWENTY (20) RANDOMLY SELECTED CUSTOMER LOCATIONS IN THE
U.S. AND TEN (10) RANDOMLY SELECTED CUSTOMER LOCATIONS IN EUROPE WHERE SUCH
CONSIGNMENT INVENTORY IS LOCATED.  SELLERS AND BUYERS SHALL MUTUALLY AGREE ON
THE RANDOMLY SELECTED CUSTOMER LOCATIONS.  SELLERS SHALL EXTRAPOLATE THE RESULTS
OF SUCH SAMPLING OF LOCATIONS, AFTER MAKING APPROPRIATE RECONCILING ADJUSTMENTS,
TO DETERMINE THE CONSIGNMENT INVENTORY AMOUNT.

 

(IV)          WITHIN FORTY-FIVE (45) CALENDAR DAYS AFTER THE CLOSING DATE,
SELLERS SHALL PREPARE AND DELIVER TO BUYERS AN UNAUDITED STATEMENT OF THE
INVENTORY OF THE BUSINESS AS OF THE CLOSING TIME (THE “CLOSING INVENTORY
STATEMENT”).  THE CLOSING INVENTORY STATEMENT SHALL BE PREPARED IN THE SAME
MANNER AS THE STATEMENT OF TARGET INVENTORY, BASED ON THE ACCOUNTING
METHODOLOGIES, AND SHALL PRESENT FAIRLY THE INVENTORY OF THE BUSINESS AS OF THE
CLOSING.  BUYERS SHALL PROVIDE TO SELLERS, AND ANY PERSON DESIGNATED BY SELLERS,
WITH ACCESS TO THE BOOKS AND RECORDS OF THE BUSINESS CONSTITUTING TRANSFERRED
ASSETS AS MAY REASONABLY BE REQUESTED BY SELLERS TO PREPARE THE CLOSING
INVENTORY STATEMENT.

 

(V)           FOR FORTY-FIVE (45) CALENDAR DAYS AFTER BUYERS’ RECEIPT OF THE
CLOSING INVENTORY STATEMENT, BUYERS AND THEIR REPRESENTATIVES (INCLUDING OUTSIDE
ACCOUNTANTS) SHALL HAVE THE RIGHT TO, AT THEIR SOLE EXPENSE:  (A) REVIEW THE
WORK PAPERS, SCHEDULES, MEMORANDA AND OTHER DOCUMENTS AND INFORMATION PREPARED
OR REVIEWED BY SELLERS OR THEIR ACCOUNTANTS OR REPRESENTATIVES IN PREPARING THE
CLOSING INVENTORY STATEMENT, AND COMMUNICATE AT MUTUALLY ACCEPTABLE TIMES WITH
THE PERSONS INVOLVED IN THE PREPARATION OF THE CLOSING INVENTORY STATEMENT;
(B) CONDUCT PHYSICAL INSPECTIONS AND SAMPLINGS OF ANY INVENTORY (INCLUDING RAW
MATERIALS AND WORK-IN-PROCESS HELD BY SELLERS IN ACCORDANCE WITH THE TRANSITION
SUPPLY AGREEMENT), WHEREVER LOCATED, INCLUDING SAMPLINGS OF FINISHED GOODS WHICH
ARE ON CONSIGNMENT WITH THIRD PARTIES; AND (C) ADVISE SELLERS IN WRITING (A
“DISPUTE NOTICE”) OF ANY DISAGREEMENT WITH THE CLOSING INVENTORY STATEMENT,
TOGETHER WITH A WRITTEN INDICATION OF ANY ADJUSTMENTS (“PROPOSED ADJUSTMENTS”)
WHICH BUYERS IN GOOD FAITH BELIEVE ARE NECESSARY TO BE MADE TO THE INVENTORY
AMOUNT OR THE CONSIGNMENT INVENTORY AMOUNT SET FORTH THEREIN, SPECIFYING IN EACH
CASE THE EXACT DOLLAR AMOUNT OF EACH ADJUSTMENT AND THE BASIS FOR REQUESTING THE
PROPOSED ADJUSTMENTS.  AT

 

9

--------------------------------------------------------------------------------


 

THE END OF SUCH PERIOD FOR DELIVERY OF A DISPUTE NOTICE, BUYERS MAY NOT
INTRODUCE ANY ADDITIONAL DISAGREEMENTS WITH ANY ITEM ON THE CLOSING INVENTORY
STATEMENT, AND ANY ITEMS IN THE CLOSING INVENTORY STATEMENT THAT ARE NOT THEN
DISPUTED IN ANY DISPUTE NOTICE SHALL BE DEEMED AGREED BY SELLERS AND BUYERS AND
SHALL BE FINAL AND BINDING.  IF BUYERS SUBMIT A DISPUTE NOTICE, BUYERS AND
SELLERS SHALL PROMPTLY MEET AND MAKE A GOOD FAITH EFFORT TO RESOLVE ANY
DISAGREEMENTS BETWEEN THEM CONCERNING THE PROPOSED ADJUSTMENTS, AND IF SELLERS
AND BUYERS REACH AGREEMENT ON THE RESOLUTION OF SUCH DISPUTE, THE PROPOSED
ADJUSTMENTS (WITH ANY CHANGES AGREED BY THE PARTIES) SHALL BE FINAL AND
BINDING.  IF BUYERS DO NOT SUBMIT ANY DISPUTE NOTICE WITHIN THE FORTY-FIVE (45)
CALENDAR DAY PERIOD PURSUANT TO THIS SECTION 1.2(B)(V), THEN THE CLOSING
INVENTORY STATEMENT SHALL BE DEEMED THE FINAL INVENTORY (AS DEFINED BELOW).

 

(VI)          IF ANY OF THE PROPOSED ADJUSTMENTS IN DISPUTE CANNOT BE SO
RESOLVED WITHIN TWENTY (20) CALENDAR DAYS AFTER THE DATE OF THE DISPUTE NOTICE,
THE PARTIES AGREE TO PROMPTLY ENGAGE THE SERVICES OF A MUTUALLY ACCEPTABLE
INDEPENDENT ACCOUNTING FIRM THAT HAS NOT PERFORMED SERVICES FOR EITHER PARTY OR
THEIR AFFILIATES WITHIN THE THREE (3) CALENDAR YEARS PRIOR TO SUCH ENGAGEMENT
(THE “INDEPENDENT FIRM”) TO REVIEW AND RESOLVE ALL PROPOSED ADJUSTMENTS ON WHICH
THE PARTIES ARE UNABLE TO AGREE.  THE INDEPENDENT FIRM SHALL ONLY REVIEW
DISPUTED PROPOSED ADJUSTMENTS AND SHALL NOT HAVE THE ABILITY TO REVIEW ANY ITEMS
NOT IN DISPUTE IN THE DISPUTE NOTICE OR OTHERWISE PREVIOUSLY AGREED BY THE
PARTIES.  NOT LATER THAN TEN (10) CALENDAR DAYS AFTER ENGAGING THE INDEPENDENT
FIRM (THE “NOTICE DATE”), BUYERS AND SELLERS EACH SHALL PRESENT OR CAUSE TO BE
PRESENTED TO THE INDEPENDENT FIRM IN WRITING, AND THE INDEPENDENT FIRM SHALL
REVIEW AND CONSIDER, THEIR RESPECTIVE POSITIONS WITH REGARD TO THE DISPUTED
PROPOSED ADJUSTMENTS TOGETHER WITH SUCH SUPPORTING DOCUMENTATION, CALCULATION OR
WRITTEN STATEMENTS AS EITHER PARTY MAY WISH TO PRESENT, INCLUDING DOCUMENTS
GENERATED BY THE PARTIES DURING THE PHYSICAL COUNTS CONTEMPLATED BY
PARAGRAPH (III) ABOVE.  SELLERS AND BUYERS SHALL USE THEIR RESPECTIVE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE INDEPENDENT FIRM TO RENDER ITS
DECISIONS ON THE DISPUTED PROPOSED ADJUSTMENTS AS SOON AS IT IS REASONABLY
PRACTICABLE BUT NO LATER THAN THIRTY (30) CALENDAR DAYS AFTER THE NOTICE DATE,
INCLUDING BY PROMPTLY COMPLYING WITH ALL REASONABLE REQUESTS OF THE INDEPENDENT
FIRM FOR INFORMATION, PAPERS, BOOKS, RECORDS AND ACCESS TO RELEVANT PERSONNEL
AND OUTSIDE ACCOUNTANTS OF THE PARTIES.  IF A PROPOSED ADJUSTMENT TO THE
CONSIGNMENT INVENTORY AMOUNT IS IN DISPUTE, THE INDEPENDENT FIRM SHALL BASE ITS
DETERMINATION IN SUCH RESPECT ON THE REVIEW OF RELEVANT DOCUMENTS AND
DISCUSSIONS WITH CUSTOMERS HOLDING INVENTORY ON CONSIGNMENT AT THE COUNTED
SITES.  THE DETERMINATION OF THE INDEPENDENT FIRM REACHED IN ACCORDANCE WITH
THIS SECTION 1.2(B)(VI) SHALL BE BINDING ON THE PARTIES WITH RESPECT TO CHANGES,
IF ANY, TO BE MADE TO THE PROPOSED ADJUSTMENTS.  THE FINAL INVENTORY AMOUNT
DETERMINED PURSUANT TO SECTIONS 1.2(B)(V) AND 1.2(B)(VI) IS REFERRED TO HEREIN
AS THE “FINAL INVENTORY.”  IF BUYERS SHALL HAVE SUBMITTED A DISPUTE NOTICE
PURSUANT TO SECTION 1.2(B)(V), THEN THE FINAL INVENTORY AMOUNT AS AGREED TO BY
THE PARTIES OR DETERMINED BY THE INDEPENDENT FIRM SHALL BE DEEMED THE FINAL
INVENTORY.

 

(VII)         IN THE EVENT BUYERS AND SELLERS SUBMIT ANY UNRESOLVED
DISAGREEMENTS TO THE INDEPENDENT FIRM FOR RESOLUTION AS PROVIDED HEREIN, BUYERS,
ON THE ONE HAND, AND

 

10

--------------------------------------------------------------------------------


 

SELLERS, ON THE OTHER HAND, SHALL SHARE RESPONSIBILITY FOR THE FEES AND EXPENSES
OF THE INDEPENDENT FIRM AS FOLLOWS:  (X) IF THE INDEPENDENT FIRM RESOLVES ALL OF
THE UNRESOLVED DISAGREEMENTS IN FAVOR OF EITHER SELLERS OR BUYERS, THE OTHER
PARTY SHALL BE RESPONSIBLE FOR ALL OF THE FEES AND EXPENSES OF THE INDEPENDENT
FIRM; OR (Y) IF THE INDEPENDENT FIRM RESOLVES CERTAIN OF THE UNRESOLVED
DISAGREEMENTS IN FAVOR OF ONE PARTY AND THE REST OF THE UNRESOLVED DISAGREEMENTS
IN FAVOR OF THE OTHER PARTY, EACH PARTY SHALL BE RESPONSIBLE FOR A PROPORTIONATE
AMOUNT OF THE FEES AND EXPENSES OF THE INDEPENDENT FIRM BASED ON THE DOLLAR
AMOUNT OF THE UNRESOLVED DISAGREEMENTS RESOLVED AGAINST SUCH PARTY COMPARED TO
THE TOTAL DOLLAR AMOUNT OF ALL UNRESOLVED DISAGREEMENTS ORIGINALLY SUBMITTED TO
THE INDEPENDENT FIRM.

 

(VIII)        BASED ON THE FINAL INVENTORY, AN ADJUSTMENT PAYMENT SHALL BE
CALCULATED AND PAID AS FOLLOWS:  (I) IF THE FINAL INVENTORY SHALL BE LESS THAN
THE INVENTORY AMOUNT SET FORTH IN THE ESTIMATED INVENTORY STATEMENT, SELLERS
SHALL PAY TO BUYERS THE ABSOLUTE VALUE OF THE DIFFERENCE BETWEEN SUCH AMOUNTS;
OR (II) IF THE FINAL INVENTORY SHALL BE GREATER THAN THE INVENTORY AMOUNT SET
FORTH IN THE ESTIMATED INVENTORY STATEMENT, BUYERS SHALL PAY TO SELLERS THE
ABSOLUTE VALUE OF THE DIFFERENCE BETWEEN SUCH AMOUNTS.

 


(C)           PRICE ADJUSTMENT RELATED TO INTERIM SALES DECLINE.  IN THE EVENT
THAT THE TOTAL SALES OF THE BUSINESS IN THE UNITED STATES FOR ANY CONSECUTIVE
THREE-MONTH PERIOD BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE ARE
LESS THAN $3,000,000 IN THE AGGREGATE, THEN THE PURCHASE PRICE PAYABLE UNDER
THIS AGREEMENT SHALL BE ADJUSTED DOWNWARD BY AN AMOUNT EQUAL TO $5,000,000.


 


(D)           PAYMENT METHOD.  ALL PAYMENTS UNDER THIS AGREEMENT WILL BE MADE BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT AS WILL BE
SPECIFIED BY THE PARTY TO RECEIVE SUCH PAYMENT NOT LESS THAN TWO (2) BUSINESS
DAYS BEFORE THE DATE THE PAYMENT IS TO BE MADE.


 


(E)           RELEASE OF ENCUMBRANCES.  AT THE CLOSING, SELLERS SHALL DELIVER TO
BUYERS WRITTEN EVIDENCE OF FULL RELEASES BY THIRD PARTIES OF ANY AND ALL
ENCUMBRANCES (OTHER THAN PERMITTED ENCUMBRANCES) AGAINST THE TRANSFERRED ASSETS
IN A FORM REASONABLY SATISFACTORY TO BUYERS.


 


(F)            ALLOCATION OF PURCHASE PRICE; INDIVIDUAL SALES AND PURCHASES.


 

(I)            SELLERS AND BUYERS AGREE THAT THE PURCHASE PRICE SHALL BE
ALLOCATED IN ACCORDANCE WITH THE RULES UNDER SECTION 1060 OF THE CODE AND THE
TREASURY REGULATIONS PROMULGATED THEREUNDER.  SUCH ALLOCATION SHALL BE
DETERMINED AS SET FORTH BELOW (THE “FINAL PURCHASE PRICE ALLOCATION”).  SELLERS
AND BUYERS AGREE TO ACT IN ACCORDANCE WITH THE COMPUTATIONS AND ALLOCATIONS AS
DETERMINED PURSUANT TO THIS SECTION 1.2(F) IN ANY RELEVANT TAX RETURNS OR
FILINGS, INCLUDING ANY FORMS OR REPORTS REQUIRED TO BE FILED PURSUANT TO
SECTION 1060 OF THE CODE, THE TREASURY REGULATIONS PROMULGATED THEREUNDER OR ANY
PROVISIONS OF LAW (AS DEFINED BELOW), AND TO COOPERATE IN THE PREPARATION OF ANY
SUCH FORMS AND TO FILE SUCH FORMS IN THE MANNER REQUIRED BY APPLICABLE LAW.

 

11

--------------------------------------------------------------------------------


 

(II)           THE PARTIES ACKNOWLEDGE THAT THEY HAVE MUTUALLY PREPARED AN 
ALLOCATION METHODOLOGY SCHEDULE ATTACHED HERETO AS SCHEDULE 1.2(F)(II) (THE
“ALLOCATION METHODOLOGY”).  AS SOON AS PRACTICABLE, BUT NO LATER THAN 10
CALENDAR DAYS AFTER THE FINAL INVENTORY HAS BEEN DETERMINED PURSUANT TO
SECTION 1.2(B) HEREOF, BUYERS SHALL PREPARE AND DELIVER TO SELLERS A SCHEDULE
WITH THEIR PURCHASE PRICE ALLOCATION (THE “BUYER ALLOCATION”).  SUCH BUYER
ALLOCATION SHALL BE PREPARED IN ACCORDANCE WITH THE ALLOCATION METHODOLOGY.  IF
SELLERS HAVE ANY GOOD FAITH DISAGREEMENT WITH THE BUYER ALLOCATION, THEY SHALL
ADVISE BUYERS IN WRITING (AN “ALLOCATION DISPUTE NOTICE”) OF SUCH DISAGREEMENT
WITHIN 30 CALENDAR DAYS OF RECEIVING THE BUYER ALLOCATION, AND SUCH DISAGREEMENT
SHALL BE RESOLVED AS SET FORTH BELOW.  IF SELLERS SHALL NOT HAVE SUBMITTED ANY
ALLOCATION DISPUTE NOTICE TO BUYERS BY THE END OF SUCH 30-DAY PERIOD, THE BUYER
ALLOCATION SHALL BE DEEMED THE FINAL PURCHASE PRICE ALLOCATION.  IF THE
DISAGREEMENT(S) SET FORTH IN THE ALLOCATION DISPUTE NOTICE (THE “ALLOCATION
DISAGREEMENTS”) CANNOT BE RESOLVED WITHIN 30 CALENDAR DAYS AFTER THE DATE OF
RECEIPT OF THE DISPUTE NOTICE BY BUYERS, THE PARTIES AGREE TO PROMPTLY ENGAGE
THE SERVICES OF AN INDEPENDENT FIRM TO REVIEW THE BUYER ALLOCATION AND RESOLVE
ALL SUCH ALLOCATION DISAGREEMENTS.  NOT LATER THAN 15 CALENDAR DAYS AFTER
ENGAGING THE INDEPENDENT FIRM (THE “PRESENTATION DATE”), BUYERS AND SELLERS EACH
SHALL PRESENT OR CAUSE TO BE PRESENTED TO THE INDEPENDENT FIRM IN WRITING, AND
THE INDEPENDENT FIRM SHALL REVIEW AND CONSIDER, THEIR RESPECTIVE POSITIONS WITH
REGARD TO THE ALLOCATION DISAGREEMENTS.  SELLERS AND BUYERS SHALL USE THEIR
RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE INDEPENDENT FIRM TO
RENDER ITS DECISIONS ON THE ALLOCATION DISAGREEMENTS AS SOON AS IT IS REASONABLY
PRACTICABLE BUT NO LATER THAN THIRTY (30) CALENDAR DAYS AFTER THE PRESENTATION
DATE, INCLUDING BY PROMPTLY COMPLYING WITH ALL REASONABLE REQUESTS OF THE
INDEPENDENT FIRM FOR INFORMATION, PAPERS, BOOKS, RECORDS AND ACCESS TO RELEVANT
PERSONNEL AND OUTSIDE ACCOUNTANTS OF THE PARTIES.  THE DETERMINATION OF THE
INDEPENDENT FIRM REACHED IN ACCORDANCE WITH THIS SECTION 1.2(F)(II) SHALL BE
BINDING ON THE PARTIES, AND THE PURCHASE PRICE ALLOCATION SO DETERMINED BY THE
INDEPENDENT FIRM SHALL CONSTITUTE THE FINAL PURCHASE PRICE ALLOCATION.

 

(III)          SELLERS AND BUYERS SHALL FOLLOW AND USE SUCH ALLOCATION IN ALL
INCOME, SALES, REGISTRATION AND OTHER TAX RETURNS, FILINGS AND OTHER RELATED
REPORTS MADE BY THEM TO ANY GOVERNMENTAL ENTITIES.  THE PARTIES SHALL MAKE
APPROPRIATE FURTHER ADJUSTMENTS TO THE ALLOCATIONS IN THE FINAL PURCHASE PRICE
ALLOCATION SCHEDULE TO REFLECT ANY ADJUSTMENTS TO THE PURCHASE PRICE ARISING
AFTER PREPARATION AND DELIVERY TO SELLERS OF THE BUYER ALLOCATION.

 


(G)           WITHHOLDING.  BUYERS SHALL BE ENTITLED TO DEDUCT AND WITHHOLD OR
CAUSE TO BE DEDUCTED AND WITHHELD FROM AMOUNTS OTHERWISE PAYABLE TO ANY PERSON
PURSUANT TO THIS AGREEMENT SUCH AMOUNTS AS IT IS REQUIRED TO DEDUCT AND WITHHOLD
WITH RESPECT TO SUCH PAYMENTS UNDER ANY PROVISION OF FEDERAL, STATE, LOCAL OR
FOREIGN TAX LAW.  ANY AMOUNTS SO DEDUCTED AND WITHHELD WILL BE TREATED FOR ALL
PURPOSES OF THIS AGREEMENT AS HAVING BEEN PAID TO THE PERSON IN RESPECT OF WHICH
SUCH DEDUCTION AND WITHHOLDING WAS MADE.

 

12

--------------------------------------------------------------------------------


 


1.3          ASSUMPTION OF LIABILITIES.


 


(A)           LIMITED LIABILITIES TO BE ASSUMED.  AS ADDITIONAL CONSIDERATION
FOR THE PURCHASE OF THE TRANSFERRED ASSETS, EFFECTIVE IMMEDIATELY AFTER THE
CLOSING DATE, IN ADDITION TO THE LIABILITIES AND OBLIGATIONS OF BUYERS UNDER THE
ANCILLARY AGREEMENTS, BUYERS SHALL ASSUME, PERFORM AND DISCHARGE THE FOLLOWING
(COLLECTIVELY, THE “ASSUMED OBLIGATIONS”):


 

(I)            ALL LIABILITIES AND OBLIGATIONS ACCRUING FROM, ARISING OUT OF OR
RELATING TO THE CONDUCT OR OPERATION OF THE BUSINESS BY BUYERS AND THEIR
AFFILIATES OR THE OWNERSHIP OR USE OF THE TRANSFERRED ASSETS BY BUYERS AND THEIR
AFFILIATES FOR THE PERIOD FOLLOWING THE CLOSING DATE (EXCEPT TO THE EXTENT SUCH
OBLIGATIONS OR LIABILITIES ARE THE RESPONSIBILITY OF SELLERS PURSUANT TO THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS, INCLUDING PURSUANT TO SELLERS’
INDEMNIFICATION OBLIGATIONS HEREUNDER OR THEREUNDER);

 

(II)           ALL LIABILITIES AND OBLIGATIONS OF THE BUSINESS ARISING UNDER THE
ACQUIRED CONTRACTS THAT ACCRUE FROM, ARISE OUT OF OR RELATE TO THE PERIOD
FOLLOWING THE CLOSING DATE, EXCEPT LIABILITIES AND OBLIGATIONS THAT ARISE FROM
OR RELATE TO (A) DEFAULTS THEREUNDER OR BREACHES THEREOF BY SELLERS OR ANY OF
THEIR AFFILIATES ON OR PRIOR TO THE CLOSING OR (B) EVENTS OR CONDITIONS
OCCURRING PRIOR TO THE CLOSING, WHICH, AFTER NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT OR BREACH BY SELLERS OR ANY OF THEIR AFFILIATES);

 

(III)          FIFTY PERCENT (50%) OF THE TRANSFER TAXES;

 

(IV)          THE PATIENT FOLLOW UP OBLIGATIONS WITH RESPECT TO THE CONTINUUM
PMA POST-APPROVAL STUDY; AND

 

(V)           ALL LIABILITIES AND OBLIGATIONS OF BUYERS UNDER THIS AGREEMENT.

 


(B)           NO OTHER LIABILITIES ASSUMED.  EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT AND OTHER THAN THE ASSUMED OBLIGATIONS, BUYERS SHALL NOT ASSUME
AND SHALL NOT BECOME LIABLE TO PAY, PERFORM OR DISCHARGE ANY LIABILITIES OR
OBLIGATIONS OF ANY KIND OR NATURE, WHETHER KNOWN OR UNKNOWN, CONTINGENT OR
OTHERWISE, ARISING AT ANY TIME (THE “EXCLUDED LIABILITIES”), AND SUCH EXCLUDED
LIABILITIES SHALL INCLUDE THE FOLLOWING:


 

(I)            ALL LIABILITIES AND OBLIGATIONS WITH RESPECT TO SELLERS’ PLANS OR
WITH RESPECT TO SELLERS’ OR THEIR AFFILIATES’ EMPLOYMENT OF (X) CURRENT OR
FORMER EMPLOYEES, OFFICERS, OR DIRECTORS OF SELLERS OR THEIR AFFILIATES OR
(Y) OTHER PERSONS, INCLUDING LIABILITY FOR:  (A) DAMAGES (INCLUDING REASONABLE
OUT-OF-POCKET COSTS AND FEES INCURRED IN CONNECTION WITH ANY CLAIMS) OR
INTEREST; (B) TERMINATION OF EMPLOYMENT, UNEMPLOYMENT PAYMENTS, NOTICE PAYMENTS,
SEVERANCE (INCLUDING WITH RESPECT TO TRANSFERRED EMPLOYEES); (C) WAGES, SALARY,
COMMISSIONS, BONUSES, DEFERRED COMPENSATION, OVERTIME AND RTT TIME;
(D) RETENTION PAYMENTS, BENEFITS, VACATION PAYMENTS, OPTIONS, INCENTIVES,
PENSIONS, OTHER BENEFIT PLANS OR PERQUISITES OF ANY KIND; (E) SOCIAL SECURITY
PAYMENTS, PAYROLL WITHHOLDINGS AND TAXES, WORKERS’ COMPENSATION; (F) EMPLOYMENT
AGREEMENTS, CONSULTING AGREEMENTS, NON-COMPETE AGREEMENTS, COLLECTIVE BARGAINING
AGREEMENTS; (G) CLAIMS BY GOVERNMENTAL ENTITIES (INCLUDING SOCIAL PLANS, PENSION
PLANS, INSURANCE PLANS, HEALTH

 

13

--------------------------------------------------------------------------------


 

PLANS OR SIMILAR ORGANIZATIONS); (H) CLAIMS BY, OR IN RESPECT OF, ANY PERSONS
WHO ARE EMPLOYEES OF SELLERS OR THEIR AFFILIATES ON THE CLOSING DATE, OR ANY
FORMER EMPLOYEES OF SELLERS OR THEIR AFFILIATES (OTHER THAN A TRANSFERRED
EMPLOYEE) WHO ALLEGE THAT THEY HAVE BECOME EMPLOYEES OF BUYERS OR ANY OF THEIR
AFFILIATES AS A RESULT OF THE SALE OF THE BUSINESS PURSUANT TO ARTICLE L 122-12
OF THE FRENCH LABOR CODE OR OTHERWISE; IN EACH CASE, ARISING OUT OF THE CLOSING
OR OTHERWISE IN CONNECTION WITH OR RELATED TO THE TRANSACTIONS, THE OPERATIONS
OF SELLERS’ OR THEIR AFFILIATES’ OTHER BUSINESSES, OR THE OPERATION OF THE
BUSINESS ON OR PRIOR TO THE CLOSING DATE;

 

(II)           ALL LIABILITIES OR OBLIGATIONS WITH RESPECT TO ANY VIOLATIONS OF
ANY LAW ARISING OUT OF THE ACTIVITIES, SUBMISSIONS, STATEMENTS OR FILINGS MADE
BY ANY SELLER OR ITS AFFILIATES RELATED TO THE PMA APPLICATION AND SELLERS’
EFFORTS TO OBTAIN EITHER THE INITIAL FDA APPROVAL OR THE SECONDARY FDA APPROVAL,
IN EACH CASE, FOLLOWING THE CLOSING DATE AND ON OR PRIOR TO THE DATE THAT THE
PMA APPLICATION, INITIAL FDA APPROVAL AND/OR SECONDARY FDA APPROVAL IS
TRANSFERRED TO BUYERS, AS SET FORTH IN SECTION 4.9 HEREUNDER;

 

(III)          ANY LIABILITY OR OBLIGATION OF SELLERS UNDER, OR FOR COSTS AND
EXPENSES IN CONNECTION WITH THE NEGOTIATION AND EXECUTION OF, THIS AGREEMENT OR
THE ANCILLARY AGREEMENTS OR THE CONSUMMATION OF THE TRANSACTIONS (IN EACH CASE,
OTHER THAN AS SET FORTH IN THIS AGREEMENT);

 

(IV)          ANY LIABILITY OR OBLIGATION OF SELLERS AND THEIR AFFILIATES UNDER
ANY ACQUIRED CONTRACT, TO THE EXTENT NOT ASSUMED BY BUYERS PURSUANT TO
SECTION 1.3(A)(II);

 

(V)           LIABILITIES OR OBLIGATIONS RELATED TO ANY EXCLUDED ASSET;

 

(VI)          ANY LIABILITY OR OBLIGATION FOR EXCLUDED TAXES (AS DEFINED BELOW)
AND ANY LIABILITY OR OBLIGATION FOR TRANSFER TAXES TO THE EXTENT SELLERS ARE
RESPONSIBLE FOR SUCH TRANSFER TAXES PURSUANT TO SECTION 1.4(B);

 

(VII)         ALL INTER-COMPANY ACCOUNTS BETWEEN A SELLER AND ANY OF ITS
AFFILIATES; AND

 

(VIII)        ALL LIABILITIES OR OBLIGATIONS FOR MONEY BORROWED OR RELATING TO
ANY INDEBTEDNESS OR ACCOUNTS PAYABLE OF SELLERS OR THEIR AFFILIATES (INCLUDING
THE BUSINESS).

 

Sellers shall remain solely and exclusively liable for the Excluded Liabilities.

 


1.4          TAXES.


 


(A)           PROPERTY TAXES AND ASSESSMENTS.  IN THE CASE OF PERSONAL PROPERTY
TAXES AND SPECIAL ASSESSMENTS RELATING TO THE TRANSFERRED ASSETS, SELLERS SHALL
BE RESPONSIBLE FOR AND SHALL PAY THEIR PRO RATA PORTION OF SUCH TAXES ALLOCABLE
TO THE PERIOD ENDING ON THE CLOSING DATE, AND BUYERS SHALL BE RESPONSIBLE FOR
AND SHALL PAY THEIR PRO RATA PORTION OF SUCH TAXES ALLOCABLE TO THE PERIOD AFTER
THE CLOSING DATE.  SELLERS AND BUYERS SHALL COOPERATE IN TIMELY MAKING ALL
FILINGS, RETURNS, REPORTS, AND FORMS AS MAY BE REQUIRED TO COMPLY WITH THE
PROVISIONS OF THE RELEVANT TAX LAWS.  IN THE EVENT THAT ONE OF THE PARTIES PAYS
SUCH TAXES ATTRIBUTABLE TO A PERIOD FOR WHICH THE

 

14

--------------------------------------------------------------------------------


 


OTHER PARTY IS RESPONSIBLE, THE OTHER PARTY SHALL PROMPTLY REIMBURSE THE PAYING
PARTY FOR ITS SHARE OF SUCH TAXES.


 


(B)           TRANSFER TAXES.  SELLERS, ON THE ONE HAND, AND BUYERS, ON THE
OTHER HAND, SHALL EACH BEAR AND BE RESPONSIBLE FOR FIFTY PERCENT (50%) OF THE
AMOUNT OF ANY SALES, USE, TRANSFER, DOCUMENTARY, RECORDING, GAINS AND SIMILAR
TAXES AND FEES, AND ANY DEFICIENCY, INTEREST OR PENALTY ASSERTED WITH RESPECT
THEREOF (COLLECTIVELY, “TRANSFER TAXES”) ARISING OUT OF THE SALE OR TRANSFER OF
THE TRANSFERRED ASSETS PURSUANT TO THIS AGREEMENT, AND THE PARTIES SHALL
COOPERATE AS TO THE FILING OF ALL NECESSARY DOCUMENTATION WITH RESPECT TO SUCH
TRANSFER TAXES.


 


(C)           TAXES GENERALLY.  SELLERS SHALL PAY ALL EXCLUDED TAXES, AND BUYERS
SHALL PAY ALL TAXES ATTRIBUTABLE TO THE OPERATION OF THE BUSINESS OR THE
OWNERSHIP OF THE TRANSFERRED ASSETS TO THE EXTENT SUCH TAXES ARE ALLOCABLE TO
ANY PERIOD AFTER THE CLOSING DATE.


 

(d)           Definitions Relating to Taxes.

 

(I)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

 

(II)           “EXCLUDED TAXES” MEANS (I) ALL TAXES ATTRIBUTABLE TO THE BUSINESS
OR THE TRANSFERRED ASSETS THAT RELATE TO ANY TAXABLE PERIOD, OR PORTION THEREOF,
ENDING AT OR BEFORE THE CLOSING DATE, AND (II) ALL TAXES OF SELLERS, WHETHER OR
NOT ATTRIBUTABLE TO THE BUSINESS OR THE TRANSFERRED ASSETS, AND WHETHER OR NOT
ARISING FROM OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(III)          “TAX” OR “TAXES” MEANS ALL UNITED STATES FEDERAL, STATE, LOCAL,
OR FOREIGN INCOME, PROFITS, ESTIMATED, FRANCHISE, GROSS RECEIPTS, NET RECEIPTS,
CAPITAL, CAPITAL STOCK, NET WORTH, SALES, USE, WITHHOLDING, TURNOVER, GOODS AND
SERVICES, VALUE ADDED, AD VALOREM, REGISTRATION, GENERAL BUSINESS, EMPLOYMENT,
SOCIAL SECURITY, DISABILITY, OCCUPATION, REAL PROPERTY, PERSONAL PROPERTY
(TANGIBLE AND INTANGIBLE), RECORDING, STAMP, TRANSFER, CONVEYANCE, SEVERANCE,
PRODUCTION, EXCISE, EMERGENCY EXCISE, ALTERNATIVE OR ADD-ON MINIMUM, PAYROLL,
UNEMPLOYMENT INSURANCE, PREMIUM, ENVIRONMENTAL, WINDFALL PROFIT, CUSTOM, DUTY,
DOCUMENTARY, INFORMATION REPORTING, BACK-UP WITHHOLDING, AND OTHER TAXES,
WITHHOLDINGS, DUTIES, LEVIES, IMPOSTS, LICENSE AND REGISTRATION FEES, AND OTHER
SIMILAR CHARGES AND ASSESSMENTS (INCLUDING ALL FINES, PENALTIES, AND ADDITIONS
ATTRIBUTABLE TO OR OTHERWISE IMPOSED ON OR WITH RESPECT TO ANY SUCH TAXES,
CHARGES, FEES, LEVIES OR OTHER ASSESSMENTS, AND ALL INTEREST THEREON AND ANY
LIABILITY ARISING PURSUANT TO THE APPLICATION OF TREASURY REGULATION
SECTION 1.1502-6 OR ANY SIMILAR PROVISION OF ANY APPLICABLE STATE, LOCAL OR
FOREIGN TAX LAW) IMPOSED BY OR ON BEHALF OF ANY TAXING AUTHORITY.

 

(IV)          “TAXING AUTHORITY” MEANS ANY FOREIGN, FEDERAL, STATE OR LOCAL
GOVERNMENT, POLITICAL SUBDIVISION OR GOVERNMENTAL ENTITY OR REGULATORY
AUTHORITY, AGENCY, BOARD, BUREAU, COMMISSION, INSTRUMENTALITY OR COURT OR
QUASI-GOVERNMENTAL AUTHORITY, BODY, OR INSTRUMENTALITIES EXERCISING ANY
AUTHORITY TO IMPOSE, REGULATE OR ADMINISTER THE IMPOSITION OF TAXES.

 

15

--------------------------------------------------------------------------------


 

(V)           “TAX RETURN” MEANS ANY RETURN, STATEMENT, REPORT, FILING,
ESTIMATE, DECLARATION, CLAIM FOR REFUND, INFORMATION RETURN OR STATEMENT, OR
FORM, INCLUDING IN EACH CASE ANY AMENDMENTS THERETO, REQUIRED TO BE FILED WITH
ANY TAXING AUTHORITY BY OR WITH RESPECT TO TAXES.

 

(VI)          “TREASURY REGULATIONS” MEANS THE U.S. TREASURY REGULATIONS
PROMULGATED PURSUANT TO THE CODE.


 

1.5          Closing.  The closing of the Transactions (the “Closing”) shall
take place at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York 10017, on any business day mutually agreed to by
Buyers and Sellers, within five (5) business days following the date all
conditions set forth in Article 7 of this Agreement are satisfied (such date is
referred to herein as the “Closing Date” and, as used herein, 11:59 p.m. on the
Closing Date shall be deemed to be the “Closing Time”).  The parties intend, and
shall use their commercially reasonable efforts, to cause the Closing to occur
as soon as reasonably practicable after the date of this Agreement.

 

1.6          Closing Deliverables.  At the Closing:

 

(a)           the US Seller shall deliver the Estimated Inventory Statement to
Buyers in accordance with Section 1.2(b)(i), and Buyers shall deliver to Sellers
the Closing Date Consideration in accordance with Section 1.2(a) as adjusted
pursuant to Section 1.2(b)(ii);

 

(b)           (i) each Seller shall deliver to Buyers a Bill of Sale, or a
comparable foreign law transfer instrument, and (ii) each Seller shall deliver
to Buyers, and each Buyer shall deliver to Sellers, an Assignment and Assumption
Agreement, or a comparable foreign law transfer instrument, in each case duly
executed by such Seller or Buyer, as the case may be, in substantially the form
attached hereto as Exhibit A, as the case may be;

 

(c)           each Seller shall deliver to Buyers one or more assignments for
any Intellectual Property registrations and applications included in the
Assigned IP Assets in the form(s) provided to such Seller by Buyers, provided
that such form(s) shall be commercially reasonable for the purpose of
recordation at the applicable government agency or registry in the applicable
country or jurisdiction;

 

(d)           Sellers shall deliver to Buyers all such deeds, endorsements,
assignments, documents of title and other instruments necessary to vest in
Buyers good and marketable title to the Transferred Assets;

 

(e)           the US Seller shall deliver to Buyers the certificate described in
Section 7.3(a);

 

(f)            the US Buyer shall deliver to the US Seller the certificate
described in Section 7.2(a);

 

(g)           the US Seller shall deliver to Buyers, and the US Buyer shall
deliver to Sellers, an incumbency certificate of each Seller or each Buyer, as
the case may be, as to the person or

 

16

--------------------------------------------------------------------------------


 

PERSONS AUTHORIZED TO EXECUTE AND DELIVER THE DOCUMENTS CONTEMPLATED IN THIS
SECTION 1.6 AND ANY OTHER DOCUMENTS TO BE EXECUTED AND DELIVERED BY SUCH SELLER
OR BUYER, AS THE CASE MAY BE, IN CONNECTION WITH THE TRANSACTIONS AND THE
SPECIMEN SIGNATURES OF SUCH PERSON OR PERSONS;

 

(h)           the US Seller shall deliver to Buyers evidence of all Consents
required at Closing pursuant to Section 7.3(b);

 

(i)            as more fully described in Section 1.2(d), Sellers shall deliver
written evidence of full releases by third parties of any and all Encumbrances
(other than Permitted Encumbrances) against the Transferred Assets to Buyers in
a form reasonably satisfactory to Buyers;

 

(j)            Sellers and Buyers shall execute and deliver the Cross License
Agreement in the form attached hereto as Exhibit B (the “Cross License
Agreement”), the Transition Services Agreement in the form attached hereto as
Exhibit C (the “Transition Services Agreement”), the Transition Supply Agreement
in the form attached hereto as Exhibit D (the “Transition Supply Agreement”) and
the Clinical Studies Agreement in the form attached hereto as Exhibit E (the
“Clinical Studies Agreement” and together with the Bill of Sale, the Assignment
and Assumption Agreement, the Cross License Agreement, the Transition Services
Agreement and the Transition Supply Agreement, the “Ancillary Agreements”);

 

(k)           US Seller shall deliver to Buyers a tax certificate (the “US
Seller Tax Certificate”) substantially in the form attached hereto as
Exhibit G-1, duly completed and executed by US Seller pursuant to
section 1.1445-2(b)(2) of the Treasury Regulations, certifying that US Seller is
not a “foreign person” within the meaning of Section 1445 of the Code.  EU
Seller shall deliver to Buyers a tax certificate (the “EU Seller Tax
Certificate”) substantially in the form attached hereto as Exhibit G-2, duly
completed and executed by EU Seller pursuant to section 1.1445-2(c)(1) of the
Treasury Regulations, certifying that EU Seller has not transferred any property
to Buyers that is a “United States real property interest” within the meaning of
Section 897 of the Code; and

 

(l)            each party shall execute and deliver such other appropriate and
customary certificates and documents as the other party reasonably may request
for the purpose of consummating the Transactions.

 

All actions taken at the Closing shall be deemed to have been taken
simultaneously at the time the last of any such actions is taken or completed.

 

1.7          Accounts Receivable.  Any amounts relating to accounts receivable
arising on or prior to the Closing Date in connection with the operation of the
Business that are mistakenly paid to Buyers shall be paid by Buyers to Sellers,
and any amounts relating to accounts receivable arising after the Closing Date
in connection with the operation of the Business that are mistakenly paid to
Sellers shall be paid by Sellers to Buyers.

 

1.8          Further Assurances.  After the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as may reasonably be deemed necessary or advisable by any party in order to
consummate the Transactions and to vest fully in

 

17

--------------------------------------------------------------------------------


 

BUYERS TITLE TO AND OWNERSHIP OF THE BUSINESS AND THE TRANSFERRED ASSETS
(INCLUDING, UPON REQUEST BY BUYERS, ASSISTANCE IN THE COLLECTION OR REDUCTION TO
POSSESSION OF ANY OF THE TRANSFERRED ASSETS AND PAYMENT OR DISCHARGE OF ANY
PERMITTED ENCUMBRANCES ON ANY OF THE TRANSFERRED ASSETS).

 


2.                                      REPRESENTATIONS AND WARRANTIES OF
SELLERS


 

Each Seller, with respect to itself and the Transferred Assets and Assumed
Obligations owned or held by it prior to the Closing, provides to each Buyer the
representations and warranties contained in this Article 2, as of the date of
this Agreement and as of the Closing, except as set forth in the disclosure
schedule attached as Exhibit F-1 (the “Disclosure Schedule”).  The Disclosure
Schedule is arranged to cross-reference the numbered Sections of this Agreement
to which disclosures apply; provided that any disclosure included in the
Disclosure Schedule shall also be deemed to qualify and apply to any other
Section of this Article 2 if it is reasonably apparent from the disclosure set
forth in such Section of the Disclosure Schedule that it applies to such other
Section.  No reference to or disclosure of any item or other matter in the
Disclosure Schedule shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in the Disclosure Schedule.  No disclosure in the
Disclosure Schedule relating to any possible breach or violation of any Contract
or Law shall be construed as an admission or indication that any such breach or
violation occurred or exists.

 

2.1          Organization and Good Standing.  Each Seller is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation or organization, and is in good standing to do business as a
foreign entity in all jurisdictions where failure to be in good standing would
reasonably be expected to result in a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any event, circumstance, occurrence,
condition, development, change or effect that, individually or in the aggregate
with all other events, circumstances, occurrences, conditions, developments,
changes and effects:  (A) is or would reasonably be expected to be materially
adverse to the assets, rights, properties, liabilities, operations, results of
operations or financial condition of the Business, other than any such event,
circumstance, occurrence, condition, development, change or effect to the extent
resulting from or arising in connection with (i) any change after the date of
this Agreement in general economic or financial market conditions, (ii) any
change after the date of this Agreement in GAAP or changes in Law (including Tax
Laws or Tax regulations), (iii) general changes or developments after the date
of this Agreement in the industry in which the Business is operated or in the
medical devices industry, (iv) the public announcement of this Agreement,
including any loss of sales in the United States or loss of employees or labor
disputes or employee strikes, slowdowns, job actions or work stoppages or labor
union activities (except that this clause (iv) shall not apply in respect of
Section 2.3 or 2.4), (v) any war, act of terrorism, civil unrest, natural
disasters, acts of God or similar events occurring after the date of this
Agreement, or (vi) any action by Sellers taken with the consent or at the
direction of Buyers or the compliance by Sellers with the terms of this
Agreement, except in each of the cases in clauses (i) through (iii) and (v) to
the extent any such changes have or would reasonably be expected to have a
disproportionate adverse effect on the Business as compared to other businesses
in the industry in which the Business is operated; or (B) would reasonably be
expected to prohibit or materially delay Sellers’ ability to fulfill any

 

18

--------------------------------------------------------------------------------


 

OF THEIR RESPECTIVE MATERIAL OBLIGATIONS UNDER THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS OR TO CONSUMMATE THE TRANSACTIONS IN ACCORDANCE WITH THIS AGREEMENT.

 

2.2          Authority; Binding Effect.   Each Seller has the corporate or
limited liability company power and authority, and all Permits (as defined
below) required by any Governmental Entities or other authorities, to own, lease
and operate its assets and property and to carry on its business as now being
conducted, except as would not reasonably be expected to result in a Material
Adverse Effect.  Each Seller has the requisite power and authority to execute,
deliver and perform this Agreement, the Ancillary Agreements and the other
documents required to be executed by it pursuant to this Agreement.  This
Agreement, the Ancillary Agreements and each of the other documents to be
executed in connection with this Agreement have been duly authorized, executed
and delivered (or when executed, will be duly executed and delivered) by each
Seller and no other proceedings on the part of any Seller (or its affiliates,
directors or shareholders) are necessary to authorize, consummate and perform
this Agreement, the Ancillary Agreements, the other documents to be executed in
connection herewith or the Transactions.  Assuming they constitute the legal,
valid and binding obligation of each Buyer, this Agreement, the Ancillary
Agreements and the other documents executed or to be executed in connection with
this Agreement are, or when executed and delivered will be, the legal, valid and
binding obligations of each Seller enforceable in accordance with their terms,
except as enforceability may be (a) limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws and (b) subject to general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law).

 

2.3          Consents.  Except as set forth in Section 2.3 of the Disclosure
Schedule, there are no authorizations, consents, permits, waivers, orders,
licenses or approvals of, or declarations, registrations or filings with, any
Governmental Entity or any other third party or person (each, a “Consent”) that
are required in connection with the execution, delivery or performance by
Sellers of this Agreement, the Ancillary Agreements or the other agreements
executed or to be executed by Sellers in connection with this Agreement or the
consummation by Sellers of the Transactions, other than Consents the failure of
which, individually or in the aggregate, to obtain would not reasonably be
expected to result in a Material Adverse Effect or limit or materially adversely
affect Buyers’ ability to (a) own or use the Transferred Assets or (b) own and
operate the Business following the Closing.  Notwithstanding the foregoing,
certain Non-U.S. Contracts (as defined below) may require Consent in connection
with the execution, delivery or performance by Sellers of this Agreement, the
Ancillary Agreements or the other agreements executed or to be executed by
Sellers in connection with this Agreement or the consummation by Sellers of the
Transactions.  Such Non-U.S. Contracts will be listed in a supplement to
Section 2.3 of the Disclosure Schedule after the date of this Agreement and on
or prior to the Closing Date.  As such, the representations and warranties set
forth in this Section 2.3 with respect to such Non-U.S. Contracts will be true
and correct only as of the Closing Date and not as of the date of this
Agreement.

 

2.4          No Breach.  Except as set forth in Section 2.4 of the Disclosure
Schedule, the execution, delivery and performance of this Agreement, the
Ancillary Agreements and the other documents executed or to be executed in
connection herewith, and the consummation by Sellers of the Transactions do not
and will not, with or without notice or lapse of time or both, violate,

 

19

--------------------------------------------------------------------------------


 

BREACH, CONFLICT WITH, CONSTITUTE A DEFAULT UNDER, OR PERMIT THE TERMINATION OR
THE ACCELERATION OF MATURITY OR PERFORMANCE OF, OR RESULT IN THE IMPOSITION OF
ANY ENCUMBRANCE UPON ANY PROPERTY, RIGHT OR ASSET OF THE SELLERS OR THEIR
RESPECTIVE AFFILIATES (INCLUDING THE TRANSFERRED ASSETS) OR ANY OF THE ASSUMED
OBLIGATIONS PURSUANT TO:  (I) ANY PROVISION OF THE RESPECTIVE CERTIFICATE OF
INCORPORATION, CERTIFICATE OF FORMATION, CHARTER, LIMITED LIABILITY COMPANY
AGREEMENT, BYLAWS OR OTHER SIMILAR ORGANIZATIONAL DOCUMENTS OF ANY SELLER;
(II) ANY FEDERAL, STATE, LOCAL OR FOREIGN LAW, STATUTE, ORDINANCE, RULE,
REGULATION, GUIDANCE OR GUIDELINE (“LAW”) OR ORDER, WRIT, JUDGMENT, INJUNCTION,
AWARD OR DECREE OF ANY GOVERNMENTAL ENTITY (“ORDER”) TO WHICH ANY SELLER OR
THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE ASSETS, RIGHTS OR
PROPERTIES OR ANY OF THE ASSUMED OBLIGATIONS ARE SUBJECT; OR (III) ANY CONTRACT,
AGREEMENT, LICENSE, COMMITMENT, LEASE, PURCHASE ORDER OR OTHER INSTRUMENT
(INCLUDING WITH CUSTOMERS, SUPPLIERS, DISTRIBUTORS OR EMPLOYEES), NOTE, BOND,
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN, GUARANTEE, SECURITY AGREEMENT, PLEDGE
AGREEMENT OR OTHER EVIDENCE OF INDEBTEDNESS (COLLECTIVELY, “CONTRACTS”) TO WHICH
ANY SELLER OR THEIR RESPECTIVE AFFILIATES IS A PARTY, BY WHICH ANY SELLER OR
THEIR RESPECTIVE AFFILIATES IS BOUND, OR TO WHICH ANY OF THE TRANSFERRED ASSETS,
ASSUMED OBLIGATIONS OR THE BUSINESS IS SUBJECT EXCEPT, IN THE CASE OF
CLAUSE (II) OR (III) ABOVE, FOR ANY VIOLATIONS, CONFLICTS, DEFAULTS, BREACHES,
TERMINATIONS, ACCELERATIONS OR IMPOSITIONS THAT WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

2.5          Financial Information.  The financial information set forth on
Section 2.5 of the Disclosure Schedule (the “Financial Information”) fairly
presents, in all material respects, (i) the Inventory of the Business as of
September 30, 2007, (ii) the direct revenues of the Business for the year ended
December 31, 2006 and the ten (10) months ended October 31, 2007, and (iii) the
actual gross profit of the Business for the year ended December 31, 2006 and the
ten (10) months ended October 31, 2007.  The Inventory of the Business as of
September 30, 2007 has been prepared in accordance with the Accounting
Methodologies, and the direct revenues and actual gross profit of the Business
described above has been prepared in accordance with Sellers’ historical
management accounting methods, consistently applied throughout such periods.

 

2.6          Tax Liabilities.  There are no Encumbrances on any Transferred
Asset imposed by any Taxing Authority and, to the knowledge of Sellers, there is
no proposal by any Taxing Authority to attach any such Encumbrances.

 

2.7          Litigation.

 

(a)           There is no material (i) suit, claim (including warranty and
product liability claims), action, complaint, demand, litigation, arbitration,
hearing, charge, notice, inquiry, review, investigation or proceeding
(collectively, a “Claim”) or (ii) Order in effect, pending or asserted, or to
the knowledge of Sellers threatened, against any Seller or any of its affiliates
with respect to the Business, the Transferred Assets or the Assumed Obligations,
or otherwise in any material respect affecting the Business, the Transferred
Assets or the Assumed Obligations or the ability of Sellers to consummate the
Transactions.


 

(b)           Sellers’ and their affiliates’ quality systems and records for
complaint management and corrective and preventive action and any other
complaint handling system

 

20

--------------------------------------------------------------------------------


 

REQUIRED BY ANY OTHER GOVERNMENTAL ENTITY (“COMPLAINT SYSTEM”) RELATING TO THE
PRODUCTS HAS BEEN MADE AVAILABLE FOR REVIEW BY BUYERS AND CONTAINS, IN ALL
MATERIAL RESPECTS, TRUE, COMPLETE AND CORRECT RECORDS AND INFORMATION ABOUT ALL
PRODUCTS.  THE RECORDS OF SELLERS AND THEIR AFFILIATES RELATING TO CREDITS AND
ALLOWANCES MADE WITH RESPECT TO ANY PRODUCTS HAVE BEEN MADE AVAILABLE FOR REVIEW
BY BUYERS AND ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.


 

(c)           Except as set forth in Section 2.7(c) of the Disclosure Schedule,
Sellers have made no material modifications to any Product because of Claims
concerning defects in such Product.  Except as set forth in Section 2.7(c) of
the Disclosure Schedule, since January 1, 2003, neither Sellers nor any of their
affiliates has been a defendant in any litigation involving product liability or
warranty claims, in each case with respect to the Products, and, since such
date, to the knowledge of Sellers, no such litigation has been threatened.


 

2.8          Compliance With Laws.


 

(a)           Each Seller and its affiliates is in compliance with all Laws and
Orders applicable to the Business, the Transferred Assets and the Assumed
Obligations and its own posted and internal policies regarding privacy and
personal information, except as would not reasonably be expected to result in a
Material Adverse Effect, and has not received any written notification of any
alleged failure or noncompliance with respect to the foregoing.


 

(b)           Without limiting the generality of the foregoing, except as set
forth in Section 2.8(b) of the Disclosure Schedule 2.8(b), Sellers and their
affiliates have conducted and are conducting the Business and have used and are
using the Transferred Assets in compliance in all material respects with the
Federal Food, Drug, and Cosmetic Act (the “FD&C Act”), 21 U.S.C. §301 et seq.,
and applicable regulations promulgated thereunder by the FDA (collectively, “FDA
Law”) and European Union Directive 93/42 EEC, as amended (the “Directive”), and
applicable national legislation of the European Union Member States
(collectively, “EU Law”).  Each Medical Device, as that term is defined in 21
U.S.C. § 321(h) (Section 201(h) of the FD&C Act) or Article 1.2 of the
Directive, that has been or is being developed, manufactured, tested, packaged,
labeled, distributed or marketed by the Business, has been and is being
developed manufactured, tested, packaged, labeled, distributed or marketed by
the Business in compliance in all material respects with applicable Laws,
including FDA Law or EU Law, including those relating to:  (A) good
manufacturing practices, including quality systems requirements; (B) regulatory
approvals or clearances to market Medical Devices in the United States;
(C) investigational devices; (D) clinical studies and the protection of human
subjects; (E) labeling; (F) record keeping; and (G) filing of reports to the FDA
or EU competent authority.


 

(c)           Except as set forth in Section 2.8(c) of the Disclosure Schedule,
none of the Products have been recalled, whether voluntarily or otherwise, or
are or have been subject to device removals or corrections required to be
reported to the FDA or any other Governmental Entity, and Sellers have not
received notice, either completed or pending, of any proceeding seeking a
recall, removal, or corrective action of any Products.

 

21

--------------------------------------------------------------------------------


 

(d)           Neither Sellers nor their affiliates nor any of their employees
(or to the knowledge of Sellers, agents) have knowingly made an untrue statement
of material fact or fraudulent statement to the FDA or any other Governmental
Entity or notified body with respect to any Product tested, manufactured,
distributed, or sold by Sellers or their affiliates, or failed to disclose a
material fact required to be disclosed to any Governmental Entity or notified
body.


 


(E)           SELLERS AND THEIR AFFILIATES AND THEIR OFFICERS, DIRECTORS AND
EMPLOYEES (AND TO THE KNOWLEDGE OF SELLERS, AGENTS) HAVE NOT, WITH RESPECT TO
THE BUSINESS:  (A) BEEN DEBARRED OR RECEIVED NOTICE OF ACTION OR THREAT OF
ACTION WITH RESPECT TO DEBARMENT UNDER THE PROVISIONS OF 21 U.S.C. §§ 335A,
335B, OR 335C, 42 U.S.C. § 1320A-7, 45 C.F.R. PART 76 OR ANY EQUIVALENT
PROVISIONS IN ANY OTHER JURISDICTION; OR (B) BEEN SUBJECT TO ANY OTHER
ENFORCEMENT ACTION INVOLVING THE FDA OR SIMILAR GOVERNMENTAL ENTITY IN ANY OTHER
JURISDICTION, INCLUDING ANY SUSPENSION, CONSENT DECREE, NOTICE OF CRIMINAL
INVESTIGATION, INDICTMENT, SENTENCING MEMORANDUM, PLEA AGREEMENT, COURT ORDER OR
TARGET OR NO-TARGET LETTER, AND NONE OF THE FOREGOING ARE PENDING, ASSERTED OR,
TO THE KNOWLEDGE OF SELLERS, THREATENED AGAINST SAME.


 


(F)            WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH SELLER AND
ITS AFFILIATES ARE CONDUCTING THE BUSINESS AND USING THE TRANSFERRED ASSETS, AND
HAVE ALWAYS CONDUCTED THE BUSINESS AND USED THE TRANSFERRED ASSETS, IN
COMPLIANCE WITH THE ANTI-KICKBACK STATUTE (42 U.S.C. § 1320A-7B), CIVIL MONETARY
PENALTY STATUTE (42 U.S.C. § 1320A-7A), THE STARK LAW (42 U.S.C. § 1395NN), THE
FALSE CLAIMS ACT (31 U.S.C. § 3729 ET SEQ.) AND ALL OF THE REGULATIONS
PROMULGATED UNDER ALL SUCH STATUTES.

 


(G)           TO THE EXTENT APPLICABLE TO THE BUSINESS AND TO THE KNOWLEDGE OF
SELLERS:


 

(I)            EACH SELLER AND EACH AFFILIATE PAYS ONLY REASONABLE TRAVEL AND
MEAL COSTS FOR HEALTH CARE PROFESSIONALS RECEIVING TRAINING SPONSORED BY IT, AND
EACH SUCH HEALTH CARE PROFESSIONAL HAS A BONA FIDE NEED FOR SUCH TRAINING;

 

(II)           (A) EACH SELLER AND EACH AFFILIATE PROVIDES EDUCATIONAL GRANTS TO
THIRD PARTY EDUCATIONAL SPONSORS ONLY IF SUCH SPONSORS HAVE A GENUINE
EDUCATIONAL PURPOSE OR FUNCTION AND ONLY WHEN:  (X) THE EDUCATIONAL GATHERING IS
PRIMARILY DEDICATED TO PROMOTING OBJECTIVE SCIENTIFIC AND EDUCATIONAL ACTIVITIES
AND DISCOURSE; AND (Y) THE TRAINING INSTITUTION OR THE CONFERENCE SPONSOR
SELECTS THE ATTENDING HEALTH CARE PROFESSIONALS WHO ARE IN TRAINING AND (B) ANY
MEALS SPONSORED OR FURNISHED BY ANY SELLER OR AFFILIATE AT A CONFERENCE
SPONSORED BY A THIRD PARTY ARE OF MODEST VALUE;

 

(III)          EACH SELLER AND EACH AFFILIATE PAYS CONSULTANTS NO MORE THAN FAIR
MARKET VALUE FOR THEIR SERVICES, PLUS REASONABLE AND ACTUAL EXPENSES, AND ONLY
PURCHASES SERVICES FOR WHICH THERE IS A COMMERCIALLY REASONABLE NEED THAT IS
IDENTIFIED BY THE PARTIES IN ADVANCE;

 

(IV)          ANY GIFT FURNISHED BY A SELLER OR AN AFFILIATE HAS NEVER EXCEEDED
$100 AND HAS NEVER BEEN IN THE FORM OF CASH OR A CASH EQUIVALENT;

 

22

--------------------------------------------------------------------------------


 

(V)           ALL GRANT MAKING FUNCTIONS FOR EACH SELLER AND AFFILIATE ARE
SEPARATED FROM EACH SUCH ENTITY’S SALES AND MARKETING FUNCTIONS; AND

 

(VI)          ALL PRICE CONCESSIONS OFFERED OR FURNISHED BY EACH SELLER AND
AFFILIATE TO PURCHASERS COMPLY WITH THE DISCOUNT SAFE HARBOR (42 C.F.R.
§ 1001.952(H)).

 


(H)           NO SELLER OR AFFILIATE HAS ESTABLISHED ANY REIMBURSEMENT SUPPORT
PROGRAM, SUCH THAT PAYMENT FOR ANY PRODUCT IS CONTINGENT UPON A PURCHASER’S
RECEIPT OF PAYMENT FROM A THIRD PARTY PAYER.  NO SELLER OR AFFILIATE FURNISHES
ANY COVERAGE, CODING, OR BILLING ADVICE TO ANY HEALTH CARE PROFESSIONALS
REGARDING OFF-LABEL INDICATIONS OF ANY PRODUCT.


 


(I)            EACH SELLER AND EACH AFFILIATE THAT SELLS ANY PRODUCT HAS
IMPLEMENTED A COMPLIANCE PLAN, PURSUANT TO WHICH TRAINING IS FURNISHED TO ALL
MEMBERS OF SUCH SELLER’S OR AFFILIATE’S SALES FORCE AND OTHER PERSONNEL WHO HAVE
MATERIAL CONTACT WITH HEALTH CARE PROFESSIONALS ON BEHALF OF SELLERS OR THEIR
AFFILIATES.


 


(J)            TO THE KNOWLEDGE OF SELLERS, THERE IS NO PENDING PROPOSED OR
FINAL MEDICARE NATIONAL OR LOCAL COVERAGE DETERMINATION THAT, IF FINALIZED,
WOULD RESTRICT COVERAGE FOR ANY OF THE PRODUCTS.


 


2.9          TITLE TO PROPERTIES.


 


(A)           SELLERS COLLECTIVELY HAVE GOOD, VALID, AND MARKETABLE TITLE TO, OR
OWN, THE TRANSFERRED ASSETS.  NONE OF THE TRANSFERRED ASSETS ARE SUBJECT TO ANY
ENCUMBRANCES EXCEPT:  (1) MECHANICS, CARRIERS, WORKERS, REPAIRS AND OTHER
SIMILAR LIENS OR ENCUMBRANCES ARISING OR INCURRED IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT MATERIAL IN AGGREGATE AMOUNT AND WHICH DO NOT MATERIALLY
ADVERSELY AFFECT THE VALUE OR IMPAIR THE USE OF THE PROPERTY SUBJECT THERETO,
AND (2) ENCUMBRANCES FOR TAXES THAT ARE NOT YET DUE AND PAYABLE (“PERMITTED
ENCUMBRANCES”).


 


(B)           SUBJECT TO OBTAINING THE CONSENTS SET FORTH IN SECTION 2.3 OF THE
DISCLOSURE SCHEDULE:  (I) SELLERS HAVE COMPLETE AND UNRESTRICTED POWER AND THE
UNQUALIFIED RIGHT TO SELL, TRANSFER, CONVEY, ASSIGN, AND DELIVER TO BUYERS; AND
(II) ASSUMING BUYERS ARE BONA FIDE PURCHASERS, BUYERS SHALL HEREBY ACQUIRE,
GOOD, VALID AND MARKETABLE TITLE TO, OR OWNERSHIP OF, THE TRANSFERRED ASSETS
FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES.  EXCEPT AS
SET FORTH IN SECTION 2.9(B) OF THE DISCLOSURE SCHEDULE AND EXCEPT FOR MATTERS
COVERED BY SECTION 2.11, THE TRANSFERRED ASSETS, TOGETHER WITH (X) ASSETS,
RIGHTS OR SERVICES TO BE PROVIDED TO BUYERS PURSUANT TO THE ANCILLARY
AGREEMENTS, AND (Y) ASSETS (INCLUDING RECORDS, DATA AND FILES), RIGHTS OR
SERVICES USED IN CONNECTION WITH THE FINANCE, ACCOUNTING, LEGAL, QUALITY,
REGULATORY, LOGISTICS, ADMINISTRATIVE, GOVERNANCE OR OTHER GENERAL CORPORATE
FUNCTIONS OF SELLERS, CONSTITUTE ALL OF THE ASSETS, RIGHTS AND PROPERTIES
NECESSARY FOR BUYERS TO OPERATE AND CONDUCT THE BUSINESS AS IT WAS OPERATED AND
CONDUCTED AS OF SEPTEMBER 30, 2007, THE DATE OF THIS AGREEMENT AND THE CLOSING
DATE.


 

2.10        Condition of Tangible Assets.  The assets, property, equipment and
other tangible property (“Tangible Assets”) included in the Transferred Assets,
whether owned or

 

23

--------------------------------------------------------------------------------


 

leased, have no material defects, are in good condition and repair in all
material respects, subject only to ordinary wear and tear, and are usable in the
Business as it was operated and conducted as of September 30, 2007, the date of
this Agreement and the Closing Date.

 


2.11        INTELLECTUAL PROPERTY.


 


(A)           SECTION 2.11(A)(I)(A) AND (B) OF THE DISCLOSURE SCHEDULE IDENTIFY,
RESPECTIVELY, EACH INTELLECTUAL PROPERTY REGISTRATION AND APPLICATION INCLUDED
WITHIN THE ASSIGNED IP ASSETS AND LICENSED TO BUYERS PURSUANT TO THE CROSS
LICENSE AGREEMENT.  EXCEPT AS DISCLOSED ON SECTION 2.11(A)(II) OF THE DISCLOSURE
SCHEDULE, ALL OF THE FOREGOING ARE SUBSISTING AND UNEXPIRED, AND TO THE
KNOWLEDGE OF SELLERS, VALID AND ENFORCEABLE, AND NO ACTION IS DUE WITHIN NINETY
(90) DAYS AFTER THE DATE OF THIS AGREEMENT TO MAINTAIN SAME.


 


(B)           (I) SELLERS AND THEIR AFFILIATES OWN ALL OF THE MATERIAL
INTELLECTUAL PROPERTY INCLUDED IN THE ASSIGNED IP ASSETS OR LICENSED TO BUYERS
PURSUANT TO THE CROSS LICENSE AGREEMENT, FREE AND CLEAR OF ALL ENCUMBRANCES
(INCLUDING ANY CLAIMS BY CURRENT OR FORMER EMPLOYEES OR CONTRACTORS) OTHER THAN
PERMITTED ENCUMBRANCES, AND HAVE THE RIGHT TO TRANSFER OR LICENSE SAME TO
BUYERS; (II) EXCEPT AS SET FORTH IN SECTION 2.11(B)(II) OF THE DISCLOSURE
SCHEDULE, NO MATERIAL CLAIM OR ORDER IS PENDING OR ASSERTED, OR TO THE KNOWLEDGE
OF SELLERS, THREATENED (INCLUDING “CEASE AND DESIST” LETTERS OR INVITATIONS TO
ENTER INTO A PATENT LICENSE) AGAINST ANY SELLER OR ITS AFFILIATES:  (X) WITH
RESPECT TO ANY MATERIAL INTELLECTUAL PROPERTY (INCLUDING ITS OWNERSHIP, USE,
VALIDITY OR ENFORCEABILITY) INCLUDED IN THE ASSIGNED IP ASSETS OR LICENSED TO
BUYERS PURSUANT TO THE CROSS LICENSE AGREEMENT; OR (Y) WITH RESPECT TO THE
INTELLECTUAL PROPERTY OF ANY PERSON CONCERNING THE CONDUCT OF THE BUSINESS AS
CURRENTLY CONDUCTED AND THE DEVELOPMENT OF THE EXISTING PRODUCTS; (III) THE
CONDUCT OF THE BUSINESS AS CURRENTLY CONDUCTED AND THE DEVELOPMENT OF THE
EXISTING PRODUCTS DO NOT INFRINGE, MISAPPROPRIATE OR VIOLATE, IN ANY MATERIAL
RESPECT, THE INTELLECTUAL PROPERTY (EXCLUDING PATENTS) OF ANY PERSON, AND TO THE
KNOWLEDGE OF SELLERS, NO PERSON IS INFRINGING, MISAPPROPRIATING OR VIOLATING ANY
ASSIGNED IP ASSETS OR ANY MATERIAL INTELLECTUAL PROPERTY LICENSED TO BUYERS
PURSUANT TO THE CROSS LICENSE AGREEMENT; (IV) SELLERS HAVE TAKEN REASONABLE
STEPS TO PROTECT, ENFORCE AND MAINTAIN THE VALUE AND VALIDITY (AND AS
APPLICABLE, SECRECY) OF ANY MATERIAL ASSIGNED IP ASSETS AND ANY MATERIAL
INTELLECTUAL PROPERTY LICENSED TO BUYERS PURSUANT TO THE CROSS LICENSE
AGREEMENT, HAVE A COMMERCIALLY REASONABLE PRACTICE GOVERNING THE MAINTENANCE AND
ACCESS TO THEIR TRADE SECRETS OR MATERIAL CONFIDENTIAL INFORMATION AND, TO THE
KNOWLEDGE OF SELLERS, NO MATERIAL VIOLATION OF SUCH POLICY HAS OCCURRED; AND
(V) SELLERS HAVE A PRACTICE REQUIRING ALL PERSONS WHO CREATE, INVENT OR
CONTRIBUTE TO ITEMS WITHIN THE ASSIGNED IP ASSETS OR MATERIAL INTELLECTUAL
PROPERTY LICENSED TO BUYERS PURSUANT TO THE CROSS LICENSE AGREEMENT TO EXECUTE
AN ASSIGNMENT AGREEMENT AND, TO THE KNOWLEDGE OF SELLERS, NO MATERIAL VIOLATION
OF SUCH PRACTICE HAS OCCURRED.


 


(C)           SCHEDULE 1.1(A)(XI) SETS FORTH ALL ACQUIRED IP CONTRACTS, OTHER
THAN CONTRACTS FOR OFF-THE-SHELF SOFTWARE SUBJECT TO A COMMERCIALLY AVAILABLE
SHRINK OR CLICK WRAP LICENSE AGREEMENT.  SELLERS HAVE FURNISHED OR MADE
AVAILABLE TO BUYERS TRUE AND COMPLETE COPIES OF ALL ACQUIRED IP CONTRACTS.


 


(D)           THE KNOW-HOW INCLUDED IN THE TRANSFERRED ASSETS, TOGETHER WITH THE
KNOW-HOW LICENSED TO BUYERS AND THEIR CONTROLLED AFFILIATES BY SELLERS AND THEIR
CONTROLLED AFFILIATES PURSUANT


 

24

--------------------------------------------------------------------------------


 


TO THE CROSS LICENSE AGREEMENT, CONSTITUTES ALL OF THE KNOW-HOW NECESSARY FOR
BUYERS TO OPERATE AND CONDUCT THE BUSINESS AS IT WAS OPERATED AND CONDUCTED AS
OF SEPTEMBER 30, 2007, THE DATE OF THIS AGREEMENT AND THE CLOSING DATE.


 


(E)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 2.11, SELLERS DO NOT
MAKE ANY REPRESENTATION OR WARRANTY OF ANY KIND (WHETHER EXPRESS, IMPLIED OR
OTHERWISE) WITH RESPECT TO (I) THE VALIDITY OR ENFORCEABILITY OF THE
INTELLECTUAL PROPERTY INCLUDED IN THE ASSIGNED IP ASSETS OR THE INTELLECTUAL
PROPERTY LICENSED TO BUYERS PURSUANT TO THE CROSS-LICENSE AGREEMENT OR
(II) NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY.


 


2.12        [INTENTIONALLY OMITTED]


 


2.13        LABOR RELATIONS.  EACH SELLER AND ITS AFFILIATES (AS RELATES TO THE
BUSINESS OR THE EMPLOYEES OF THE BUSINESS) IS, AND HAS BEEN, IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT
OF 1988 (“WARN”) AND ANY SIMILAR APPLICABLE STATE OR LOCAL LAWS.


 


2.14        CONTRACTS.


 


(A)           SECTION 2.14(A) OF THE DISCLOSURE SCHEDULE SETS FORTH A LIST, AS
OF THE DATE OF THIS AGREEMENT, OF THE FOLLOWING CONTRACTS (INCLUDING SUMMARIES
OF ORAL AGREEMENTS) TO WHICH ANY SELLER OR ANY OF ITS AFFILIATES IS A PARTY OR
BY WHICH IT OR ANY OF THE ASSETS OR THE ASSUMED OBLIGATIONS IS OR MAY BE BOUND
OR AFFECTED, IN EACH CASE, THAT ARE MATERIAL TO THE OPERATION OR FINANCIAL
CONDITION OF THE BUSINESS OR ARE ACQUIRED CONTRACTS, AND FURTHER IDENTIFIES
WHICH OF SUCH CONTRACTS ARE NOT ACQUIRED CONTRACTS:


 

(I)            ANY CONTRACT THAT PROVIDES FOR EITHER (X) PAYMENTS TO OR BY THE
BUSINESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000) OR MORE IN ANY TWELVE-MONTH
PERIOD, OR (II) AGGREGATE PAYMENTS TO OR BY THE BUSINESS OF FIVE HUNDRED
THOUSAND DOLLARS ($500,000) OR MORE (OTHER THAN PURCHASE ORDERS OR PURCHASE
COMMITMENTS RELATED TO SELLERS’ OBLIGATIONS UNDER THE TRANSITION SUPPLY
AGREEMENT OR THE TRANSITION SERVICES AGREEMENT, EXCEPT TO THE EXTENT ANY SUCH
PURCHASE ORDERS OR PURCHASE COMMITMENTS WOULD IMPOSE ANY OBLIGATIONS ON THE
BUSINESS FOLLOWING TERMINATION OF THE TRANSITION SUPPLY AGREEMENT OR THE
TRANSITION SERVICES AGREEMENT);

 

(II)           ANY MATERIAL CONTRACT RELATING TO RESEARCH AND DEVELOPMENT
CONDUCTED OR TO BE CONDUCTED RELATED TO THE BUSINESS OR ANY PRODUCT, AND ALL
CONTRACTS RELATED TO CLINICAL TRIALS;

 

(III)          ANY CONTRACT THAT (A) PROHIBITS OR MATERIALLY RESTRICTS THE
CONDUCT OR OPERATION OF THE BUSINESS OR THAT WOULD LIMIT IN ANY MATERIAL RESPECT
THE FREEDOM OF BUYERS OR ANY OF THEIR AFFILIATES TO COMPETE IN ANY LINE OF
BUSINESS OR WITH ANY PERSON OR IN ANY GEOGRAPHICAL AREA OR (B) REQUIRES THE
REFERRAL OF ANY BUSINESS BY SELLERS OR REQUIRES THE BUSINESS TO INVEST IN ANY
THIRD PARTY OR TO MAKE AVAILABLE INVESTMENT OR OTHER BUSINESS OPPORTUNITIES OR
PRODUCTS OR SERVICES ON A PRIORITY, EQUAL OR EXCLUSIVE BASIS;

 

25

--------------------------------------------------------------------------------


 

(IV)          ANY MATERIAL JOINT VENTURE, PARTNERSHIP OR SIMILAR AGREEMENT;

 

(V)           ANY MATERIAL CONTRACT PROVIDING FOR OR OTHERWISE INVOLVING THE
PAYMENT OR CREDIT OF REBATES, DISCOUNTS OR OTHER CONSIDERATION TO CUSTOMERS OF
THE BUSINESS;

 

(VI)          ANY MATERIAL CONSULTING AGREEMENT RELATING TO THE BUSINESS, OTHER
THAN CONTRACTS WITH PHYSICIAN CONSULTANTS SET FORTH ON SCHEDULE 1.1(B)(XII);

 

(VII)         ANY MATERIAL LEASE OF PERSONAL PROPERTY, WHETHER AS LESSOR OR
LESSEE;

 

(VIII)        ANY MATERIAL GUARANTY OR SURETYSHIP, PERFORMANCE BOND,
INDEMNIFICATION OR CONTRIBUTION AGREEMENT, INCLUDING ANY CORPORATE OR PERSONAL
GUARANTEE TO SUPPLIERS, SURETIES, BANKS OR OTHERS; AND

 

(IX)           ANY CONTRACT WHICH IS OTHERWISE MATERIAL TO THE CONDUCT OF THE
BUSINESS (OR THE VIOLATION OF WHICH WOULD, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT).


 


(B)           SELLERS HAVE FURNISHED OR MADE AVAILABLE, OR WILL FURNISH OR MAKE
AVAILABLE PURSUANT TO SECTION 4.6(B), TO BUYERS TRUE AND COMPLETE COPIES OF ALL
CONTRACTS (OR SUMMARIES OF ALL ORAL AGREEMENTS) REQUIRED TO BE LISTED IN
SECTION 2.14(A) OF THE DISCLOSURE SCHEDULE (SUCH CONTRACTS, “MATERIAL
CONTRACTS”).  NOTWITHSTANDING THE FOREGOING, CERTAIN NON-U.S. CONTRACTS (THE
“NON-U.S. CONTRACTS”) ARE MATERIAL CONTRACTS WHICH ARE NOT LISTED IN
SECTION 2.14(A) OF THE DISCLOSURE SCHEDULE AS OF THE DATE OF THIS AGREEMENT AND
WHICH SELLERS HAVE NOT FURNISHED OR MADE AVAILABLE TO BUYERS AS OF THE DATE OF
THIS AGREEMENT.  THE NON-U.S. CONTRACTS WILL BE LISTED IN A SUPPLEMENT TO
SECTION 2.14(A) OF THE DISCLOSURE SCHEDULE AND PROVIDED TO BUYERS AFTER THE DATE
OF THIS AGREEMENT PURSUANT TO SECTION 4.6.  AS SUCH, THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS SECTION 2.14 WITH RESPECT TO THE NON-U.S. CONTRACTS
WILL BE TRUE AND CORRECT ONLY AS OF THE CLOSING DATE AND NOT AS OF THE DATE OF
THIS AGREEMENT.  ALL MATERIAL CONTRACTS ARE VALID AND LEGALLY BINDING ON AND
ENFORCEABLE AGAINST THE APPLICABLE SELLERS AND, TO THE KNOWLEDGE OF SELLERS, THE
COUNTERPARTIES THERETO.  EACH MATERIAL CONTRACT, SUBJECT TO OBTAINING THE
APPLICABLE CONSENTS, SHALL BE VALID, BINDING AND ENFORCEABLE IN ALL MATERIAL
RESPECTS IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS, ASSUMING
BUYERS ARE, AT SUCH TIME, IN COMPLIANCE WITH THEIR OBLIGATIONS UNDER SUCH
MATERIAL CONTRACT.  THERE IS NO MATERIAL DISPUTE AMONG, OR MATERIAL BREACH
ALLEGED BY ANY OF, THE PARTIES TO ANY MATERIAL CONTRACT AND NO NOTICE OF ANY
PENALTY OR LIABILITY HAS BEEN DELIVERED TO SELLERS WITH RESPECT THERETO.  TO THE
KNOWLEDGE OF SELLERS, NONE OF THE SUPPLIERS, DISTRIBUTORS OR CUSTOMERS OF THE
BUSINESS WHO IS A PARTY TO A MATERIAL CONTRACT HAS REFUSED, OR COMMUNICATED THAT
IT WILL REFUSE, TO PURCHASE, DISTRIBUTE OR SUPPLY GOODS OR SERVICES IN MATERIAL
AMOUNTS, AS THE CASE MAY BE, OR HAS COMMUNICATED THAT IT WILL MATERIALLY REDUCE
AMOUNTS OF GOODS OR SERVICES THAT IT IS WILLING TO PURCHASE FROM, OR SELL TO,
THE BUSINESS OR BUYERS.  SELLERS HAVE NOT RECEIVED ANY WRITTEN NOTICE FROM ANY
COUNTERPARTY TO A MATERIAL CONTRACT OF ANY MATERIAL DISPUTE, BREACH, PENALTY,
LIABILITY, REFUSAL OR OTHER DEFAULT OR EVENT THAT WITH OR WITHOUT NOTICE OR
LAPSE OF TIME OR BOTH, WOULD VIOLATE, BREACH, CONFLICT WITH, CONSTITUTE A
DEFAULT UNDER, OR PERMIT THE TERMINATION OR THE ACCELERATION OF MATURITY OR
PERFORMANCE OF, OR RESULT IN THE IMPOSITION OF ANY ENCUMBRANCE (OTHER THAN
PERMITTED ENCUMBRANCES) UPON ANY OF THE TRANSFERRED ASSETS OR ANY OF THE ASSUMED
OBLIGATIONS.


 

26

--------------------------------------------------------------------------------


 


2.15        INVENTORY.


 


EXCEPT WITH RESPECT TO OBSOLETE OR EXCESS ITEMS WHICH HAVE BEEN RESERVED FOR IN
THE SELLERS’ INVENTORY RESERVES, THE INVENTORY OF THE BUSINESS CONSISTS OF ITEMS
IN USABLE CONDITION AND SALEABLE IN THE ORDINARY COURSE OF THE BUSINESS.


 


2.16        PERMITS; REGULATORY MATTERS.


 


(A)           PERMITS.


 

(I)            SCHEDULE 1.1(A)(VII) SETS FORTH A TRUE AND COMPLETE LIST OF ALL
MATERIAL BUSINESS PERMITS.

 

(II)           EXCEPT AS SET FORTH IN SECTION 2.16(A)(II) OF THE DISCLOSURE
SCHEDULE AND EXCEPT FOR PERMITS (AS DEFINED BELOW) DICTATED BY THE LOCATION OF
THE FACILITIES, THERE ARE NO APPROVALS, LICENSES, PERMITS, CLEARANCES,
PERMISSIONS, EXEMPTIONS, CERTIFICATIONS, AUTHORIZATIONS, CONSENTS OF, OR
DECLARATIONS, REGISTRATIONS OR FILINGS WITH, ANY GOVERNMENTAL ENTITY (“PERMITS”)
WHICH ARE REQUIRED FOR THE OPERATION OF THE BUSINESS AS CONDUCTED IN THE
ORDINARY COURSE AS OF SEPTEMBER 30, 2007, THE DATE OF THIS AGREEMENT AND THE
CLOSING DATE THAT ARE NOT INCLUDED IN THE BUSINESS PERMITS, OTHER THAN PERMITS
THE ABSENCE OF WHICH, INDIVIDUALLY OR IN THE AGGREGATE, TO MAINTAIN IN EFFECT OR
OBTAIN WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
OR MATERIALLY ADVERSELY AFFECT BUYERS’ ABILITY TO OWN AND OPERATE THE
TRANSFERRED ASSETS OR THE BUSINESS FOLLOWING THE CLOSING.

 

(III)          (X) EACH BUSINESS PERMIT IS VALID AND IN FULL FORCE AND EFFECT IN
ALL MATERIAL RESPECTS IN EVERY JURISDICTION IN WHICH IT IS REQUIRED PURSUANT TO
APPLICABLE LAWS; (Y) THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS, AND THE CONSUMMATION OF THE TRANSACTIONS WILL NOT RESULT
IN ANY NON-RENEWAL, REVOCATION, CANCELLATION, SUSPENSION OR MODIFICATION OF ANY
BUSINESS PERMIT, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND (Z) SELLERS ARE NOT IN VIOLATION IN ANY MATERIAL
RESPECT OF ANY BUSINESS PERMITS, AND NO CONDITION EXISTS THAT WITH NOTICE OR
LAPSE OF TIME OR OTHERWISE WOULD CONSTITUTE SUCH A VIOLATION UNDER THE BUSINESS
PERMITS.

 


(B)           FDA/EU APPLICATIONS.  SECTION 2.16(B) OF THE DISCLOSURE SCHEDULE
CONTAINS A LIST OF ALL FDA/EU APPLICATIONS THAT ARE OWNED BY SELLERS AND THEIR
AFFILIATES AND ARE PRIMARILY USED IN THE BUSINESS.  ALL OF SUCH FDA/EU
APPLICATIONS ARE IN GOOD STANDING, SUBSISTING, NOT ABANDONED, AND ARE, TO THE
KNOWLEDGE OF SELLERS, VALID AND ENFORCEABLE.  EXCEPT AS SET FORTH IN
SECTION 2.16(B) OF THE DISCLOSURE SCHEDULE, NO ACTIONS ARE DUE WITHIN NINETY
(90) DAYS AFTER THE DATE HEREOF TO MAINTAIN ANY SUCH FDA/EU APPLICATIONS.  “FDA
APPLICATIONS” MEANS ALL INVESTIGATIONAL DEVICE APPLICATIONS, 510(K) PREMARKET
NOTIFICATIONS, PREMARKET APPROVAL APPLICATIONS, SUPPLEMENTAL PREMARKET APPROVAL
APPLICATIONS, MASTER FILES, AS DEFINED IN 21 C.F.R. § 814.3, AND ALL SUPPLEMENTS
OR AMENDMENTS THERETO, WHETHER PENDING OR APPROVED OR CLEARED BY THE FDA.  “EU
APPLICATIONS” MEANS ALL CE MARKS, AND ANY APPLICATIONS OR ASSESSMENTS TO OBTAIN
MARKETING AUTHORIZATIONS IN THE EU, WHETHER PENDING OR APPROVED OR CLEARED BY
THE


 

27

--------------------------------------------------------------------------------


 


APPLICABLE EU GOVERNMENTAL ENTITIES.  “FDA/EU APPLICATIONS” MEANS, COLLECTIVELY,
THE FDA APPLICATIONS AND THE EU APPLICATIONS.

 


(C)           EXCEPT AS IDENTIFIED IN SECTION 2.16(C) OF THE DISCLOSURE
SCHEDULE, NO GOVERNMENTAL ENTITY HAS ISSUED ANY WRITTEN NOTICE, WARNING LETTER,
REGULATORY LETTER, UNTITLED LETTER, FORM FDA 483, OR OTHER WRITTEN COMMUNICATION
OR CORRESPONDENCE, OR TO THE KNOWLEDGE OF SELLERS, ANY OTHER COMMUNICATION OR
CORRESPONDENCE TO SELLERS OR ANY OF THEIR AFFILIATES, (I) ALLEGING THAT EITHER
THE BUSINESS OR THE TRANSFERRED ASSETS ARE OR WERE, IN ANY MATERIAL RESPECT, IN
VIOLATION OF ANY LAW APPLICABLE TO THE RESEARCH, DEVELOPMENT, TESTING,
MANUFACTURING, PACKAGING, LABELING, MARKETING, DISTRIBUTION, SALE OR
COMMERCIALIZATION ACTIVITIES CONDUCTED BY SELLERS OR THEIR AFFILIATES WITH
RESPECT TO THE BUSINESS OR THE TRANSFERRED ASSETS, OR (II) ALLEGING THAT THERE
ARE CIRCUMSTANCES CURRENTLY EXISTING WHICH MIGHT REASONABLY BE EXPECTED TO LEAD
TO ANY LOSS OF, REFUSAL TO RENEW OR REFUSAL TO APPROVE ANY FDA/EU APPLICATION,
FDA APPROVAL OR MATERIAL BUSINESS PERMIT.


 


2.17        ABSENCE OF CERTAIN CHANGES.  EXCEPT AS SET FORTH ON SECTION 2.17 OF
THE DISCLOSURE SCHEDULE, SINCE SEPTEMBER 30, 2007, THE BUSINESS HAS BEEN
CONDUCTED ONLY IN THE ORDINARY COURSE AND CONSISTENT WITH PAST PRACTICES IN ALL
MATERIAL RESPECTS.  SINCE DECEMBER 31, 2006, SELLERS HAVE NOT SUFFERED ANY
CHANGE IN THE OPERATIONS OF THE BUSINESS, RESULTS OF OPERATIONS OF THE BUSINESS,
TRANSFERRED ASSETS, ASSUMED OBLIGATIONS OR FINANCIAL CONDITION OF THE BUSINESS,
OTHER THAN CHANGES THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT RESULTED IN
AND WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


2.18        NO BROKERS; AFFILIATE TRANSACTIONS.


 


(A)           NO AGENT, BROKER, FINDER OR OTHER PERSON OR ENTITY ACTING ON
BEHALF OF SELLERS OR THEIR AFFILIATES WILL BE ENTITLED TO ANY BROKER’S, FINDER’S
OR SIMILAR FEE OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS.


 


(B)           THERE ARE NO ACQUIRED CONTRACTS BETWEEN A SELLER (OR ANY OF ITS
AFFILIATES), ON THE ONE HAND, AND ANY AFFILIATES OF SUCH SELLER , ON THE OTHER
HAND.


 


2.19        ENVIRONMENTAL MATTERS.


 


(A)           EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:  (I) THE BUSINESS IS IN
COMPLIANCE WITH ALL, AND HAS NOT VIOLATED ANY, ENVIRONMENTAL LAWS APPLICABLE TO
IT; (II) NONE OF THE SELLERS OR THEIR AFFILIATES HAS RECEIVED ANY WRITTEN NOTICE
OR CLAIM ASSERTING THAT THE BUSINESS HAS VIOLATED ANY ENVIRONMENTAL LAWS, OR
THAT ANY OF THE SELLERS IS LIABLE OR HAS ANY OBLIGATIONS TO ANY PERSON AS A
RESULT OF THE PRESENCE OR RELEASE OF ANY MATERIALS OF ENVIRONMENTAL CONCERN
RELATING TO THE BUSINESS, OR INDICATING THAT THERE IS ANY INVESTIGATION OF OR
INQUIRY INTO THE POSSIBILITY OF SUCH A CLAIM, AND TO SELLERS’ KNOWLEDGE THERE IS
NO BASIS FOR ANY SUCH CLAIM; AND (III) NO SELLER OR ANY OF THEIR AFFILIATES IS A
PARTY TO ANY PROCEEDING, INVESTIGATION, OR AGREEMENT CONCERNING ENVIRONMENTAL
LAWS OR THE PRESENCE OR RELEASE OF ANY MATERIALS OF ENVIRONMENTAL CONCERN WITH
RESPECT TO THE BUSINESS.  SELLERS HAVE PROVIDED TO BUYERS COPIES OF ALL REPORTS,
ASSESSMENTS, AUDITS, AND OTHER SIMILAR DOCUMENTS, TO THE EXTENT IN THE
POSSESSION OR CONTROL OF ANY OF THEM, CONTAINING


 

28

--------------------------------------------------------------------------------


 


INFORMATION MATERIAL TO THE BUSINESS REGARDING ENVIRONMENTAL LAWS OR MATERIALS
OF ENVIRONMENTAL CONCERN.


 


(B)           FOR PURPOSES OF THIS AGREEMENT, THE TERMS BELOW SHALL HAVE THE
MEANING ASSIGNED:


 

(I)            “ENVIRONMENTAL LAWS” SHALL MEAN ANY AND ALL LAWS (INCLUDING
COMMON LAW) OR ORDERS OF THE UNITED STATES, ANY OTHER NATION, AND ANY STATE,
LOCAL, MUNICIPAL, OR TRANSNATIONAL AUTHORITY, REGULATING, RELATING TO OR
IMPOSING LIABILITY CONCERNING POLLUTION OR PROTECTION OF THE ENVIRONMENT, OR
HUMAN HEALTH AND SAFETY AS AFFECTED BY EXPOSURE TO MATERIALS OF ENVIRONMENTAL
CONCERN; AND

 

(II)           “MATERIALS OF ENVIRONMENTAL CONCERN” SHALL MEAN ANY GASOLINE OR
PETROLEUM (INCLUDING CRUDE OIL OR ANY FRACTION THEREOF) OR PETROLEUM PRODUCTS,
POLYCHLORINATED BIPHENYLS, UREA-FORMALDEHYDE INSULATION, HAZARDOUS WASTES, TOXIC
SUBSTANCES, ASBESTOS, POLLUTANTS, OR CONTAMINANTS DEFINED AS SUCH IN, OR
REGULATED OR THAT COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW.

 


2.20        BUSINESS DATA; PRODUCT SPECIFICATIONS.

 


(A)           SECTION 2.20(A) OF THE DISCLOSURE SCHEDULE PROVIDES A TRUE,
CORRECT AND COMPLETE LIST AS OF THE DATE OF THIS AGREEMENT OF THE FOLLOWING (THE
“BUSINESS DATA”):


 

(I)            ANY SOLE SOURCES OF SUPPLY FOR ANY RAW MATERIAL, SUPPLY OR
COMPONENT PART REQUIRED OR USED IN CONNECTION WITH ANY PRODUCT OR IN THE
BUSINESS;

 

(II)           ALL LOCATIONS AT WHICH TRANSFERRED ASSETS THAT ARE TANGIBLE
ASSETS (OTHER THAN INVENTORY) ARE LOCATED (INCLUDING LOCATIONS OWNED OR
CONTROLLED BY THIRD PARTIES); AND

 

(III)          ALL LOCATIONS AT WHICH ANY PRODUCT CLINICAL TRIALS ARE BEING
CONDUCTED.

 


(B)           WITH RESPECT TO ANY RAW MATERIAL, SUPPLY OR COMPONENT PART FOR
WHICH SELLERS RELY ON A SINGLE SOURCE OF SUPPLY, TO THE KNOWLEDGE OF SELLERS,
THERE IS NO CIRCUMSTANCE OR CONDITION THAT WOULD, AFTER THE CLOSING, REASONABLY
BE EXPECTED TO CAUSE BUYERS NOT TO BE ABLE TO OBTAIN SUCH ITEMS FROM SUCH SOLE
SOURCE SUPPLIERS ON COMPARABLE TERMS AND CONDITIONS SO AS TO OPERATE AND CONDUCT
THE BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS THE BUSINESS WAS CONDUCTED AND
OPERATED AS OF SEPTEMBER 30, 2007, THE DATE OF THIS AGREEMENT AND THE CLOSING
DATE.


 


(C)           THE PRODUCT SPECIFICATIONS ARE COMPLETE, CURRENT AND ACCURATE IN
ALL MATERIAL RESPECTS, AND INCLUDE ALL DOCUMENTED OR TANGIBLY EVIDENCED DATA AND
KNOW-HOW USED BY SELLERS TO MANUFACTURE THE PRODUCTS BEFORE THE CLOSING AND ARE
SUFFICIENT IN DETAIL AND CONTENT TO IDENTIFY AND EXPLAIN THE DESIGNS, CONCEPTS
AND PROCESSES DESCRIBED THEREIN.


 


2.21        NO OTHER REPRESENTATIONS AND WARRANTIES.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY SCHEDULE,
ANNEX, EXHIBIT OR DOCUMENT DELIVERED PURSUANT HERETO, NO SELLER MAKES ANY
REPRESENTATION OR WARRANTY OF ANY KIND (WHETHER EXPRESS,

 

29

--------------------------------------------------------------------------------


 

implied or otherwise or whether on behalf of itself or its affiliates),
including with respect to the Transferred Assets (including the value of any
Transferred Asset), the Business or otherwise with respect to any other
information provided to Buyers, including as to (a) the merchantability or
fitness for any particular use or purpose, (b) the operation of the Business by
Buyers after the Closing, or (c) the probable success or profitability of the
ownership, use or operation of the Transferred Assets by Buyers after the
Closing.

 


3.                                      REPRESENTATIONS AND WARRANTIES OF BUYERS


 

Each Buyer, with respect to itself, provides to each Seller the representations
and warranties contained in this Article 3, as of the date of this Agreement and
as of Closing except as set forth in the disclosure schedule attached as
Exhibit F-2 (the “Buyers’ Schedule”).  The Buyers’ Schedule is arranged to
cross-reference the numbered Sections of this Agreement to which disclosures
apply; provided that any disclosure included in the Buyers’ Schedule shall also
be deemed to qualify and apply to any other Section of this Article 3 if it is
reasonably apparent from the disclosure set forth in such Section of the Buyer’s
Schedule that it applies to such other Section.  No reference to or disclosure
of any item or other matter in the Buyer’s Schedule shall be construed as an
admission or indication that such item or other matter is material or that such
item or other matter is required to be referred to or disclosed in the Buyer’s
Schedule.  No disclosure in the Buyer’s Schedule relating to any possible breach
or violation of any Contract or Law shall be construed as an admission or
indication that any such breach or violation occurred or exists.

 

3.1          Organization and Good Standing.  Each Buyer is duly organized,
validly existing, and in good standing under the Laws of its jurisdiction of
incorporation or organization.

 

3.2          Authority; Binding Effect.  Each Buyer has the corporate or limited
partnership power and authority, and all Permits required by any Governmental
Entities or other authorities, to own, lease and operate its assets and property
and to carry on its business as now being conducted, except as would not
reasonably be expected to prohibit, impede or materially delay the consummation
of the Transactions by Buyers in accordance with this Agreement (a “Buyer
Material Adverse Effect”).  Each Buyer has the requisite power and authority to
execute, deliver and perform this Agreement, the Ancillary Agreements and the
other documents required to be executed by it pursuant to this Agreement.  This
Agreement, the Ancillary Agreements and each of the other documents to be
executed in connection with this Agreement have been duly authorized, executed
and delivered (or when executed, will be duly executed and delivered) by each
Buyer and no other proceedings on the part of any Buyer (or its affiliates,
directors or shareholders) are necessary to authorize, consummate and perform
this Agreement, the Ancillary Agreements, the other documents to be executed in
connection herewith or the Transactions.  Assuming they constitute the legal,
valid and binding obligation of each Seller, this Agreement, the Ancillary
Agreements and the other documents executed or to be executed in connection with
this Agreement are, or when executed and delivered will be, the legal, valid and
binding obligations of each Buyer enforceable in accordance with their terms,
except as enforceability may be (a) limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws and (b) subject to general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law).

 

30

--------------------------------------------------------------------------------


 

3.3          Consents.  Except as set forth in Section 3.3 of the Buyers’
Schedule, there are no authorizations, consents, permits, orders, licenses or
approvals of, or declarations, registrations or filings with, any Governmental
Entity or any party to any material Contract to which any Buyer is a party
(each, a “Buyer Consent”) that are required in connection with the execution,
delivery or performance by Buyers of this Agreement, the Ancillary Agreements or
the other agreements executed or to be executed by them in connection with this
Agreement or the consummation by Buyers of the Transactions, other than Buyer
Consents the failure of which, individually or in the aggregate, to obtain would
not reasonably be expected to result in a Buyer Material Adverse Effect.

 

3.4          No Breach.  The execution, delivery and performance of this
Agreement, the Ancillary Agreements and the other documents executed or to be
executed in connection herewith and the consummation by Buyers of the
Transactions do not and will not, with or without notice or lapse of time or
both, violate, breach, conflict with, constitute a default under, or permit the
termination or the acceleration of maturity or performance of, or result in the
imposition of any Encumbrance upon any property, right or asset of Buyers or
their affiliates pursuant to (i) any provision of the articles of incorporation
or bylaws or other similar organizational documents of Buyers, (ii) any Law or
Order of any Governmental Entity to which any Buyer or their respective
affiliates or any of their respective assets, rights or properties are subject,
or (iii) any Contract to which any Buyer is a party, by which any Buyer is
bound, or to which any of Buyers’ assets, rights or properties are subject,
except, in the case of clause (ii) or (iii) above, for violations, conflicts,
defaults, breaches, terminations, accelerations or impositions which would not,
individually or in the aggregate, reasonably be expected to result in a Buyer
Material Adverse Effect.

 

3.5          Capital Resources.  Buyers have, and will have at the Closing,
sufficient cash to pay the Purchase Price and any other amounts payable by
Buyers in connection with the transactions contemplated by this Agreement.

 

3.6          No Brokers.  No agent, broker, finder or other person or entity
acting on behalf of Buyers or their affiliates will be entitled to any broker’s,
finder’s or similar fee or commission in connection with the Transactions.

 

3.7          No Other Representations and Warranties.  Except for the
representations and warranties contained in this Agreement or any schedule,
annex, exhibit or document delivered pursuant hereto, no Buyer makes any
representation or warranty of any kind (whether express, implied or otherwise or
whether on behalf of itself or its affiliates).

 


4.                                      COVENANTS OF SELLERS


 

4.1          Interim Operation of Business.  From the date of this Agreement
through the Closing Date, Sellers shall use commercially reasonable efforts to:
 (i) cause the Business to be conducted in the ordinary course of business,
consistent with past practices, regular customer service and business policies;
(ii) maintain business and accounting records of the Business in accordance with
applicable Laws and in substantially the same manner as presently maintained;
(iii) comply in all material respects with all Laws affecting the operation of
the Business, the

 

31

--------------------------------------------------------------------------------


 

Transferred Assets and the Assumed Obligations, and pay Taxes of the Business
that become due and payable in the ordinary course; and (iv) preserve intact the
Transferred Assets, the business organization and goodwill of the Business and
the relationships of the Business with its customers, distributors, suppliers
and employees; provided, however, that in the event Sellers desire to conduct
the Business in a manner inconsistent with the foregoing, they may do so with
the prior written consent of Buyers (which consent shall not be unreasonably
withheld).  In addition to the foregoing, except as otherwise required by this
Agreement, Sellers will not, and will cause their affiliates not to, do or
permit to occur any of the following with respect to the Business, the
Transferred Assets or the Assumed Obligations without the prior written consent
of Buyers (which consent shall not be unreasonably withheld):

 

(a)           sell, assign, transfer, lease, license, sub-license, abandon,
mortgage, encumber or otherwise dispose of (or permit to lapse, expire or become
abandoned) any Transferred Assets including assets which are subject to the
Cross License Agreement, except for dispositions of immaterial or obsolete
assets and sales of inventory, in each case, in the ordinary course of business
consistent with past practice;

 

(b)           incur or assume any obligations or liabilities (fixed or
contingent) relating to the Business or the Transferred Assets, including the
incurrence of indebtedness, guarantees or the making of any loans, advances or
capital contributions to, or investments in, any other person, except unsecured
current obligations and liabilities incurred in the ordinary course of business
consistent with past practice or those that will not be Assumed Obligations;

 

(c)           fail to pay or satisfy any material liabilities or obligation
relating to the Transferred Assets or Assumed Obligations, or alter in any
material respect conduct, practices or policies relating to the payment of
accounts payable or collection of accounts receivable in any way that would
reasonably be expected to adversely affect in any material respect the operation
of the Business by Buyers after the Closing;

 

(d)           waive any rights or entitlements, or settle or compromise, or
permit any settlement or compromise of, any Claims pending or threatened with
respect to the Business, the Transferred Assets or the Assumed Obligations, or
to which the Business, any Transferred Assets or Assumed Obligations are
subject, in any case, that would reasonably be expected to adversely affect in
any material respect the operation of the Business by Buyers after the Closing;

 

(e)           enter into, amend or modify in any material respect, terminate,
cancel or fail to renew any Material Contract, except for amendments or
modifications to Material Contracts to the extent required for Sellers to comply
with their obligations under Section 1.1(c), Section 1.1(d), Section 4.4(b) or
any Ancillary Agreement (provided that, without the prior written consent by
Buyers, no such amendment or modification shall be made to any term or provision
that will apply to or bind Buyers or their affiliates, the Transferred Assets,
the Assumed Obligations or the Business on or after the Closing);

 

(f)            make any material changes in standard sales terms and conditions;

 

32

--------------------------------------------------------------------------------


 

(G)                                 MAKE ANY CHANGE IN ACCOUNTING METHODS OR
PRINCIPLES APPLICABLE TO THE BUSINESS, THE TRANSFERRED ASSETS OR THE ASSUMED
OBLIGATIONS, EXCEPT AS REQUIRED BY CHANGES IN GAAP;

 

(H)                                 EFFECT OR PERMIT A “PLANT CLOSING” OR “MASS
LAYOFF” AS THOSE TERMS ARE DEFINED IN WARN WITHOUT COMPLYING WITH THE NOTICE
REQUIREMENTS AND ALL OTHER PROVISIONS OF WARN OR TAKE ANY SIMILAR ACTION WITHOUT
COMPLYING WITH NOTICE REQUIREMENTS AND OTHER PROVISIONS OF ANY SIMILAR
APPLICABLE STATE OR LOCAL LAWS;

 

(I)                                     ENTER INTO ANY COMMITMENT OR TRANSACTION
WHICH, IF EFFECTED BEFORE THE DATE OF THIS AGREEMENT, WOULD CONSTITUTE A
MATERIAL BREACH OF THE REPRESENTATIONS, WARRANTIES OR AGREEMENTS CONTAINED IN
THIS AGREEMENT, OR TAKE ANY ACTION OR FAIL TO TAKE ANY ACTION OR, TO THE EXTENT
WITHIN SELLERS’ CONTROL, PERMIT TO OCCUR ANY EVENT THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;
OR

 

(J)                                     AGREE OR COMMIT, WHETHER IN WRITING OR
OTHERWISE, TO DO ANY OF THE FOREGOING.

 

4.2                               POST-CLOSING COOPERATION.  AFTER CLOSING,
SELLERS SHALL TAKE ALL ACTIONS AND EXECUTE ALL DOCUMENTS REASONABLY NECESSARY TO
ASSIST BUYERS OR THEIR DESIGNEES, AT BUYERS’ REQUEST AND EXPENSE, TO SECURE,
PERFECT AND RECORD BUYERS’ OWNERSHIP OF ANY ASSIGNED IP ASSETS IN ALL
APPROPRIATE GOVERNMENT AGENCIES AND REGISTRIES.  UPON A REQUEST FROM BUYERS
WITHIN TWO YEARS AFTER THE CLOSING DATE, TO THE EXTENT THAT ANY TRADE SECRETS OR
CONFIDENTIAL INFORMATION INCLUDED IN THE ASSIGNED IP ASSETS (OR LICENSED TO
BUYERS PURSUANT TO THE CROSS LICENSE AGREEMENT) ARE NOT DELIVERED TO BUYERS IN
TANGIBLE OR PHYSICAL FORM WITHIN THE TRANSFERRED ASSETS, SELLERS SHALL TAKE
REASONABLE EFFORTS TO OBTAIN REASONABLE DISCLOSURE TO BUYERS WITH RESPECT
THERETO TO BE MADE BY THE APPLICABLE THEN-CURRENT EMPLOYEES OF SELLERS, IF ANY,
WITHIN A REASONABLE TIME AFTER SUCH REQUEST BY BUYERS.

 

4.3                               FULL ACCESS AND PRE-CLOSING COOPERATION.
 PRIOR TO THE CLOSING, SELLERS SHALL AFFORD TO BUYERS, THEIR COUNSEL,
ACCOUNTANTS AND OTHER REPRESENTATIVES, ACCESS TO THE BOOKS, RECORDS, EMPLOYEES,
SUPPLIERS, DISTRIBUTORS, CUSTOMERS AND SUCH OTHER INFORMATION OF SELLERS AND
THEIR AFFILIATES RELATING IN ANY WAY TO THE BUSINESS OR THE TRANSFERRED ASSETS
IN ORDER THAT BUYERS MAY HAVE REASONABLE OPPORTUNITY TO MAKE SUCH INVESTIGATIONS
(AND MAKE SUCH COPIES FOR ITS RECORDS) AS THEY SHALL REASONABLY DESIRE TO MAKE
OF THE AFFAIRS OF SELLERS RELATING TO THE BUSINESS OR THE TRANSFERRED ASSETS;
AND SELLERS WILL CAUSE THEIR OFFICERS AND ACCOUNTANTS TO FURNISH SUCH ADDITIONAL
FINANCIAL AND OPERATING DATA AND OTHER INFORMATION AS BUYERS SHALL, FROM TIME TO
TIME, REASONABLY REQUEST, INCLUDING CORRESPONDENCE WITH ANY GOVERNMENTAL ENTITY
RELATED TO THE BUSINESS OR ANY PRODUCT, BUSINESS PLANNING AND INTEGRATION
INFORMATION AS TO CUSTOMER BOOKINGS, SALES BACKLOG, DISTRIBUTION INFORMATION,
AND 2008 SALES AND MARKETING PLANS.  ANY SUCH INVESTIGATION SHALL BE CONDUCTED
AT REASONABLE TIMES, ON REASONABLE PRIOR NOTICE, AND UNDER REASONABLE
CIRCUMSTANCES. NO INVESTIGATION OR FINDINGS OF BUYERS SHALL DIMINISH OR AFFECT
THE REPRESENTATIONS AND WARRANTIES OF SELLERS HEREUNDER OR RELIEVE SELLERS OF
ANY OBLIGATION HEREUNDER.  BUYERS AND SELLERS WILL USE COMMERCIALLY REASONABLE
EFFORTS AFTER THE DATE HEREOF AND PRIOR TO CLOSING TO DEVELOP AN ARRANGEMENT
THAT WILL FACILITATE THE MARKETING AND SALE OF PRODUCTS BY BUYERS OR THEIR
AFFILIATES IN EUROPE AS OF CLOSING.

 

33

--------------------------------------------------------------------------------



 


4.4                               CONSENTS; THIRD PARTY ARRANGEMENTS.


 


(A)                                  SELLERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN, PRIOR TO THE CLOSING, ALL CONSENTS NECESSARY FOR THE
CONSUMMATION OF THE TRANSACTIONS IN A FORM REASONABLY SATISFACTORY TO BUYERS,
INCLUDING ALL CONSENTS NECESSARY FOR THE ASSIGNMENT AND TRANSFER TO BUYERS OF
THE ACQUIRED CONTRACTS AND THE CONSENTS DESCRIBED IN SCHEDULE 7.3(B).  ALL SUCH
CONSENTS, WAIVERS AND APPROVALS SHALL BE IN WRITING AND EXECUTED COUNTERPARTS
THEREOF SHALL BE DELIVERED TO BUYERS.  ALL FEES OR COSTS (INCLUDING ATTORNEY
FEES) RELATED TO OBTAINING ANY CONSENT PURSUANT TO THIS SECTION 4.4 SHALL BE
PAID BY SELLERS, EXCEPT THAT ANY FEES OR COSTS (INCLUDING ATTORNEY FEES) RELATED
TO OBTAINING CONSENTS NECESSARY FOR THE ASSIGNMENT AND TRANSFER TO BUYERS OF THE
MANUFACTURING AGREEMENT SHALL BE SHARED EQUALLY BY BUYERS, ON THE ONE HAND, AND
SELLERS, ON THE OTHER HAND.  NOTWITHSTANDING THE FOREGOING, NO PARTY SHALL BE
REQUIRED TO MAKE ANY PAYMENT TO A THIRD PARTY IN OBTAINING ANY CONSENT RELATING
TO ACQUIRED CONTRACTS IN EXCESS OF THE AGGREGATE AMOUNT SET FORTH ON
SCHEDULE 4.4(A).


 


(B)                                 TO THE EXTENT THAT THE ASSIGNMENT OF ANY
ACQUIRED CONTRACT TO BUYERS PURSUANT TO THIS AGREEMENT WOULD REASONABLY BE
EXPECTED TO PROHIBIT, IMPEDE OR MATERIALLY DELAY SELLERS’ ABILITY TO FULFILL
THEIR RESPECTIVE OBLIGATIONS UNDER THE ANCILLARY AGREEMENTS, SELLERS SHALL, AT
SELLERS’ SOLE EXPENSE, USE COMMERCIALLY REASONABLE EFFORTS TO ENTER INTO ANY
COMMERCIALLY REASONABLE AND LAWFUL ARRANGEMENT WITH ANY PERSON WHO IS A PARTY TO
ANY SUCH ACQUIRED CONTRACT AS MAY BE NECESSARY IN ORDER TO ENSURE THAT, FROM AND
AFTER THE CLOSING, SELLERS SHALL HAVE THE ABILITY TO PERFORM THEIR OBLIGATIONS
UNDER THE ANCILLARY AGREEMENTS.  SELLERS SHALL KEEP BUYERS APPRISED OF THE
STATUS OF ANY DISCUSSIONS WITH THIRD PARTIES PURSUANT TO THIS SECTION 4.4(B) ON
A TIMELY BASIS.


 


4.5                               NON-COMPETE.

 


(A)                                  IN ORDER THAT BUYERS MAY HAVE AND ENJOY THE
FULL BENEFIT OF OWNERSHIP OF THE BUSINESS, SELLERS AGREE THAT, FOR A PERIOD OF
THREE (3) YEARS AFTER THE CLOSING DATE (WITH RESPECT TO EUROPEAN JURISDICTIONS)
AND FIVE (5) YEARS AFTER THE CLOSING DATE (WITH RESPECT TO ALL OTHER
JURISDICTIONS), NEITHER SELLERS NOR ANY OF THEIR AFFILIATES WILL:


 

(I)                                     DIRECTLY OR INDIRECTLY, EITHER AS
PRINCIPAL, MANAGER, AGENT, CONSULTANT, OFFICER, STOCKHOLDER, PARTNER, MEMBER,
INVESTOR OR LENDER OR IN ANY OTHER CAPACITY, CARRY ON, BE ENGAGED IN OR HAVE ANY
FINANCIAL INTEREST IN, OR WILLFULLY ASSIST ANY OTHER PERSON IN ENGAGING IN, ANY
BUSINESS ACTIVITY OF THE TYPE CARRIED OUT BY THE BUSINESS AS OF THE DATE OF THIS
AGREEMENT OR THE CLOSING DATE AND THE DEVELOPMENT OF PERIPHERAL PTA BALLOONS,
COVERED PERIPHERAL STENTS AND STENT GRAFTS (OTHER THAN (A) DEVICES OR METHODS
FOR THE TREATMENT OF STRUCTURAL HEART DISEASE OR (B) DEVICES OR METHODS FOR THE
TREATMENT OF ABDOMINAL AORTIC ANEURYSMS OR THORACIC AORTIC ANEURYSMS) (THE
“COVERED BUSINESS”); PROVIDED, HOWEVER, THAT NOTHING IN THIS
SECTION 4.5(A)(I) SHALL BE CONSTRUED SO AS TO PRECLUDE ANY OF SELLERS OR THEIR
AFFILIATES FROM (X) ENJOYING THE RIGHTS AND PERFORMING ITS OBLIGATIONS IN
ACCORDANCE WITH THE CONTRACTS LISTED ON SCHEDULE 4.5(A)(I), (Y) PURCHASING DEBT
OR EQUITY SECURITIES IN ANY PUBLICLY OR PRIVATELY HELD COMPANY, PROVIDED THAT
SELLERS’ OR THEIR AFFILIATES’ BENEFICIAL OWNERSHIP OF ANY CLASS OF SUCH
COMPANY’S SECURITIES DOES NOT EXCEED 5% OF THE OUTSTANDING SECURITIES OF SUCH
CLASS, AND SUCH INVESTMENT IS SOLELY

 

34

--------------------------------------------------------------------------------


 

PASSIVE AND FOR INVESTMENT PURPOSES AND SELLERS DO NOT EXERT ANY INFLUENCE OVER
SUCH COMPANY OR OTHERWISE DIRECTLY OR INDIRECTLY PARTICIPATE IN ITS MANAGEMENT
OR OPERATIONS, OR (Z) ACQUIRING A BUSINESS OR AN ENTITY WHOSE ANCILLARY BUSINESS
IS THE COVERED BUSINESS, PROVIDED THAT (1) SUCH ANCILLARY BUSINESS DOES NOT
REPRESENT FIFTY PERCENT (50%) OR MORE OF THE REVENUES OR CONSOLIDATED ASSETS OF
SUCH ACQUIRED BUSINESS OR ENTITY AND (2) SUCH COVERED BUSINESS IS DISPOSED OF
WITHIN TWELVE (12) MONTHS OF ACQUISITION; OR

 

(II)                                  DIRECTLY OR INDIRECTLY TAKE ANY ACTION, OR
WILLFULLY ASSIST ANY OTHER PERSON TO TAKE ANY ACTION, TO CALL UPON OR SOLICIT
WITH RESPECT TO THE BUSINESS, OR DIVERT, TAKE AWAY OR ENCOURAGE TO CEASE OR
REDUCE BUSINESS, ANY CUSTOMERS, DISTRIBUTORS OR SUPPLIERS OF THE BUSINESS, OR
MAKE ANY ATTEMPT TO DO ANY OF THE FOREGOING; PROVIDED THAT DIVERSIONS, TAKE
AWAYS, CESSATIONS OR REDUCTIONS IN BUSINESS OF CUSTOMERS, DISTRIBUTORS OR
SUPPLIERS OF THE BUSINESS AS A RESULT OF THE OPERATIONS OF THE OTHER BUSINESSES
OF SELLERS AND THEIR AFFILIATES IN THE ORDINARY COURSE SHALL NOT BE DEEMED TO
CONSTITUTE A BREACH OF THIS CLAUSE (II) SO LONG AS SELLERS ARE NOT IN BREACH OF
THE FOREGOING CLAUSE (I).

 


(B)                                 NOTHING IN THIS SECTION 4.5 SHALL RESTRICT
THE ACTIVITIES OF ANY PERSON OR ANY OF ITS AFFILIATES THAT ENGAGES IN A SELLER
BUSINESS COMBINATION TRANSACTION; PROVIDED THAT THE FOREGOING SHALL NOT BE
CONSTRUED TO PERMIT ANY SELLER OR ANY OF ITS AFFILIATES (OR ANY EMPLOYEES OF ANY
SELLER OR ANY OF ITS AFFILIATES) TO PARTICIPATE OR ENGAGE, DIRECTLY OR
INDIRECTLY, IN ANY ACTIVITY PROHIBITED BY THE OTHER PROVISIONS OF THIS
SECTION 4.5 (IT BEING UNDERSTOOD THAT IF ANY SELLER MERGES OR CONSOLIDATES WITH
AN UNAFFILIATED PERSON, THE RESULTING MERGED OR CONSOLIDATED PERSON WILL NOT BE
SUBJECT TO THE TERMS OF THIS SECTION 4.5, EXCEPT THAT THE EMPLOYEES OR ASSETS
(INCLUDING SUBSIDIARIES) OF SUCH MERGED OR CONSOLIDATED PERSON WHICH WERE
EMPLOYEES OR ASSETS (INCLUDING SUBSIDIARIES) OF SUCH SELLER OR ANY OF ITS
SUBSIDIARIES IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION SHALL REMAIN
BOUND BY THIS SECTION 4.5).  A “SELLER BUSINESS COMBINATION TRANSACTION” MEANS
ANY MERGER, ACQUISITION, CONSOLIDATION OR SIMILAR BUSINESS COMBINATION
TRANSACTION WITH THE PARENT OF THE US SELLER PURSUANT TO WHICH THE BENEFICIAL
OWNERS (AS DEFINED IN RULE 13D-3 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED) OF THE OUTSTANDING COMMON STOCK OF SUCH PARENT (AND OTHER
OUTSTANDING VOTING SECURITIES OF SUCH PARENT ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS OF SUCH PARENT, IF ANY) IMMEDIATELY PRIOR TO THE
CONSUMMATION OF SUCH TRANSACTION DO NOT UPON SUCH CONSUMMATION BENEFICIALLY OWN,
SOLELY IN THEIR CAPACITIES AS SHAREHOLDERS OF THE US SELLER, AT LEAST FIFTY
PERCENT (50%) OF THE OUTSTANDING COMMON STOCK (AND OTHER OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, IF ANY) OF
THE ENTITY SURVIVING OR RESULTING FROM THE CONSUMMATION OF SUCH TRANSACTION.


 


(C)                                  FOR A PERIOD OF THREE (3) YEARS AFTER THE
CLOSING DATE, SELLERS AGREE NOT TO, AND TO CAUSE THEIR AFFILIATES NOT TO, EITHER
ON THEIR OWN ACCOUNT OR IN CONJUNCTION WITH OR ON BEHALF OF ANY OTHER PERSON,
DIRECTLY OR INDIRECTLY, WITHOUT THE CONSENT OF BUYERS, SOLICIT FOR EMPLOYMENT
(OTHER THAN THROUGH A GENERAL ADVERTISEMENT OR SOLICITATION NOT AIMED AT A
SPECIFIC EMPLOYEE) OR EMPLOY ANY PERSON THEN EMPLOYED BY BUYERS OR THEIR
AFFILIATES IN THE BUSINESS.

 

(d)                                 Sellers agree that this Section 4.5 is
reasonable under the circumstances and is being given in consideration for, and
as an inducement to, the purchase of the Business by Buyers.  Sellers and Buyers
agree that if in the opinion of any court of competent jurisdiction


 

35

--------------------------------------------------------------------------------



 


SUCH RESTRAINT IS NOT REASONABLE IN ANY RESPECT, SUCH COURT SHALL HAVE THE
RIGHT, POWER AND AUTHORITY TO EXCISE OR MODIFY SUCH PROVISION OR PROVISIONS OF
THIS COVENANT AS SHALL APPEAR NOT REASONABLE TO THE COURT AND TO ENFORCE THE
REMAINDER OF THE COVENANT AS SO AMENDED.  SELLERS AGREE THAT ANY BREACH OF THE
COVENANTS CONTAINED IN THIS SECTION 4.5 WOULD IRREPARABLY INJURE BUYERS, AND
ACCORDINGLY SELLERS AGREE THAT BUYERS MAY PURSUE ANY REMEDY THEY MAY HAVE IN LAW
OR IN EQUITY, INCLUDING OBTAINING AN INJUNCTION AGAINST SELLERS OR THEIR
APPLICABLE AFFILIATES FROM ANY COURT HAVING JURISDICTION OVER THE MATTER
RESTRAINING ANY FURTHER VIOLATION OF THIS AGREEMENT.


 


4.6                               INVENTORY LIST; LIST OF ACQUIRED CONTRACTS.

 


(A)                                  AS SOON AS REASONABLY PRACTICABLE, BUT NO
LATER THAN TEN (10) BUSINESS DAYS AFTER THE DATE OF THIS AGREEMENT, THE US
SELLER WILL PROVIDE BUYERS A TRUE, COMPLETE AND CORRECT LIST OF INVENTORY ITEMS
OF THE BUSINESS, INCLUDING A SEPARATE INDICATION OF THE LOCATION AT WHICH ANY
INVENTORY ON CONSIGNMENT IS LOCATED, AS OF NOVEMBER 30, 2007.


 


(B)                                 NO LATER THAN TWENTY (20) BUSINESS DAYS
FOLLOWING THE DATE OF THIS AGREEMENT, THE US SELLER WILL PROVIDE BUYERS A TRUE,
COMPLETE AND CORRECT LIST AND, UPON REQUEST OF BUYERS, COPIES OF ALL ACQUIRED
CONTRACTS (OTHER THAN ACQUIRED IP CONTRACTS) IN EFFECT AS OF THE DATE OF THIS
AGREEMENT, AND NO LATER THAN TEN (10) BUSINESS DAYS FOLLOWING THE CLOSING, THE
US SELLER WILL PROVIDE BUYERS A TRUE, COMPLETE AND CORRECT UPDATED LIST AND,
UPON REQUEST OF BUYERS, COPIES OF ALL ACQUIRED CONTRACTS (OTHER THAN ACQUIRED IP
CONTRACTS) (PROVIDED THAT THIS PROVISION SHALL NOT BE READ TO LIMIT IN ANY
RESPECT SECTION 1.1(A)(XI)).


 


4.7                               [INTENTIONALLY OMITTED]


 


4.8                               FDA REGULATORY MATTERS.


 


(A)                                  FOR THE PERIOD OF ONE (1) YEAR AFTER THE
APPLICABLE DATE OF TRANSFER FROM SELLERS TO BUYERS OF EACH OF THE FDA
APPLICATIONS AS SPECIFIED IN SECTIONS 4.8 AND 4.9, SELLERS SHALL, AND SHALL
CAUSE THEIR AFFILIATES TO, ASSIST BUYERS, AT BUYERS EXPENSE, IN:  (I) DISCLOSING
AND COPYING ANY RELEVANT RECORDS AND REPORTS RECEIVED BY SELLERS AFTER THE
TRANSFER TO BUYERS OF ANY FDA/EU APPLICATION THAT ARE REQUIRED TO BE MADE,
MAINTAINED AND REPORTED PURSUANT TO ANY APPLICABLE LAW IN CONNECTION WITH SUCH
FDA/EU APPLICATION; AND (II) PROCESSING AND REPORTING COMPLAINTS, SERVICE
REQUESTS, ADVERSE EVENTS, AND DEVICE MALFUNCTIONS RELATED TO THE PRODUCTS THAT
ARE THE SUBJECT OF SUCH FDA/EU APPLICATIONS, TO THE EXTENT REQUIRED BY
APPLICABLE LAWS.


 


(B)                                 DURING THE PERIOD BETWEEN THE DATE OF THIS
AGREEMENT AND THE CLOSING DATE, SELLERS SHALL, AND SHALL CAUSE THEIR AFFILIATES
TO:  (I) MAKE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE INITIAL FDA APPROVAL
AND THE SECONDARY FDA APPROVAL, INCLUDING THE CONDUCT AND COMPLETION OF ANY
ADDITIONAL TESTING REQUIRED BY THE FDA; (II) TAKE ALL ACTIONS NECESSARY TO
CONTINUE THE RESILIENT CLINICAL STUDY, IN CONFORMANCE WITH THE STUDY PROTOCOLS
IN THE RESILIENT IDE, AND ANY ADDITIONAL REQUIREMENTS IMPOSED BY FDA OR ANY
RELEVANT INSTITUTIONAL REVIEW BOARDS (“IRBS”), AND PROVIDE INTERIM REPORTS TO
BUYERS, AS REQUESTED BY BUYERS; (III) TAKE ALL ACTIONS NECESSARY AND OBTAIN ANY
DOCUMENTATION REQUIRED TO MAINTAIN THE RELEVANT FDA APPLICATIONS AND ANY
AMENDMENTS OR SUPPLEMENTS THERETO, INCLUDING THE ORIGINAL PREMARKET APPROVAL
(“PMA”) APPLICATION FILED ON MAY 25, 2007 FOR THE “LIFESTENT FLEXSTAR SYSTEM”
AND

 

36

--------------------------------------------------------------------------------



 


“FLEXSTAR XL SYSTEM” AND RELATED PMA MODULES (THE “PMA APPLICATION”) AND THE
INVESTIGATIONAL DEVICE EXEMPTION (“IDE”) #G040023 FOR THE RESILIANT CLINICAL
STUDY, AND ANY SUPPLEMENTS THERETO (THE “RESILIENT IDE”); AND (IV) OTHERWISE
COMPLY WITH ANY LAWS, INCLUDING FDA LAW AND EU LAW, WITH RESPECT TO ALL FDA/EU
APPLICATIONS AND ANY AMENDMENTS OR SUPPLEMENTS THERETO, INCLUDING THE PMA
APPLICATION AND THE RESILIENT IDE, AND THE PRODUCTS.


 


(C)                                  FOLLOWING THE CLOSING, SELLERS SHALL, AND
SHALL CAUSE THEIR AFFILIATES TO, ON BEHALF OF BUYERS:  (I) SUBJECT TO SELLERS’
RIGHT TO REASONABLY DETERMINE THAT IT IS NOT COMMERCIALLY REASONABLE TO PURSUE
THE INITIAL FDA APPROVAL AND/OR THE SECONDARY FDA APPROVAL AS SET FORTH IN
SECTION 4.8(D) BELOW, TAKE ALL ACTIONS NECESSARY TO OBTAIN THE INITIAL FDA
APPROVAL AND THE SECONDARY FDA APPROVAL, INCLUDING THE CONDUCT AND COMPLETION OF
ANY ADDITIONAL TESTING REQUIRED BY THE FDA; (II) TAKE ALL ACTIONS NECESSARY TO
COMPLETE THE RESILIENT CLINICAL STUDY IN CONFORMANCE WITH THE STUDY PROTOCOLS IN
THE RESILIENT IDE, AND ANY ADDITIONAL REQUIREMENTS IMPOSED BY FDA OR ANY
RELEVANT IRBS, AND PROVIDE INTERIM REPORTS TO BUYERS, AS REQUESTED BY BUYERS;
(III) TAKE ALL ACTIONS NECESSARY AND OBTAIN ANY DOCUMENTATION REQUIRED TO
MAINTAIN THE PMA APPLICATION AND ANY AMENDMENTS OR SUPPLEMENTS THERETO AND THE
RESILIENT IDE; AND (III) OTHERWISE COMPLY WITH ANY LAWS, INCLUDING FDA LAW AND
EU LAW, WITH RESPECT TO THE PMA APPLICATION AND ANY AMENDMENTS OR SUPPLEMENTS
THERETO AND THE RESILIENT IDE.


 


(D)                                 NOTWITHSTANDING SECTION 4.8(C) ABOVE, SHOULD
SELLERS, AT ANY TIME AFTER THE CLOSING, REASONABLY DETERMINE THAT IT IS NOT
COMMERCIALLY REASONABLE TO CONTINUE TO PURSUE THE INITIAL FDA APPROVAL AND/OR
THE SECONDARY FDA APPROVAL, SELLERS SHALL NOTIFY BUYERS OF THE SAME IN WRITING,
AND UPON RECEIPT OF SUCH NOTIFICATION, BUYERS SHALL BE ENTITLED TO ASSUME AND
TAKE CONTROL AND OWNERSHIP OF THE PMA APPLICATION AND ANY AMENDMENTS OR
SUPPLEMENTS THERETO, INCLUDING ANY APPROVALS RECEIVED AS OF SUCH DATE, AND THE
APPROVAL PROCESS DESCRIBED HEREIN.  IF BUYERS ELECT TO ASSUME CONTROL AND
OWNERSHIP OF THE PMA APPLICATION OR ANY AMENDMENTS OR SUPPLEMENTS THERETO, IN
ACCORDANCE WITH THIS SECTION 4.8(D), SELLERS SHALL (I) ASSIGN, TRANSFER, CONVEY
AND DELIVER THE PMA APPLICATION AND ANY AMENDMENTS OR SUPPLEMENTS THERETO,
INCLUDING ANY APPROVALS RECEIVED AS OF SUCH DATE, TO BUYERS; (II) AT BUYERS’
EXPENSE, TAKE ALL ACTIONS NECESSARY TO EFFECT THE TRANSFER TO BUYERS OF THE PMA
APPLICATION AND ANY AMENDMENTS OR SUPPLEMENTS THERETO (INCLUDING ANY APPROVALS
RECEIVED AS OF SUCH DATE), INCLUDING THE SUBMISSION OF NOTICES AND FILINGS TO
THE FDA AND ANY OTHER APPLICABLE GOVERNMENTAL ENTITY REGARDING SUCH TRANSFER;
(III) TAKE ALL ACTIONS NECESSARY TO DELIVER THE PMA RECORDS TO BUYERS; AND
(IV) AT BUYER’S EXPENSE, MAKE COMMERCIALLY REASONABLE EFFORTS TO CONTINUE TO
ASSIST BUYERS TO OBTAIN SUCH INITIAL FDA APPROVAL AND/OR SECONDARY FDA APPROVAL.


 


(E)                                  UPON THE EARLIER OF (A) TWELVE (12) MONTHS
AFTER THE RECEIPT OF THE INITIAL FDA APPROVAL AND (B) THIRTY (30) MONTHS AFTER
THE CLOSING DATE, BUYERS SHALL BE ENTITLED TO ASSUME AND TAKE CONTROL AND
OWNERSHIP OF THE PMA APPLICATION AND ANY AMENDMENTS OR SUPPLEMENTS THERETO,
INCLUDING THE INITIAL FDA APPROVAL AND ANY OTHER RELATED APPROVALS RECEIVED AS
OF SUCH DATE; PROVIDED, HOWEVER, THAT, SUBJECT TO SELLERS’ RIGHT TO REASONABLY
DETERMINE THAT IT IS NOT COMMERCIALLY REASONABLE TO PURSUE THE SECONDARY FDA
APPROVAL AS SET FORTH IN SECTION 4.8(D), SELLERS SHALL CONTINUE TO PURSUE THE
INITIAL FDA APPROVAL (IF APPLICABLE) AND THE SECONDARY FDA APPROVAL PURSUANT TO
THE REQUIREMENTS SET FORTH IN SECTION 4.8(C) ABOVE, AND BUYERS SHALL REASONABLY
COOPERATE WITH SELLERS AS NECESSARY TO (I) COMMUNICATE WITH FDA ON MATTERS
RELATED

 

37

--------------------------------------------------------------------------------



 


TO THE INITIAL FDA APPROVAL (IF APPLICABLE) AND THE SECONDARY FDA APPROVAL;
(II) SUBMIT TO FDA ANY REGULATORY FILINGS ASSOCIATED WITH THE INITIAL FDA
APPROVAL (IF APPLICABLE) AND THE SECONDARY FDA APPROVAL.


 


(F)                                    FOLLOWING THE CLOSING, SELLERS SHALL, AND
SHALL CAUSE THEIR AFFILIATES TO, AT BUYERS’ REQUEST AND EXPENSE, ASSIST BUYERS
IN THE PREPARATION OF, AND SUBMIT TO FDA, ANY MANUFACTURING SUPPLEMENTS TO ANY
FDA APPROVAL THAT RESULTS FROM THE PMA APPLICATION OR ANY AMENDMENT OR
SUPPLEMENT THERETO, INCLUDING THE INITIAL FDA APPROVAL, FOR THE MANUFACTURE OF
PRODUCTS AT BUYERS’ FACILITIES.


 


(G)                                 AT BUYER’S ELECTION AND EXPENSE AND UPON
MUTUALLY AGREED TERMS, SELLERS SHALL CONDUCT A SHORT-TERM CLINICAL STUDY TO
SUPPORT A MODIFICATION TO THE “LIFESTENT FLEXSTAR SYSTEM” AND/OR “FLEXSTAR XL
SYSTEM” TO INCLUDE THE THUMB-SLIDE COMPONENT OR AN EXPANSION OF THE INDICATIONS
FOR THESE SYSTEMS AS APPROVED IN THE INITIAL FDA APPROVAL AND/OR THE SECONDARY
FDA APPROVAL.


 


4.9                               TRANSITION OF FDA APPLICATIONS.

 


(A)                                  AS PROMPTLY AS PRACTICABLE FOLLOWING THE
CLOSING, BUT NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE CLOSING, SELLERS
SHALL, AND SHALL CAUSE THEIR AFFILIATES TO, TAKE ALL ACTIONS NECESSARY, AT
BUYERS’ EXPENSE, TO EFFECT THE TRANSFER OF ALL 510(K) FDA APPLICATIONS INCLUDED
IN SCHEDULE 2.16(B).


 


(B)                                 UNLESS ALREADY TRANSFERRED UNDER
SECTION 4.8(D) OR 4.8(E), AS PROMPTLY AS PRACTICABLE AFTER THE DATE THAT THE
SECONDARY FDA APPROVAL IS GRANTED, AND IN NO CASE LATER THAN TEN (10) BUSINESS
DAYS AFTER SUCH DATE, SELLERS SHALL (I) ASSIGN, TRANSFER, CONVEY AND DELIVER THE
INITIAL FDA APPROVAL AND THE SECONDARY FDA APPROVAL TO BUYERS; (II) TAKE ALL
ACTIONS NECESSARY TO EFFECT THE TRANSFER TO BUYERS OF THE INITIAL FDA APPROVAL
AND THE SECONDARY FDA APPROVAL, INCLUDING THE SUBMISSION OF NOTICES AND FILINGS
TO THE FDA AND ANY OTHER APPLICABLE GOVERNMENTAL ENTITY REGARDING SUCH TRANSFER;
AND (III) TAKE ALL ACTIONS NECESSARY TO DELIVER THE PMA RECORDS TO BUYERS. 
BUYERS SHALL PAY ALL APPLICABLE FDA, REGULATORY AND GOVERNMENT FEES ASSOCIATED
WITH THE ACTIONS IN THIS PARAGRAPH.


 


(C)                                  AS PROMPTLY AS PRACTICABLE AFTER THE DATE
THAT THE FINAL RESILIENT STUDY REPORT IS ISSUED, AND IN NO CASE LATER THAN TEN
(10) BUSINESS DAYS AFTER SUCH DATE, SELLERS SHALL (I) ASSIGN, TRANSFER, CONVEY
AND DELIVER THE RESILIENT IDE TO BUYERS; (II) TAKE ALL ACTIONS NECESSARY TO
EFFECT THE TRANSFER TO BUYERS OF THE RESILIENT IDE, INCLUDING THE SUBMISSION OF
NOTICES AND FILINGS TO THE FDA AND ANY OTHER APPLICABLE GOVERNMENTAL ENTITY
REGARDING SUCH TRANSFER; AND (III) TAKE ALL ACTIONS NECESSARY TO DELIVER THE
RESILIENT RECORDS TO BUYERS.

 


(D)                                 SELLERS HEREBY GRANT TO BUYERS, EFFECTIVE AS
OF THE CLOSING DATE, AN ASSIGNABLE, EXCLUSIVE, IRREVOCABLE, ROYALTY-FREE,
PERPETUAL LICENSE (WITH THE RIGHT TO SUBLICENSE) TO MANUFACTURE, MARKET,
COMMERCIALIZE, SELL OR DISTRIBUTE THE PRODUCTS UNDER ANY FDA APPROVAL OR
CLEARANCE OBTAINED BY SELLERS, INCLUDING THE INITIAL FDA APPROVAL AND THE
SECONDARY FDA APPROVAL, THAT RESULTS FROM THE PMA APPLICATION OR ANY AMENDMENT
OR SUPPLEMENT THERETO, OR THAT OTHERWISE INCLUDES THE PRODUCTS THAT ARE THE
SUBJECT OF THE PMA APPLICATION (“PMA

 

38

--------------------------------------------------------------------------------



 


LICENSE”).  SELLERS FURTHER AGREE, EFFECTIVE AS OF THE CLOSING DATE, NOT TO
MANUFACTURE, MARKET, COMMERCIALIZE, SELL OR DISTRIBUTE ANY PRODUCTS UNDER SUCH
FDA APPROVAL OR CLEARANCE, EXCEPT AS PROVIDED HEREUNDER OR UNDER THE ANCILLARY
AGREEMENTS, OR AS APPROVED OR REQUESTED IN WRITING BY BUYERS.  BUYERS SHALL, AND
SHALL CAUSE THEIR AFFILIATES TO, CONDUCT ALL ACTIVITIES WITH RESPECT TO THE PMA
LICENSE IN CONFORMANCE WITH APPLICABLE LAWS, INCLUDING FDA LAW.  THE PMA LICENSE
PROVIDED FOR UNDER THIS SECTION 4.9(D) SHALL REMAIN IN EFFECT UNTIL THE SELLERS
TRANSFER THE APPLICABLE FDA APPROVAL OR CLEARANCE TO BUYERS, AS PROVIDED IN
SECTIONS 4.8(D), 4.8(E) AND 4.9(B).


 


(E)                                  NOTWITHSTANDING THE FOREGOING, IF SELLERS
DETERMINE THAT THEY ARE UNABLE TO COMPLETE THE RESILIENT CLINICAL STUDY, OR IF
FDA OR ANY OTHER APPLICABLE GOVERNMENTAL ENTITY REQUIRES THAT THE RESILIENT
CLINICAL STUDY BE DISCONTINUED, SELLERS SHALL TAKE ALL ACTIONS NECESSARY TO
DELIVER TO BUYERS ALL PRODUCT RECORDS RELATING TO THE RESILIENT IDE, AND BUYERS
SHALL BE ENTITLED TO ASSUME AND TAKE CONTROL OF THE RESILIENT IDE; PROVIDED,
HOWEVER, THAT SELLERS SHALL (I) ENSURE THAT SUCH TERMINATION OR DISCONTINUATION
IS CONDUCTED IN CONFORMANCE WITH THE REQUIREMENTS OF THE RESILIENT IDE AND
(II) PROVIDE WRITTEN NOTICE TO BUYERS PRIOR TO EFFECTING SUCH TERMINATION OR
DISCONTINUATION.  IF BUYERS ELECT TO ASSUME CONTROL OF THE RESILIENT IDE, IN
ACCORDANCE WITH THIS SECTION 4.9(E), SELLERS SHALL (I) ASSIGN, TRANSFER, CONVEY
AND DELIVER THE RESILIENT IDE TO BUYERS; (II) AT BUYERS’ EXPENSE TAKE ALL
ACTIONS NECESSARY TO EFFECT THE TRANSFER TO BUYERS OF THE RESILIENT IDE,
INCLUDING THE SUBMISSION OF NOTICES AND FILINGS TO THE FDA AND ANY OTHER
APPLICABLE GOVERNMENTAL ENTITY REGARDING SUCH TRANSFER; (III) TAKE ALL ACTIONS
NECESSARY TO DELIVER THE RESILIENT RECORDS; (IV) AT BUYER’S EXPENSE, ASSIST
BUYERS TO EFFECT THE TRANSFER TO BUYERS OF THE EXCLUDED CLINICAL CONTRACTS SET
FORTH IN SECTION 1.1(B)(XII) OF THE DISCLOSURE SCHEDULE; AND (V) AT BUYER’S
EXPENSE, MAKE COMMERCIALLY REASONABLE EFFORTS TO CONTINUE TO ASSIST BUYERS TO
ADDRESS ANY FDA AND/OR IRB CONCERNS WITH RESPECT TO THE RESILIENT CLINICAL
STUDY.


 


5.                                      COVENANTS OF BUYERS; MUTUAL COVENANTS


 


5.1                               NOTICE OF CERTAIN EVENTS.

 

From time to time prior to the Closing, Sellers and Buyers shall promptly advise
each other in writing of:  (i) any Material Adverse Effect; (ii) the occurrence
of any event of which such party obtains knowledge which causes any of the
representations and warranties made by such party or the information included in
any Schedule relating to the representations of such party to be incomplete or
inaccurate in any material respect; (iii) the receipt of notice that any third
party to any Acquired Contracts is not likely to provide Consent to the
assignment of such Acquired Contract to Buyers pursuant to this Agreement;
(iv) any notice or communication from or correspondence with the FDA or any
other Governmental Entity in any way related to the Business; or (v) any notice
or communication asserting or threatening any Claim against such party or its
affiliates with respect to any Intellectual Property (including its ownership,
use validity or enforceability) included in the Assigned IP Assets or to be
licensed to Buyers pursuant to the Cross License Agreement.

 

39

--------------------------------------------------------------------------------


 


5.2                               REGULATORY MATTERS.

 


(A)                                  AS PROMPTLY AS POSSIBLE FOLLOWING THE
CLOSING, BUT NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE CLOSING, SELLERS
SHALL, AND SHALL CAUSE THEIR AFFILIATES TO TAKE ALL ACTIONS NECESSARY TO EFFECT
THE TRANSFER OF THE RELEVANT BUSINESS PERMITS AND PRODUCT RECORDS TO BUYERS,
INCLUDING THE SUBMISSION OF NOTICES AND FILINGS TO ANY APPLICABLE GOVERNMENTAL
ENTITY REGARDING SUCH TRANSFER.


 


(B)                                 DURING THE PERIOD BETWEEN THE DATE OF THIS
AGREEMENT AND THE CLOSING DATE, SELLERS SHALL, AND SHALL CAUSE THEIR AFFILIATES
TO:  (I) TAKE ALL ACTIONS NECESSARY AND OBTAIN ANY DOCUMENTATION REQUIRED TO
MAINTAIN THE RELEVANT BUSINESS PERMITS OR TO OBTAIN ANY FURTHER AUTHORIZATIONS
UNDER ANY LAWS; AND (II) TAKE ALL ACTIONS NECESSARY TO OTHERWISE COMPLY WITH ANY
LAWS WITH RESPECT TO ALL BUSINESS PERMITS AND THE PRODUCTS.


 


5.3                               [INTENTIONALLY OMITTED]


 


5.4                               USE OF NAMES.

 


(A)                                  SUBJECT TO SECTION 5.4(B), BUYERS AGREE
THAT NEITHER THEY NOR THEIR AFFILIATES ARE LICENSED HEREUNDER TO USE ANY
RETAINED NAMES (AS DEFINED BELOW), INCLUDING TO IDENTIFY THEIR GOODS OR
SERVICES, AFTER THE CLOSING DATE.


 


(B)                                 FOR A PERIOD OF TWO HUNDRED SEVENTY (270)
DAYS AFTER THE CLOSING DATE AND SUBJECT TO THE REQUIREMENTS SET FORTH IN
SECTION 5.4(C), SELLERS SHALL LICENSE TO BUYERS AND THEIR AFFILIATES THE RIGHT
TO USE THE RETAINED NAMES, ON A ROYALTY-FREE, WORLDWIDE BASIS, IN CONNECTION
WITH THEIR OPERATION OF THE BUSINESS IN A MANNER CONSISTENT WITH PAST PRACTICE
(INCLUDING THE DISTRIBUTION OF THE PRODUCTS (INCLUDING LABELS AND PACKAGING) AND
ADVERTISING OR OTHER PRODUCT LITERATURE THAT BEAR THE RETAINED NAMES).  BUYERS
MAY NOT USE THE RETAINED NAMES THEREAFTER, EXCEPT IN A NON-TRADEMARK MANNER TO
DESCRIBE THE HISTORY OF THE BUSINESS, AS PERMITTED BY THE “FAIR USE” DOCTRINE
(OR BY THE TRADEMARK OWNER, FOR ANY RETAINED NAMES OWNED BY THIRD PARTIES) OR AS
REQUIRED BY APPLICABLE LAW.  FOR TWO HUNDRED SEVENTY (270) DAYS AFTER THE
CLOSING DATE, SELLERS AND THEIR AFFILIATES SHALL DISPLAY IN THE LOCATIONS WITHIN
THEIR WEBSITES THAT DISCUSS THE BUSINESS, A MUTUALLY-AGREED STATEMENT ABOUT THIS
TRANSACTION AND A MUTUALLY-AGREED LINK TO BUYERS’ WEBSITES.  “RETAINED NAMES”
MEANS ALL TRADEMARKS USED IN THE BUSINESS AS OF THE CLOSING DATE, EXCEPT FOR THE
TRADEMARKS INCLUDED IN THE ASSIGNED IP ASSETS.


 


(C)                                  BUYERS SHALL AS SOON AS REASONABLY
PRACTICABLE AND IN ANY EVENT WITHIN TWO HUNDRED SEVENTY (270) DAYS FOLLOWING THE
CLOSING DATE, REMOVE OR OBLITERATE ALL RETAINED NAMES FROM THE TRANSFERRED
ASSETS (OTHER THAN LEGAL DOCUMENTS AND OTHER INTERNAL ITEMS THAT ARE NOT VISIBLE
TO THE PUBLIC).


 

5.5                               Records after Closing.  For a period of six
(6) years after the Closing Date, Sellers and their respective representatives
shall have reasonable access to all of the books and records of the Business
(including any books and records relating to Taxes and Tax Returns of the
Business), to the extent that such access may reasonably be required by Sellers
in connection with matters relating to or affected by the operations of the
Business prior to the Closing Date, including Excluded Liabilities and Excluded
Assets, the preparation of Sellers’ financial reports

 

40

--------------------------------------------------------------------------------


 

or Tax Returns, any Tax audits, the defense or prosecution of litigation, and
any other reasonable need of Sellers to consult such books and records.  Such
access shall be afforded by Buyers upon receipt of reasonable advance notice and
during normal business hours in a manner so as to not interfere with the conduct
of the Business.  Sellers shall be exclusively responsible for any costs or
expenses incurred by them pursuant to this Section 5.5.  If Buyers shall desire
to dispose of any of such books or records prior to the expiration of such
six-year period, Buyers shall, prior to such disposition, give Sellers a
reasonable opportunity, at Sellers’ expense, to segregate and remove such books
and records as Sellers may select.

 


5.6                               CERTAIN GOVERNMENT APPROVALS.

 


(A)                                  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS HEREIN, EACH OF THE PARTIES HERETO AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL REASONABLE ACTIONS AND TO
DO, OR CAUSE TO BE DONE, ALL REASONABLE THINGS NECESSARY, PROPER OR ADVISABLE TO
CONSUMMATE AS PROMPTLY AS PRACTICABLE THE TRANSACTIONS, INCLUDING USING
COMMERCIALLY REASONABLE EFFORTS TO COOPERATE TO EFFECT ALL REGISTRATIONS AND
FILINGS AND SUBMISSIONS OF INFORMATION REQUESTED BY GOVERNMENTAL ENTITIES IN
CONNECTION THEREWITH NECESSARY TO ENABLE IT TO CONSUMMATE THE TRANSACTIONS. 
EACH PARTY SHALL GIVE THE OTHER PARTY ALL INFORMATION REASONABLY REQUESTED BY
SUCH OTHER PARTY PERTAINING TO IT AND ITS SUBSIDIARIES AND AFFILIATES REASONABLY
NECESSARY TO ENABLE SUCH OTHER PARTY TO TAKE SUCH ACTIONS, AND IN CONNECTION
WITH THE TRANSACTIONS THE PARTIES EACH SHALL FILE IN A TIMELY MANNER ALL REPORTS
AND DOCUMENTS REQUIRED TO BE FILED UNDER ANY APPLICABLE LAWS.  SELLERS SHALL
NOTIFY BUYERS, AND BUYERS SHALL NOTIFY SELLERS, AS THE CASE MAY BE, PROMPTLY OF
ANY MATERIAL NOTICE OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL ENTITY IN
CONNECTION WITH THE TRANSACTIONS AND FROM ANY PERSON IN RELATION TO A CONSENT.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BUYERS, ON THE ONE HAND, AND SELLERS, ON THE OTHER HAND, WILL AS
PROMPTLY AS PRACTICABLE, (I) BUT IN NO EVENT LATER THAN TEN (10) BUSINESS DAYS
FOLLOWING THE EXECUTION AND DELIVERY OF THIS AGREEMENT, FILE WITH THE UNITED
STATES FEDERAL TRADE COMMISSION (THE “FTC”) AND THE UNITED STATES DEPARTMENT OF
JUSTICE (THE “DOJ”), AND (II) FILE WITH THE FOREIGN COMPETITION AUTHORITIES IN
EACH OF THE JURISDICTIONS LISTED ON SCHEDULE 5.6(B) TO THE EXTENT REQUIRED, THE
NOTIFICATION AND REPORT FORM REQUIRED FOR THE TRANSACTIONS, AND ANY SUPPLEMENTAL
INFORMATION REQUIRED IN CONNECTION THEREWITH, PURSUANT TO THE HART-SCOTT-RODINO
ANTITRUST IMPROVEMENTS ACT OF 1976 (THE “HSR ACT”) AND ANY FOREIGN ANTITRUST
LAWS, AS APPLICABLE.  EACH PARTY HERETO REPRESENTS AND WARRANTS THAT SUCH
NOTIFICATION AND REPORT FORM AND ALL SUCH SUPPLEMENTAL INFORMATION SUBMITTED BY
SUCH PARTY OR ITS ULTIMATE PARENT, AND ANY ADDITIONAL SUPPLEMENTAL INFORMATION
FILED BY SUCH PARTY OR ITS ULTIMATE PARENT AFTER THE DATE OF THE ORIGINAL
FILING, WILL BE IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF THE HSR ACT. 
BUYERS AND SELLERS SHALL EACH FURNISH TO THE OTHER SUCH NECESSARY INFORMATION
AND REASONABLE ASSISTANCE AS THE OTHER MAY REQUEST IN CONNECTION WITH ITS
PREPARATION OF ANY FILING OR SUBMISSION THAT IS NECESSARY UNDER THE HSR ACT AND
ANY APPLICABLE FOREIGN ANTITRUST LAWS.  SELLERS AND BUYER SHALL KEEP EACH OTHER
APPRISED OF THE STATUS OF ANY COMMUNICATIONS WITH, AND INQUIRIES OR REQUESTS FOR
ADDITIONAL INFORMATION FROM, THE FTC OR THE DOJ, AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO COMPLY PROMPTLY WITH ANY SUCH INQUIRY OR REQUEST.  SELLERS
AND BUYER WILL EACH USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE EXPIRATION
OR EARLY


 

41

--------------------------------------------------------------------------------



 


TERMINATION OF THE WAITING PERIOD REQUIRED UNDER THE HSR ACT AS A CONDITION TO
THE PURCHASE AND SALE OF THE TRANSFERRED ASSETS.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, ALL FILING FEES RELATING TO ANY FILING UNDER THE HSR ACT
OR ANY SIMILAR FOREIGN ANTITRUST LAWS SHALL BE BORNE BY BUYERS.


 


(C)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NEITHER BUYERS NOR ANY OF THEIR AFFILIATES, SHALL BE UNDER ANY
OBLIGATION TO MAKE PROPOSALS, EXECUTE OR CARRY OUT AGREEMENTS OR SUBMIT TO
ORDERS PROVIDING FOR A DIVESTITURE.  THE TERM “DIVESTITURE” SHALL MEAN (I) THE
SALE, LICENSE OR OTHER DISPOSITION OR HOLDING SEPARATE (THROUGH THE
ESTABLISHMENT OF A TRUST OR OTHERWISE) OF ANY ASSETS (INCLUDING THE TRANSFERRED
ASSETS) OR CATEGORIES OF ASSETS OF BUYERS OR ANY OF THEIR AFFILIATES, OR
(II) THE IMPOSITION OF ANY LIMITATION OR RESTRICTION ON THE ABILITY OF BUYERS OR
ANY OF THEIR AFFILIATES TO FREELY CONDUCT THEIR BUSINESS (INCLUDING THE
BUSINESS) OR EXERCISE FULL RIGHTS OF OWNERSHIP OF SUCH ASSETS.


 


5.7                               BULK SALES.  THE PARTIES AGREE TO WAIVE
COMPLIANCE WITH THE PROVISIONS OF THE BULK SALES OR SIMILAR LAWS OF ANY
JURISDICTION.


 


5.8                               CONFIDENTIALITY.  THE MUTUAL CONFIDENTIALITY
AGREEMENT BY AND AMONG THE US SELLER AND THE US BUYER, DATED AS OF SEPTEMBER 6,
2007 (THE “MCA”), AND THE COMMON INTEREST AND CONFIDENTIALITY AGREEMENT BY AND
AMONG THE US SELLER AND THE US BUYER, DATED AS OF NOVEMBER 7, 2007 (THE “COMMON
INTEREST AGREEMENT” AND TOGETHER WITH THE MCA, THE “CONFIDENTIALITY AGREEMENTS”)
SHALL CONTINUE TO APPLY NOTWITHSTANDING THE EXECUTION OF THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, EFFECTIVE UPON THE CLOSING, THE CONFIDENTIALITY
OBLIGATIONS OF BUYERS PURSUANT TO THE CONFIDENTIALITY AGREEMENTS AND THIS
SECTION 5.8 SHALL TERMINATE WITH RESPECT TO INFORMATION HELD BY BUYERS AND THEIR
AFFILIATES CONTAINED WITHIN THE TRANSFERRED ASSETS AND THE ASSUMED OBLIGATIONS. 
FOLLOWING THE CLOSING, SELLERS SHALL, AND SHALL CAUSE THEIR RESPECTIVE
AFFILIATES TO, (I) MAINTAIN THE CONFIDENTIALITY OF, AND REFRAIN FROM DISCLOSING
OR USING, ANY INFORMATION OF A CONFIDENTIAL NATURE RELATING TO THE BUSINESS, THE
TRANSFERRED ASSETS OR THE ASSUMED OBLIGATIONS, PURSUANT TO THE CONFIDENTIALITY
AGREEMENTS, AND (II) ENFORCE THE CONFIDENTIALITY PROVISIONS IN AGREEMENTS (OTHER
THAN ACQUIRED CONTRACTS) WITH EMPLOYEES, CONSULTANTS AND THIRD PARTIES COVERING
INFORMATION OF A CONFIDENTIAL NATURE RELATING TO THE BUSINESS, THE TRANSFERRED
ASSETS OR THE ASSUMED OBLIGATIONS.


 


5.9                               PRODUCT LIABILITY.  EACH PARTY SHALL BE
RESPONSIBLE FOR PRODUCT LIABILITY WITH RESPECT TO THE PRODUCTS AS FOLLOWS:

 


(A)                                  SELLERS SHALL BE RESPONSIBLE FOR ANY AND
ALL PRODUCT LIABILITY WITH RESPECT TO THE PRODUCTS THAT WERE MANUFACTURED AND
SOLD OR IMPLANTED ON OR PRIOR TO THE CLOSING DATE, WHICH SHALL BE CONSIDERED
EXCLUDED LIABILITIES FOR PURPOSES OF ARTICLE 8;


 


(B)                                 BUYERS SHALL BE RESPONSIBLE FOR ANY AND ALL
PRODUCT LIABILITY WITH RESPECT TO THE PRODUCTS THAT WERE MANUFACTURED AND SOLD
OR IMPLANTED AFTER THE CLOSING DATE, WHICH SHALL BE CONSIDERED ASSUMED
OBLIGATIONS FOR PURPOSES OF ARTICLE 8;


 


(C)                                  IF A PARTICULAR PRODUCT, WITH RESPECT TO
WHICH PRODUCT LIABILITY ARISES, WAS MANUFACTURED ON OR PRIOR TO THE CLOSING DATE
BUT SOLD OR IMPLANTED AFTER THE CLOSING DATE, THEN

 

42

--------------------------------------------------------------------------------



 


SELLERS SHALL BE RESPONSIBLE FOR SUCH PRODUCT LIABILITY TO THE EXTENT THAT SUCH
PRODUCT LIABILITY IS ATTRIBUTABLE TO A DEFECT IN THE DESIGN, TESTING OR
MANUFACTURE OF SUCH PRODUCT, AND SUCH PRODUCT LIABILITY SHALL BE CONSIDERED AN
EXCLUDED LIABILITY FOR PURPOSES OF ARTICLE 8; AND


 


(D)                                 IF A PARTICULAR PRODUCT, WITH RESPECT TO
WHICH PRODUCT LIABILITY ARISES, WAS MANUFACTURED ON OR PRIOR TO THE CLOSING DATE
BUT SOLD OR IMPLANTED AFTER THE CLOSING DATE, THEN BUYERS SHALL BE RESPONSIBLE
FOR SUCH PRODUCT LIABILITY TO THE EXTENT THAT SELLERS ARE NOT RESPONSIBLE FOR
THE SAME UNDER THE FOREGOING CLAUSE (C), AND SUCH PRODUCT LIABILITY SHALL BE
CONSIDERED AN ASSUMED OBLIGATION FOR PURPOSES OF ARTICLE 8.


 

With respect to any Product Liability that a party is responsible for under this
Section 5.9, such party shall indemnify the other party in accordance with
Article 8.  “Product Liability” means Damages to the extent such arise out of a
breach of any express or implied product warranty, strict liability in tort,
negligent manufacture of product, negligent provision of services, product
recall or any other written allegation of liability or obligation arising from
the design, manufacture, testing, packaging, labeling (including instructions
for use), advertising, marketing, distribution or sale of any Product (whether
for clinical trial purposes, commercial use or otherwise), including any
liability or obligation with respect to any Product subject to a recall.

 

5.10                        Product Returns.  In the event that, after the
Closing, Buyers accept for return or repurchase (other than pursuant to a
Product recall that is governed by Section 5.9) any Product manufactured before
the Closing due to a defect in the design, testing or manufacture of such
Product and provide a replacement therefor, Buyers shall provide written notice
to Sellers on a quarterly basis of any such returns or repurchases.  Provided
that Sellers receive such written notice within thirty (30) months after the
Closing Date, Sellers shall promptly reimburse (or cause their affiliates to
reimburse) Buyers for the cost of such replacement or repurchase; provided,
however, that in no event shall Sellers’ reimbursement obligation under this
Section 5.10 exceed One Million Four Hundred Thousand Dollars ($1,400,000) in
the aggregate.  All other Products that Buyers accept for return or repurchase
shall be for the account of Buyers.

 


6.                                      COVENANTS RELATING TO EMPLOYEES


 


6.1                               BUYER’S EMPLOYMENT OF SELECTED BUSINESS
EMPLOYEES.

 


(A)                                  EMPLOYMENT BY BUYER.  THE EMPLOYEES OF
SELLERS (I) LISTED ON SCHEDULE 6.1(A)(I) SHALL BE REFERRED TO HEREIN AS
“BUSINESS EMPLOYEES” AND (II) THE EMPLOYEES OF SELLERS LISTED ON
SCHEDULE 6.1(A)(II) SHALL BE REFERRED TO HEREIN AS “TSA EMPLOYEES.”  BUYERS MAY
(IN THEIR SOLE DISCRETION), FOR A PERIOD COMMENCING IMMEDIATELY AFTER THE DATE
OF THIS AGREEMENT AND ENDING ON THE EARLIER OF (X) THE DATE THAT IS SIXTY (60)
DAYS LATER AND (Y) THE DATE THAT IS TWO (2) BUSINESS DAYS PRIOR TO THE CLOSING
DATE, MAKE AN OFFER OF EMPLOYMENT IN WRITING TO ANY OF THE BUSINESS EMPLOYEES,
TO BE EFFECTIVE AS OF THE CLOSING (BUT NO EARLIER THAN THE CLOSING).  BUYERS MAY
(IN THEIR SOLE DISCRETION), FOR A PERIOD COMMENCING IMMEDIATELY AFTER THE DATE
OF THIS AGREEMENT AND ENDING ON THE DATE OF TERMINATION OR EXPIRATION OF THE
TRANSITION SERVICES AGREEMENT AND TRANSITION SUPPLY AGREEMENT, MEET WITH AND
INTERVIEW THE TSA EMPLOYEES BUT SHALL NOT BE PERMITTED TO MAKE AN OFFER OF
EMPLOYMENT TO ANY TSA EMPLOYEES SET FORTH ON SCHEDULE 6.1(A)(III) UNTIL THE DATE
THAT NOTICE IS RECEIVED FROM BUYERS THAT EACH OF THE TRANSITION


 

43

--------------------------------------------------------------------------------



 


SERVICES AGREEMENT AND TRANSITION SUPPLY AGREEMENT WILL BE TERMINATING WITHIN
SIXTY (60) DAYS AND SUCH OFFER SHALL ONLY BE EFFECTIVE UPON THE COMPLETION OF
THE SERVICES UNDER THE TRANSITION SERVICES AGREEMENT OR TRANSITION SUPPLY
AGREEMENT IN THE PROVISION OF WHICH SUCH TSA EMPLOYEE IS ENGAGED. 
NOTWITHSTANDING ANYTHING IN THE FOREGOING TO THE CONTRARY, NOTHING IN THIS
AGREEMENT SHALL IMPOSE AN OBLIGATION ON ANY BUYER TO OFFER EMPLOYMENT TO ANY
EMPLOYEE OF THE SELLERS OR OFFER ANY SPECIFIED COMPENSATION OR OTHER BENEFITS
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN.


 


(B)                                 TRANSFERRED EMPLOYEES.  EACH BUSINESS
EMPLOYEE AND TSA EMPLOYEE WHO ACCEPTS AN OFFER MADE UNDER SECTION 6.1(A) AND WHO
BECOMES EMPLOYED BY A BUYER (OR ANY OF ITS AFFILIATES) SHALL BE CONSIDERED A
“TRANSFERRED EMPLOYEE” FROM AND AFTER HIS OR HER EMPLOYMENT BY A BUYER (OR ANY
OF ITS AFFILIATES).


 


(C)                                  COOPERATION BY SELLERS.  TO FACILITATE THE
HIRING BY OR ON BEHALF OF BUYERS (OR ONE OR MORE OF THEIR AFFILIATES) OF THE
BUSINESS EMPLOYEES AND TSA EMPLOYEES, SELLERS SHALL, AND SHALL CAUSE THEIR
APPLICABLE AFFILIATES TO, PERMIT BUYERS TO MEET AND OTHERWISE CONTACT SUCH
EMPLOYEES DURING THE TIME PERIODS SET FORTH IN SECTION 6.1(A); PROVIDED,
HOWEVER, THAT SELLERS AND BUYERS SHALL COOPERATE TO ENSURE THAT SUCH INITIAL
CONTACT WITH THE BUSINESS EMPLOYEES WILL BE MADE, AT THE LATEST, TWENTY (20)
BUSINESS DAYS AFTER THE DATE HEREOF, AND SUCH INITIAL AND SUBSEQUENT PRE-CLOSING
CONTACTS WILL BE CONDUCTED AT REASONABLE TIMES AND UPON REASONABLE NOTICE AND AT
ALL TIMES IN A MANNER THAT IS REASONABLY ACCEPTABLE TO SELLERS.


 


6.2                               PRIOR SERVICE.  EACH TRANSFERRED EMPLOYEE
SHALL BE GIVEN FULL CREDIT FOR ALL HIS OR HER SERVICE WITH SELLERS AND THEIR
AFFILIATES FOR PURPOSES OF (A) DETERMINING VESTING AND ELIGIBILITY TO
PARTICIPATE  UNDER ALL OF BUYERS’ AND THEIR APPLICABLE AFFILIATES’ EMPLOYEE
BENEFIT PLANS, (B) CALCULATING SEVERANCE BENEFITS, AND (C) CALCULATING VACATION
BENEFITS.  AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN FIVE (5) BUSINESS
DAYS FROM THE DATE OF REQUEST BY BUYERS, SELLERS SHALL PREPARE AND PROVIDE TO
BUYERS SCHEDULE 6.2, WHICH SHALL LIST ALL PERIODS OF SERVICE WITH SELLERS AND
THEIR AFFILIATES FOR EACH BUSINESS EMPLOYEE FOR WHOM INFORMATION IS REQUESTED BY
BUYERS.

 


6.3                               PARTICIPATION BY TRANSFERRED EMPLOYEES IN
BUYERS’ BENEFIT PLANS.  BUYERS SHALL, AND SHALL CAUSE THEIR APPLICABLE
AFFILIATES TO, OFFER EACH TRANSFERRED EMPLOYEE THE OPPORTUNITY TO PARTICIPATE,
IMMEDIATELY AFTER THE CLOSING, IN ALL OF THE EMPLOYEE BENEFIT PLANS (OF THE
APPLICABLE BUYER OR AFFILIATE) FOR WHICH EACH SUCH TRANSFERRED EMPLOYEE WOULD BE
ELIGIBLE UNDER THE ELIGIBILITY REQUIREMENTS FOR EACH SUCH PLAN.  EACH
TRANSFERRED EMPLOYEE WILL BE COVERED UNDER THE EMPLOYEE BENEFIT PLANS OF THE
APPLICABLE BUYER OR AFFILIATE THAT ARE AVAILABLE TO OTHER EMPLOYEES OF SUCH
BUYER OR AFFILIATE WHO ARE EMPLOYED IN SIMILAR CATEGORIES OF EMPLOYMENT, TO THE
EXTENT EACH SUCH TRANSFERRED EMPLOYEE OTHERWISE MEETS THE ELIGIBILITY
REQUIREMENTS FOR EACH SUCH PLAN.

 


6.4                               NON-SOLICITATION.  EXCEPT AS PROVIDED IN
SECTION 6.1, (A) WITH RESPECT TO ANY TSA EMPLOYEE, UNTIL THE EARLIER OF
(I) EXPIRATION OR TERMINATION OF THE TRANSITION SERVICES AGREEMENT AND THE
TRANSITION SUPPLY AGREEMENT AND (II) INVOLUNTARY SEPARATION OF EMPLOYMENT OTHER
THAN AS A RESULT OF A BREECH OF THIS SECTION 6.4 AND (B) WITH RESPECT TO ANY
EMPLOYEE SET FORTH ON SCHEDULE 6.4, UNTIL THE EARLIER OF (I) THE DATE THAT IS
FIVE (5) YEARS AFTER THE CLOSING DATE AND (II) SEPARATION OF EMPLOYMENT (OTHER
THAN AS A RESULT OF A BREACH OF THIS SECTION 6.4), BUYERS

 

44

--------------------------------------------------------------------------------



 


AGREE NOT TO, AND TO CAUSE THEIR AFFILIATES NOT TO, EITHER ON THEIR OWN ACCOUNT
OR IN CONJUNCTION WITH OR ON BEHALF OF ANY OTHER PERSON, DIRECTLY OR INDIRECTLY,
WITHOUT THE CONSENT OF SELLERS, SOLICIT FOR EMPLOYMENT (OTHER THAN THROUGH A
GENERAL ADVERTISEMENT OR SOLICITATION NOT AIMED AT A SPECIFIC EMPLOYEE) OR
EMPLOY ANY SUCH PERSON.


 


6.5                               NO TRANSFER OF EMPLOYMENT.


 


(A)                                  SELLERS AND BUYERS AGREE THAT EMPLOYEES OF
SELLERS AND THEIR AFFILIATES (OTHER THAN THE TRANSFERRED EMPLOYEES) ARE NOT
INTENDED TO, BY APPLICATION OF ANY APPLICABLE LOCAL LAW OR OTHERWISE, TRANSFER
TO BUYERS AS A RESULT OF THE TRANSACTIONS. SELLERS AND BUYERS ARE AGREED THAT,
WHEREVER SUCH A TRANSFER COULD OCCUR OR BE REQUESTED BY ANY EMPLOYEES OF SELLERS
OR ANY OF THEIR AFFILIATES (OTHER THAN THE TRANSFERRED EMPLOYEES), THEY WILL
CONTACT SUCH EMPLOYEES TO AVOID SUCH TRANSFER WHERE AT ALL POSSIBLE UNDER THE
RESPECTIVE STATUTORY PROVISIONS OF THE JURISDICTION GOVERNING THE RELEVANT
EMPLOYMENT RELATIONSHIP.  BOTH SELLERS AND BUYERS INTEND THAT ALL EMPLOYEES OF
SELLERS AND THEIR AFFILIATES (OTHER THAN THE TRANSFERRED EMPLOYEES) SHALL NOT
BECOME EMPLOYEES OF BUYERS OR ANY OF THEIR AFFILIATES ON OR AFTER THE CLOSING
DATE IRRESPECTIVE OF THE TRANSACTIONS. TO THIS END, SELLERS SHALL PERFORM ALL
ACTIONS AND UNDERTAKE ALL STEPS LEGALLY ADMISSIBLE IN THE RESPECTIVE
JURISDICTIONS TO ENSURE THAT SUCH EMPLOYEES DO NOT BECOME EMPLOYEES OF THE
BUYERS OR ANY OF THEIR AFFILIATES.  BUYERS AND THEIR AFFILIATES COVENANT AND
AGREE NOT TO HIRE OR EMPLOY, FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE
CLOSING DATE, ANY EMPLOYEES DOMICILED IN EUROPE THAT ARE TERMINATED BY SELLERS
OR THEIR AFFILIATES.


 


(B)                                 IN PARTICULAR, SELLERS SHALL, EFFECTIVE AS
OF THE CLOSING DATE, ALLOCATE ANY EMPLOYEES DOMICILED IN THE UNITED KINGDOM TO
PARTS OF SELLERS’ BUSINESS WHICH DO NOT FORM PART OF THE TRANSACTIONS WHEREVER
SUCH ALLOCATION OR REASSIGNMENT IS LEGALLY PERMISSIBLE. WHERE SUCH ALLOCATION OR
REASSIGNMENT TO AN EXCLUDED PART OF SELLER’S BUSINESS IS IMPERMISSIBLE, SELLERS
SHALL USE EVERY EFFORT TO OFFER TO SUCH UK EMPLOYEES, AND PROCURE THAT SUCH
EMPLOYEES ACCEPT, CONTRACTS FOR CONTINUED EMPLOYMENT WITH SELLERS OR ANY OF
THEIR AFFILIATES ON TERMS NO LESS FAVORABLE THAN THOSE IN FORCE IMMEDIATELY
PRIOR TO THE CLOSING DATE BY ENTERING INTO NEW EMPLOYMENT AGREEMENTS WITH SUCH
EMPLOYEES.


 


(C)                                  IF, FOR ANY REASON WHATSOEVER, ANY EMPLOYEE
OF SELLERS OR ANY OF THEIR AFFILIATES (OTHER THAN THE TRANSFERRED EMPLOYEES)
SHOULD TRANSFER TO BUYERS OR ANY OF THEIR AFFILIATES, SELLERS SHALL INDEMNIFY
AND HOLD HARMLESS BUYERS AND THEIR AFFILIATES IN RESPECT OF ANY COST RELATED TO
THE TERMINATION OF EMPLOYMENT OF ANY SUCH EMPLOYEE PROVIDED THAT BUYER TAKES
COMMERCIALLY REASONABLE EFFORTS TO TERMINATE SUCH EMPLOYEE AS SOON AS
PRACTICABLE. THIS SHALL INCLUDE ALL CLAIMS AND PAYMENTS DEFINED AS EXCLUDED
LIABILITIES IN SECTION 1.3(B) AS WELL AS ANY LEGAL FEES, COURT COSTS OR OTHER
SUCH EXPENSES WHICH BUYERS OR THEIR AFFILIATES MAY REASONABLY INCUR AS A RESULT
OF OR IN CONNECTION WITH THE TERMINATION OF EMPLOYMENT OF ANY SUCH EMPLOYEES
PROVIDED THAT BUYER TAKES COMMERCIALLY REASONABLE EFFORTS TO TERMINATE SUCH
EMPLOYEES AS SOON AS PRACTICABLE.


 


6.6                               WARN ACT COMPLIANCE.  SELLERS SHALL BE
RESPONSIBLE FOR PROVIDING ANY REQUIRED WARN ACT NOTICES OR OTHER NOTICES
REQUIRED BY ANY SIMILAR APPLICABLE STATE OR LOCAL LAWS AND SHALL BEAR ALL COSTS
IN CONNECTION WITH SUCH OBLIGATIONS, IF ANY, IN CONNECTION WITH THE
TRANSACTIONS.


 

45

--------------------------------------------------------------------------------



 


7.                                      CONDITIONS TO CLOSING


 


7.1                               CONDITIONS TO EACH PARTY’S OBLIGATIONS.


 


(A)                                  NO GOVERNMENT PROCEEDING OR LITIGATION.  NO
SUIT, ACTION, INVESTIGATION, INQUIRY, OR OTHER PROCEEDING BY ANY GOVERNMENTAL
ENTITY SHALL BE PENDING WHICH QUESTIONS THE VALIDITY OR LEGALITY OF THIS
AGREEMENT OR THE TRANSACTIONS.


 


(B)                                 NO INJUNCTION.  ON THE CLOSING DATE, THERE
SHALL BE NO EFFECTIVE INJUNCTION, PRELIMINARY RESTRAINING ORDER, OR ANY ORDER OF
ANY NATURE ISSUED BY A GOVERNMENTAL ENTITY DIRECTING THAT THE TRANSACTIONS NOT
BE CONSUMMATED AS SO PROVIDED.


 


(C)                                  GOVERNMENTAL AND REGULATORY CONSENTS.  ALL
CONSENTS, APPROVALS AND AUTHORIZATIONS OF, FILINGS AND REGISTRATIONS WITH, AND
NOTIFICATIONS TO (IN EACH CASE, OTHER THAN ANTITRUST FILINGS), ANY GOVERNMENTAL
ENTITY WHICH ARE REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS SHALL HAVE
BEEN OBTAINED OR MADE AND SHALL BE IN FULL FORCE AND EFFECT.  ALL CONSENTS,
APPROVALS AND AUTHORIZATIONS OR, FILINGS AND REGISTRATIONS WITH, AND
NOTIFICATIONS TO, THE RELEVANT GOVERNMENTAL ENTITIES WITH RESPECT TO ANTITRUST
FILINGS IN THE U.S. AND IN THE JURISDICTIONS LISTED ON SCHEDULE 5.6(B), WHICH
ARE REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS, SHALL HAVE BEEN OBTAINED
OR MADE AND SHALL BE IN FULL FORCE AND EFFECT, AND ALL WAITING PERIODS
APPLICABLE THERETO (INCLUDING UNDER THE HSR ACT AND ANY APPLICABLE FOREIGN
ANTITRUST LAWS) SHALL HAVE EXPIRED.


 


7.2                               CONDITIONS TO SELLERS’ OBLIGATIONS.  THE
OBLIGATIONS OF SELLERS TO CONSUMMATE THE TRANSACTIONS SHALL BE SUBJECT TO THE
SATISFACTION, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS,
UNLESS WAIVED IN WRITING BY US SELLER ON BEHALF OF ITSELF AND THE OTHER SELLERS:

 


(A)                                  REPRESENTATIONS AND AGREEMENTS.  (I) EACH
OF THE REPRESENTATIONS AND WARRANTIES MADE BY BUYERS HEREIN (X) THAT ARE
QUALIFIED OR LIMITED BY MATERIALITY (INCLUDING BUYER MATERIAL ADVERSE EFFECT AND
THE WORD MATERIAL) SHALL BE TRUE AND CORRECT WHEN MADE, AND ON AND AS OF THE
CLOSING DATE WITH THE SAME EFFECT AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD
BEEN MADE ON AND AS OF THE CLOSING DATE, EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES WHICH SPEAK AS TO A SPECIFIC DATE WHICH SHALL BE TRUE AND CORRECT AS
OF SUCH DATE, AND (Y) THAT ARE NOT SO QUALIFIED OR LIMITED SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WHEN MADE, AND ON AND AS OF THE CLOSING DATE
WITH THE SAME EFFECT AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON
AND AS OF THE CLOSING DATE, EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES
WHICH SPEAK AS TO A SPECIFIC DATE WHICH SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH DATE; (II) BUYERS SHALL HAVE PERFORMED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH EACH OF THE AGREEMENTS AND COVENANTS REQUIRED TO
BE PERFORMED OR COMPLIED WITH BY BUYERS ON OR PRIOR TO THE CLOSING DATE; AND
(III) SELLERS SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY AN EXECUTIVE OFFICER
OF THE US BUYER TO THE FOREGOING EFFECT.


 


(B)                                 ANCILLARY AGREEMENTS.  BUYERS SHALL HAVE
EXECUTED AND DELIVERED THE BILL OF SALE, THE ASSIGNMENT AND ASSUMPTION
AGREEMENT, THE CROSS LICENSE AGREEMENT, THE TRANSITION SERVICES AGREEMENT, THE
TRANSITION SUPPLY AGREEMENT AND THE CLINICAL STUDIES AGREEMENT.

 

46

--------------------------------------------------------------------------------



 

7.3          CONDITIONS TO BUYERS’ OBLIGATIONS.  THE OBLIGATIONS OF BUYERS TO
CONSUMMATE THE TRANSACTIONS SHALL BE SUBJECT TO THE SATISFACTION, AT OR BEFORE
THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS, UNLESS WAIVED IN WRITING BY US
BUYER ON BEHALF OF ITSELF AND THE OTHER BUYERS:

 


(A)           REPRESENTATIONS AND AGREEMENTS.  (I) EACH OF THE REPRESENTATIONS
AND WARRANTIES MADE BY SELLERS HEREIN (X) THAT ARE QUALIFIED OR LIMITED BY
MATERIALITY (INCLUDING MATERIAL ADVERSE EFFECT AND THE WORD MATERIAL) SHALL BE
TRUE AND CORRECT WHEN MADE, AND ON AND AS OF THE CLOSING DATE WITH THE SAME
EFFECT AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE
CLOSING DATE, EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES WHICH SPEAK AS TO
A SPECIFIC DATE WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE, AND (Y) THAT
ARE NOT SO QUALIFIED OR LIMITED SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WHEN MADE, AND ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS IF
SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE CLOSING DATE,
EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES WHICH SPEAK AS TO A SPECIFIC
DATE WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE;
(II) SELLERS SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH
EACH OF THE AGREEMENTS AND COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH
BY SELLERS ON OR PRIOR TO THE CLOSING DATE; AND (III) BUYERS SHALL HAVE RECEIVED
A CERTIFICATE EXECUTED BY AN EXECUTIVE OFFICER OF THE US SELLER TO THE FOREGOING
EFFECT.


 


(B)           CONSENTS.  SELLERS SHALL HAVE DELIVERED TO BUYERS DULY EXECUTED
COPIES OF ALL CONSENTS SPECIFIED IN SCHEDULE 7.3(B), IN A FORM REASONABLY
SATISFACTORY TO BUYERS.


 


(C)           NO MATERIAL ADVERSE EFFECT.  NO EVENT, CIRCUMSTANCE, OCCURRENCE,
CONDITION, DEVELOPMENT, CHANGE OR EFFECT SHALL HAVE OCCURRED WHICH, INDIVIDUALLY
OR IN THE AGGREGATE, HAS RESULTED IN OR WOULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(D)           ANCILLARY AGREEMENTS.  SELLERS SHALL HAVE EXECUTED AND DELIVERED
THE BILL OF SALE, THE ASSIGNMENT AND ASSUMPTION AGREEMENT, THE CROSS LICENSE
AGREEMENT, THE TRANSITION SERVICES AGREEMENT, THE TRANSITION SUPPLY AGREEMENT
AND THE CLINICAL STUDIES AGREEMENT.


 


(E)           THIRD PARTY ARRANGEMENTS.  US SELLER SHALL HAVE DELIVERED AN
EXECUTED CERTIFICATE THAT CERTIFIES SELLERS HAVE ENTERED INTO THE NECESSARY
ARRANGEMENTS PURSUANT TO SECTION 4.4(B) TO FULFILL THEIR RESPECTIVE OBLIGATIONS
UNDER THE ANCILLARY AGREEMENTS.


 


8.                                      INDEMNIFICATION AND CERTAIN REMEDIES


 

8.1          Survival of Representations and Warranties.  All representations
and warranties contained in this Agreement shall survive the Closing for a
period of eighteen (18) months from the Closing Date, at which time all such
representations and warranties will expire and terminate; provided that the
representations and warranties set forth in Section 2.6 (Tax Liabilities) shall
survive until thirty (30) days after the expiration of the applicable statutory
period of limitations (giving effect to any waiver, mitigation or extension
thereof), at which time such representations and warranties will expire;
provided, further, that the representations and warranties set forth in
Section 2.1 (Organization and Good Standing), Section 2.2 (Authority; Binding
Effect), Section 2.9(a) (Title to Properties), Section 2.18(a) (No Brokers),
Section 3.1

 

47

--------------------------------------------------------------------------------


 

(Organization and Good Standing), Section 3.2 (Authority; Binding Effect) or
Section 3.6 (No Brokers) shall survive the Closing indefinitely; and provided,
further, that Section 2.8 (Compliance with Laws) shall survive until the Initial
FDA Approval is obtained solely for any liabilities or obligations with respect
to any violations of any Law arising out of the activities, submissions,
statements or filings made by any Seller or its affiliates, on or prior to the
Closing Date, related to the PMA Application or Sellers’ efforts to obtain
either the Initial FDA Approval or the Secondary FDA Approval.  Upon expiration
and termination of a representation or warranty as provided in the immediately
preceding sentence, no action or proceeding seeking damages or other relief for
breach of any thereof or for any misrepresentation or inaccuracy with respect
thereto shall be commenced thereafter, unless prior to such expiration and
termination a claim for indemnification with respect thereto shall have been
made by written notice given prior to such expiration and termination; provided,
however, that the foregoing shall not apply in the case or fraud or intentional
misrepresentation.

 


8.2          INDEMNIFICATION BY SELLERS.

 


(A)           SUBJECT TO THE LIMITATIONS SET FORTH IN THIS ARTICLE 8, FOLLOWING
THE CLOSING, SELLERS, JOINTLY AND SEVERALLY, SHALL INDEMNIFY BUYERS AND THEIR
AFFILIATES AND THE OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES OF EACH BUYER AND ITS AFFILIATES (EACH, A “BUYER INDEMNIFIED
PERSON”) AND HOLD THEM HARMLESS FROM AND AGAINST ANY LOSS, LIABILITY, CLAIM,
DAMAGE, TAX OR EXPENSE (INCLUDING REASONABLE LEGAL FEES AND EXPENSES)
(COLLECTIVELY, “DAMAGES”) SUFFERED OR INCURRED BY THE BUYER INDEMNIFIED PERSONS
AS A RESULT OF, ARISING OUT OF OR RELATING TO, ANY:


 

(I)            BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY SELLERS
CONTAINED IN THIS AGREEMENT, THE DISCLOSURE SCHEDULE, OR THE CERTIFICATE
DELIVERED PURSUANT TO SECTION 7.3(A) (DETERMINED WITHOUT GIVING EFFECT TO ANY
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT” QUALIFICATION SET FORTH THEREIN);

 

(II)           BREACH OF ANY COVENANT OR OBLIGATION OF ANY SELLER CONTAINED IN
THIS AGREEMENT; OR

 

(III)          EXCLUDED LIABILITIES.

 


(B)           SELLERS WILL HAVE NO OBLIGATION TO INDEMNIFY THE BUYER INDEMNIFIED
PERSONS PURSUANT TO SECTION 8.2(A)(I) IN RESPECT OF DAMAGES ARISING FROM THE
BREACH OF ANY REPRESENTATION OR WARRANTY DESCRIBED THEREIN UNLESS THE AGGREGATE
AMOUNT OF ALL SUCH DAMAGES INCURRED OR SUFFERED BY THE BUYER INDEMNIFIED PERSONS
EXCEEDS ONE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS ($1,250,000), AT WHICH
POINT SELLERS WILL INDEMNIFY THE BUYER INDEMNIFIED PERSONS FOR ALL DAMAGES
SUFFERED BY THEM IN EXCESS OF SUCH THRESHOLD (THE “DEDUCTIBLE”) (PROVIDED THAT
THE DEDUCTIBLE WILL NOT APPLY TO CLAIMS FOR INDEMNIFICATION PURSUANT TO
SECTION 8.2(A)(I) IN RESPECT OF BREACHES OF THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTION 2.9(B) (SUFFICIENCY OF NON-IP ASSETS) OR
SECTION 2.11(D) (SUFFICIENCY OF KNOW-HOW)), AND SELLERS’ AGGREGATE LIABILITY IN
RESPECT OF CLAIMS FOR INDEMNIFICATION PURSUANT TO SECTION 8.2(A)(I) WILL NOT IN
ANY EVENT EXCEED ELEVEN PERCENT (11%) OF THE PURCHASE PRICE ACTUALLY RECEIVED BY
SELLERS UNDER SECTION 1.2 AT THE TIME OF SUCH INDEMNIFICATION PAYMENT; PROVIDED
THAT THE FOREGOING LIMITATIONS WILL NOT APPLY TO

 

48

--------------------------------------------------------------------------------



 


(I) CLAIMS FOR INDEMNIFICATION PURSUANT TO SECTION 8.2(A)(I) IN RESPECT OF
BREACHES OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2.1
(ORGANIZATION AND GOOD STANDING), SECTION 2.2 (AUTHORITY; BINDING EFFECT),
SECTION 2.6 (TAX LIABILITIES), SECTION 2.9(A) (TITLE TO PROPERTIES) OR
SECTION 2.18(A) (NO BROKERS), OR (II) CLAIMS BASED UPON FRAUD OR INTENTIONAL
MISREPRESENTATION BY SELLERS OR THEIR AFFILIATES.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT BUYERS SHALL NOT BE ENTITLED TO ANY RIGHTS OF OFFSET AND SHALL NOT BE
PERMITTED TO DEDUCT ANY AMOUNTS CLAIMED HEREUNDER FROM ANY PAYMENTS OTHERWISE
REQUIRED TO BE MADE BY BUYERS UNDER THIS AGREEMENT.


 


(C)           PATENT LIABILITY AND INDEMNITY; EXCLUSIVE REMEDY.  SELLERS,
JOINTLY AND SEVERALLY, SHALL INDEMNIFY THE BUYER INDEMNIFIED PERSONS IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.2(C) FOR ANY PATENT DAMAGES AS
A RESULT OF OR ARISING OUT OF ANY CLAIM CONTAINING AN ALLEGATION THAT THE
PRODUCTS INFRINGE A THIRD PARTY PATENT (AS DEFINED HEREIN) (“PATENT CLAIM”). 
“PATENT DAMAGES” SHALL MEAN MONETARY DAMAGES (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, ROYALTY AWARDS, ACCOUNTINGS, LOST PROFITS OR OTHER SIMILAR REMEDIES UNDER
THE PATENT LAWS) ACTUALLY PAID BY BUYER INDEMNIFIED PERSONS (AND NOT REIMBURSED
BY INSURERS, OR BY CONTRIBUTION OR A SIMILAR REMEDY) TO A THIRD PARTY:  (A) ON
ANY FINAL ORDER AFTER ALL APPEALS ARE EXHAUSTED OR THE TIME FOR ALL SUCH APPEALS
HAS EXPIRED ENTERED IN RESPECT OF SUCH A PATENT CLAIM BY A GOVERNMENTAL ENTITY
AGAINST A BUYER INDEMNIFIED PERSON; (B) FOR ANY SETTLEMENTS ENTERED INTO BY A
BUYER INDEMNIFIED PERSON AS A RESULT OF OR ARISING OUT OF SUCH A PATENT CLAIM;
PROVIDED, HOWEVER, THAT SELLERS HAVE CONSENTED IN WRITING TO SUCH SETTLEMENT,
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; OR (C) AS
A RESULT OF OR ARISING OUT OF ANY INDEMNIFICATION, CONTRIBUTION, WARRANTY OR
SIMILAR OR EQUIVALENT CLAIM BY ANY CONTRACT MANUFACTURERS, END-USERS, CUSTOMERS,
SUPPLIERS OR DISTRIBUTORS OF ANY BUYER INDEMNIFIED PERSON, AS A RESULT OF OR
ARISING OUT OF ANY PATENT CLAIM ALLEGED AGAINST ANY OF THEM.  PATENT DAMAGES
SHALL NOT INCLUDE ANY ATTORNEYS’ FEES OR COSTS, EXPERT FEES OR COSTS, COURT
COSTS, SANCTIONS OR ANY OTHER FEES, COSTS OR EXPENSES OF DEFENSE INCURRED BY THE
BUYER INDEMNIFIED PERSON (OR THE THIRD PARTIES IN (C)) AS A RESULT OF OR ARISING
OUT OF THE DEFENSE OF ANY PATENT CLAIM.  SOLELY FOR PURPOSES OF THIS
SECTION 8.2(C), “THIRD PARTY PATENT” MEANS A PATENT ISSUED, NOT SUBJECT TO A
FINAL, NON-APPEALABLE ADVERSE DECISION RESULTING FROM REEXAMINATION OR ANY
FINAL, NON-APPEALABLE COURT DECISION OF INVALIDITY, AS OF THE CLOSING, EXCLUDING
PATENTS THAT ARE:  (X) THE SUBJECT OF NON-INFRINGEMENT OPINIONS OF OUTSIDE
COUNSEL THAT (I) ARE DATED AS OF OR PRIOR TO OCTOBER 25, 2007; (II) WERE
DELIVERED OR MADE AVAILABLE IN WRITING TO BUYERS OR THEIR COUNSEL ON OR PRIOR TO
NOVEMBER 25, 2007; AND (III) ARE SIGNED AS OF OR PRIOR TO THE DATE OF THIS
AGREEMENT, OR, WITH RESPECT TO OPINIONS THAT ARE UNSIGNED AS OF THE DATE OF THIS
AGREEMENT, SIGNED BEFORE THE CLOSING DATE; OR (Y) OWNED, LICENSED OR CONTROLLED
BY BUYERS OR THEIR AFFILIATES.


 

(I)            SELLERS’ OBLIGATION TO INDEMNIFY THE BUYER INDEMNIFIED PERSONS IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 8.2(C) IS EXPRESSLY CONDITIONAL UPON:

 

(A)          A WRITTEN NOTICE OF A PATENT CLAIM FIRST BEING RECEIVED BY A BUYER
INDEMNIFIED PERSON AFTER CLOSING BUT IN NO EVENT LATER THAN THE SECOND
ANNIVERSARY OF THE CLOSING DATE;

 

(B)           ANY BUYER NOTIFYING SELLERS IN WRITING OF A PATENT CLAIM (“PATENT
CLAIM NOTICE”) WITHIN 30 DAYS OF A BUYER INDEMNIFIED PERSON RECEIVING SUCH
PATENT

 

49

--------------------------------------------------------------------------------


 

CLAIM, UNLESS AND TO THE EXTENT ANY DELAY THEREAFTER DOES NOT MATERIALLY
PREJUDICE SELLERS’ DEFENSE; PROVIDED, HOWEVER, THAT BUYER SHALL NOT BE PERMITTED
TO SEND ANY PATENT CLAIM NOTICES TO SELLERS MORE THAN 60 DAYS AFTER THE SECOND
ANNIVERSARY OF THE CLOSING DATE; AND

 

(C)           IN THE EVENT OF PATENT DAMAGES ARISING FROM A SETTLEMENT, SELLERS
MUST HAVE CONSENTED TO SUCH SETTLEMENT, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.

 

(II)           EACH BUYER, WITH RESPECT TO ITSELF, REPRESENTS AND WARRANTS TO
SELLERS THAT, TO THE ACTUAL KNOWLEDGE OF THE PERSONS ON SCHEDULE 8.2(C)(II), AS
OF THE DATE OF THIS AGREEMENT AND FOR THE PAST THREE YEARS PRIOR TO SUCH DATE,
SUCH BUYER HAS NOT RECEIVED ANY WRITTEN NOTICE OR ANY WRITTEN THREATENED CLAIM
THAT THE CONDUCT OF SUCH BUYER’S BUSINESS INFRINGES ANY THIRD PARTY PATENT OR
PATENT APPLICATION COVERING STENTS, DELIVERY SYSTEMS FOR STENTS AND/OR THE
METHOD OF INSERTION OR IMPLANTATION OF STENTS.

 

(III)          BUYERS (OR, AT BUYERS’ ELECTION, THE APPLICABLE BUYER INDEMNIFIED
PERSON(S)) SHALL HAVE THE SOLE RIGHT TO CONTROL THE DEFENSE OF ANY PATENT CLAIMS
AT BUYERS’ EXPENSE, AND SHALL HAVE THE RIGHT TO SETTLE ANY SUCH CLAIM, PROVIDED
THAT THE BUYER INDEMNIFIED PERSONS SHALL NOT ENTER INTO ANY SETTLEMENT OR PAY
ANY PATENT DAMAGES THAT SUBJECTS SELLERS TO INDEMNIFICATION LIABILITY HEREUNDER
WITHOUT THE SELLERS’ PRIOR CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  UPON REQUEST, BUYERS (OR THE APPLICABLE BUYER
INDEMNIFIED PERSON) SHALL PROMPTLY INFORM SELLERS OF ANY MATERIAL DEVELOPMENT IN
ANY PATENT CLAIM HEREUNDER; PROVIDED THAT THE PARTIES SHALL COOPERATE IN GOOD
FAITH TO IMPLEMENT REASONABLE ARRANGEMENTS DESIGNED TO PRESERVE ANY EXISTING
ATTORNEY-CLIENT PRIVILEGE; PROVIDED, FURTHER, THAT THE BUYER INDEMNIFIED PERSON
SHALL BE ENTITLED TO WITHHOLD INFORMATION FROM SELLERS IF PROVIDING SUCH
INFORMATION TO SELLERS WOULD CAUSE THE ATTORNEY-CLIENT PRIVILEGE THEREOF TO BE
WAIVED AND THERE IS NO METHOD OF PROVIDING SUCH INFORMATION TO SELLERS IN A
MANNER WHICH WOULD NOT RESULT IN SUCH A WAIVER.  IN THE EVENT OF A PATENT CLAIM
INVOLVING PATENT DAMAGES UNDER SECTION 8.2(C)(C), IF A BUYER INDEMNIFIED PERSON
DOES NOT HAVE THE INFORMATION TO PROVIDE TO SELLERS IN ACCORDANCE WITH THE
PRECEDING SENTENCE, SUCH BUYER INDEMNIFIED PERSON SHALL REASONABLY COOPERATE
WITH AND ASSIST SELLERS TO FACILITATE THE THIRD PARTIES IDENTIFIED IN
SECTION 8.2(C)(C) PROVIDING SUCH INFORMATION TO SELLERS; PROVIDED THAT SUCH
THIRD PARTIES SHALL BE ENTITLED TO WITHHOLD SUCH INFORMATION FROM THE BUYER
INDEMNIFIED PERSON OR FROM SELLERS IF PROVIDING SUCH INFORMATION WOULD CAUSE THE
ATTORNEY-CLIENT PRIVILEGE THEREOF TO BE WAIVED AND THERE IS NO METHOD OF
PROVIDING SUCH INFORMATION IN A MANNER WHICH WOULD NOT RESULT IN SUCH A WAIVER.

 

(IV)          SELLERS HAVE NO OBLIGATION TO INDEMNIFY THE BUYER INDEMNIFIED
PERSONS IN ACCORDANCE WITH THE TERMS OF THIS SECTION 8.2(C) TO THE EXTENT ANY
PATENT CLAIM (OR ANY PATENT DAMAGES ARISING THEREFROM) IS BASED UPON, IN WHOLE
OR IN PART, ANY POST-CLOSING MODIFICATIONS TO THE PRODUCTS.  NOTHING IN THIS
SECTION 8.2(C)(IV) SHALL BE DEEMED TO MODIFY THE PARTIES’ OBLIGATIONS UNDER THE
TRANSITION SUPPLY AGREEMENT.

 

50

--------------------------------------------------------------------------------


 

(V)           FOR PURPOSES OF THIS SECTION 8.2(C), SELLERS’ OBLIGATION TO
INDEMNIFY BUYER INDEMNIFIED PERSONS FOR PATENT DAMAGES IS AS FOLLOWS:

 

Patent Damages Paid By Buyer
Indemnified Person

 

Seller’s Reimbursement Percentage of 
Patent Damages Paid

 

$0.01 to $30,000,000

 

50%

 

Over $30,000,000

 

0%

 

 

By way of example and not as a limitation:  If Buyer Indemnified Person(s) pay
Patent Damages of $15,000,000 for one or more Patent Claims, Sellers shall pay
such Buyer Indemnified Person(s) a total of $7,500,000 (that is, 50% of the
Patent Damages paid by such Buyer Indemnified Person(s) between $0.01 to
$30,000,000).  If Buyer Indemnified Person(s) pay Patent Damages in excess of
$30,000,000 for one or more Patent Claims, Sellers’ total indemnification
obligation for Patent Claims under this Section 8.2(c) and this Agreement shall
be $15,000,000 (50% of the Patent Damages up to $30,000,000 and 0% of all Patent
Damages over $30,000,000).

 

(VI)          SELLERS SHALL INDEMNIFY THE BUYER INDEMNIFIED PERSONS FOR ANY
PATENT DAMAGES FOR ANY SALES REASONABLY IDENTIFIABLE AS DAMAGES ON ACCOUNT OF
SALES MADE PRIOR TO THE CLOSING DATE WITHOUT REGARD TO THE $15 MILLION
LIMITATION SET FORTH HEREIN.

 

(VII)         THE AMOUNTS SET FORTH IN THIS SECTION 8.2(C) ARE CUMULATIVE, NOT
PER OCCURRENCE, AND CONSTITUTE SELLERS’ FULL AND COMPLETE LIABILITY WITH RESPECT
TO ALL PATENT CLAIMS AS A RESULT OF OR ARISING OUT OF THIS AGREEMENT, THE
PRODUCTS AND THE BUSINESS.  IT IS THE EXPRESS AND SPECIFIC INTENTION OF THE
PARTIES TO THIS AGREEMENT THAT SELLERS’ TOTAL LIABILITY ON ACCOUNT OF ANY AND
ALL PATENT CLAIMS AS A RESULT OF OR ARISING OUT OF THIS AGREEMENT, THE PRODUCTS
AND THE BUSINESS BE LIMITED TO NO MORE THAN FIFTEEN MILLION DOLLARS
($15,000,000) WITH RESPECT TO PRODUCTS SOLD AFTER THE CLOSING DATE, PLUS, WITH
RESPECT TO PRODUCTS SOLD BEFORE THE CLOSING DATE, THE AMOUNTS SET FORTH IN
SECTION 8.2(C)(VI), IF ANY.  THIS INDEMNITY OBLIGATION AND REMEDY ARE GIVEN TO
BUYER INDEMNIFIED PERSONS SOLELY FOR THEIR BENEFIT AND THERE ARE NO OTHER THIRD
PARTY BENEFICIARIES OF THIS REMEDY.

 


8.3          INDEMNIFICATION BY BUYERS.


 


(A)           SUBJECT TO THE LIMITATIONS SET FORTH IN THIS ARTICLE 8, FOLLOWING
THE CLOSING, BUYERS SHALL INDEMNIFY SELLERS AND THEIR AFFILIATES AND THE
OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AGENTS AND REPRESENTATIVES OF EACH
SELLER AND ITS AFFILIATES (EACH, A “SELLER INDEMNIFIED PERSON”) AND HOLD THEM
HARMLESS FROM AND AGAINST ANY DAMAGES SUFFERED OR INCURRED BY THE SELLER
INDEMNIFIED PERSONS AS A RESULT OF, ARISING OUT OF OR RELATING TO, ANY:


 

(I)            BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY BUYERS CONTAINED
IN THIS AGREEMENT, THE BUYERS’ SCHEDULE OR THE CERTIFICATE DELIVERED PURSUANT TO
SECTION 7.2(A)

 

51

--------------------------------------------------------------------------------


 

(DETERMINED WITHOUT GIVING EFFECT TO ANY “MATERIALITY” OR “BUYER MATERIAL
ADVERSE EFFECT” QUALIFICATION SET FORTH THEREIN);

 

(II)           BREACH OF ANY COVENANT OR OBLIGATION OF ANY BUYER CONTAINED IN
THIS AGREEMENT; OR

 

(III)          ASSUMED OBLIGATIONS.

 


(B)           BUYERS WILL HAVE NO OBLIGATION TO INDEMNIFY THE SELLER INDEMNIFIED
PERSONS PURSUANT TO SECTION 8.3(A)(I) IN RESPECT OF DAMAGES ARISING FROM THE
BREACH OF ANY REPRESENTATION OR WARRANTY DESCRIBED THEREIN UNLESS AND UNTIL THE
AGGREGATE AMOUNT OF ALL SUCH DAMAGES INCURRED OR SUFFERED BY THE SELLER
INDEMNIFIED PERSONS EXCEEDS ONE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS
($1,250,000) (AT WHICH POINT BUYERS WILL INDEMNIFY THE SELLER INDEMNIFIED
PERSONS FOR ALL DAMAGES SUFFERED BY THEM IN EXCESS OF SUCH THRESHOLD), AND THE
BUYERS’ AGGREGATE LIABILITY IN RESPECT OF CLAIMS FOR INDEMNIFICATION PURSUANT TO
SECTION 8.3(A)(I) WILL NOT IN ANY EVENT EXCEED ELEVEN PERCENT (11%) OF THE
PURCHASE PRICE ACTUALLY RECEIVED BY SELLERS UNDER SECTION 1.2 AT THE TIME OF
SUCH INDEMNIFICATION PAYMENT; PROVIDED THAT THE FOREGOING LIMITATIONS WILL NOT
APPLY TO (I) CLAIMS FOR INDEMNIFICATION PURSUANT TO SECTION 8.3(A)(I) IN RESPECT
OF BREACHES OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.1
(ORGANIZATION AND GOOD STANDING), SECTION 3.2 (AUTHORITY; BINDING EFFECT) OR
SECTION 3.6 (NO BROKERS) OR (II) CLAIMS BASED UPON FRAUD OR INTENTIONAL
MISREPRESENTATION BY BUYERS OR THEIR AFFILIATES.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT SELLERS SHALL NOT BE ENTITLED TO ANY RIGHTS OF OFFSET AND SHALL NOT
BE PERMITTED TO DEDUCT ANY AMOUNTS CLAIMED HEREUNDER FROM ANY PAYMENTS OTHERWISE
REQUIRED TO BE MADE BY SELLERS UNDER THIS AGREEMENT.

 


8.4          THIRD-PARTY CLAIMS.  ALL CLAIMS FOR INDEMNIFICATION BY A PARTY
ENTITLED TO BE INDEMNIFIED UNDER THIS ARTICLE 8 (AN “INDEMNITEE”) BY ANOTHER
PARTY (AN “INDEMNITOR”) SHALL BE ASSERTED AND RESOLVED AS FOLLOWS:

 


(A)           IF ANY CLAIM OR DEMAND (OTHER THAN PATENT CLAIMS, WHICH ARE
GOVERNED BY SECTION 8.2(C)) FOR WHICH THE INDEMNITEE MAY CLAIM INDEMNITY
PURSUANT TO SECTION 8.2 OR SECTION 8.3, AS THE CASE MAY BE, IS ASSERTED AGAINST
OR SOUGHT TO BE COLLECTED FROM THE INDEMNITEE BY A THIRD PARTY (A “THIRD-PARTY
CLAIM”), THEN THE INDEMNITEE SHALL GIVE WRITTEN NOTICE THEREOF TO THE INDEMNITOR
AS PROMPTLY AS PRACTICABLE FOLLOWING THE RECEIPT BY THE INDEMNITEE OF THE
THIRD-PARTY CLAIM (THE “THIRD-PARTY CLAIM NOTICE”); PROVIDED THAT THE FAILURE SO
TO NOTIFY THE INDEMNITOR WILL NOT RELIEVE THE INDEMNITOR FROM ANY LIABILITY IT
MAY HAVE TO THE INDEMNITEE UNDER THIS ARTICLE 8 UNLESS, AND THEN ONLY TO THE
EXTENT, THE FAILURE SO TO NOTIFY RESULTS IN THE LOSS OF MATERIAL RIGHTS OR
DEFENSES.


 


(B)           THE INDEMNITOR SHALL HAVE THIRTY (30) DAYS FROM THE DATE ON WHICH
THE THIRD-PARTY CLAIM NOTICE IS DULY GIVEN (THE “NOTICE PERIOD”) TO NOTIFY THE
INDEMNITEE WHETHER OR NOT THE INDEMNITOR DESIRES, AT ITS SOLE COST AND EXPENSE,
TO DEFEND THE INDEMNITEE AGAINST THE THIRD-PARTY CLAIM WITH COUNSEL OF ITS
CHOICE REASONABLY SATISFACTORY TO THE INDEMNITEE.


 


(C)           IF THE INDEMNITOR NOTIFIES THE INDEMNITEE IN WRITING WITHIN THE
NOTICE PERIOD THAT IT DESIRES TO DEFEND THE INDEMNITEE AGAINST THE THIRD-PARTY
CLAIM, THEN (EXCEPT AS PROVIDED


 

52

--------------------------------------------------------------------------------



 


BELOW) THE INDEMNITOR SHALL DEFEND, AT ITS SOLE COST AND EXPENSE, THE INDEMNITEE
BY APPROPRIATE PROCEEDINGS, SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SETTLE
OR PROSECUTE THE PROCEEDINGS TO A FINAL CONCLUSION IN SUCH A MANNER AS TO AVOID
THE INDEMNITEE BECOMING SUBJECT TO ANY INJUNCTIVE OR OTHER EQUITABLE ORDER FOR
RELIEF, AND SHALL CONTROL THE CONDUCT OF SUCH DEFENSE.  THE INDEMNITOR SHALL NOT
BE ENTITLED TO ASSUME THE DEFENSE OF ANY THIRD-PARTY CLAIM IF THE THIRD-PARTY
CLAIM SEEKS ANY RELIEF OTHER THAN MONEY DAMAGES, INCLUDING ANY TYPE OF
INJUNCTIVE OR OTHER EQUITABLE RELIEF.  IF THE INDEMNITEE SHALL HAVE REASONABLY
CONCLUDED THAT THERE ARE LEGAL DEFENSES OR RIGHTS AVAILABLE TO THE INDEMNITEE
THAT ARE IN CONFLICT WITH THOSE AVAILABLE TO THE INDEMNITOR, THEN THE INDEMNITEE
SHALL HAVE THE RIGHT TO SELECT ONE LAW FIRM (IN ADDITION TO LOCAL COUNSEL) TO
ACT AT THE INDEMNITOR’S EXPENSE AS SEPARATE COUNSEL, ON BEHALF OF THE
INDEMNITEE.  IF THE INDEMNITEE DESIRES TO PARTICIPATE IN, BUT NOT CONTROL, ANY
OTHER DEFENSE OR SETTLEMENT, IT MAY DO SO AT ITS SOLE COST AND EXPENSE (SUBJECT
TO THE FOREGOING SENTENCE).  SO LONG AS THE INDEMNITOR IS DEFENDING IN GOOD
FAITH ANY SUCH THIRD-PARTY CLAIM, THE INDEMNITEE SHALL NOT SETTLE SUCH
THIRD-PARTY CLAIM WITHOUT THE CONSENT OF THE INDEMNITOR, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED.


 


(D)           THE INDEMNITOR WILL NOT CONSENT TO THE ENTRY OF ANY JUDGMENT OR
ENTER INTO ANY COMPROMISE OR SETTLEMENT WITH RESPECT TO A THIRD-PARTY CLAIM
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNITEE (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED).


 


(E)           IF THE INDEMNITOR FAILS TO NOTIFY THE INDEMNITEE IN WRITING WITHIN
THE NOTICE PERIOD THAT THE INDEMNITOR DESIRES TO DEFEND THE THIRD-PARTY CLAIM,
OR IF THE INDEMNITOR GIVES SUCH NOTICE BUT FAILS TO PROSECUTE VIGOROUSLY AND
DILIGENTLY OR SETTLE THE THIRD-PARTY CLAIM, OR IF THE INDEMNITEE DETERMINES IN
GOOD FAITH THAT THERE IS A REASONABLE POSSIBILITY THAT A PROCEEDING MAY AFFECT
IT OTHER THAN AS A RESULT OF MONETARY DAMAGES FOR WHICH IT WOULD BE ENTITLED TO
INDEMNIFICATION HEREUNDER, THEN THE INDEMNITEE WILL HAVE THE RIGHT TO DEFEND, AT
THE SOLE COST AND EXPENSE OF THE INDEMNITOR, SUCH THIRD-PARTY CLAIM TO A FINAL
CONCLUSION OR TO SETTLE SUCH THIRD-PARTY CLAIM AT THE DISCRETION OF THE
INDEMNITEE (WITH THE CONSENT OF THE INDEMNITOR, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  THE INDEMNITOR MAY ELECT TO PARTICIPATE IN
SUCH PROCEEDINGS, NEGOTIATIONS OR DEFENSE AT ANY TIME AT ITS OWN EXPENSE.  THE
INDEMNITEE WILL HAVE FULL CONTROL OF SUCH DEFENSE AND PROCEEDINGS, INCLUDING
(EXCEPT AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE) ANY SETTLEMENT
THEREOF.


 


8.5          TAX BENEFITS; ADJUSTMENTS TO PURCHASE PRICE.  INDEMNIFICATION
PAYMENTS UNDER THIS ARTICLE 8 SHALL BE PAID BY THE INDEMNITOR WITHOUT REDUCTION
FOR ANY TAX BENEFITS AVAILABLE TO THE INDEMNITEE.  ALL INDEMNIFICATION PAYMENTS
PAID TO BUYERS OR SELLERS PURSUANT TO THIS ARTICLE 8 SHALL BE TREATED BY THE
PARTIES AS AN ADJUSTMENT TO THE PURCHASE PRICE FOR INCOME TAX PURPOSES, UNLESS
OTHERWISE REQUIRED BY APPLICABLE LAWS.


 


8.6          EXCLUSIVE REMEDY.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, EFFECTIVE AS OF THE CLOSING, IN THE ABSENCE OF FRAUD OR INTENTIONAL
MISREPRESENTATION, EACH PARTY WAIVES, FOR ITSELF AND THE APPLICABLE INDEMNITEE,
ANY RIGHTS AND CLAIMS ANY INDEMNITEE MAY HAVE AGAINST THE APPLICABLE INDEMNITOR,
WHETHER IN LAW OR EQUITY, RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  AFTER THE CLOSING, SUBJECT TO THE FOREGOING, THIS
ARTICLE 8 WILL PROVIDE THE EXCLUSIVE REMEDY FOR ANY BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR OTHER CLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

53

--------------------------------------------------------------------------------



 


9.                                      TERMINATION AND ABANDONMENT


 


9.1          METHODS OF TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY
TIME PRIOR TO THE CLOSING AS FOLLOWS:

 


(A)           BY MUTUAL CONSENT OF THE PARTIES TO THIS AGREEMENT;


 


(B)           BY EITHER BUYERS, ON THE ONE HAND, OR SELLERS, ON THE OTHER HAND,
UPON FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE IF THE PARTIES SEEKING TO
TERMINATE ARE NOT THEN IN MATERIAL BREACH OF THIS AGREEMENT AND THERE HAS BEEN A
MATERIAL BREACH OF THIS AGREEMENT BY THE OTHER PARTIES WHICH HAS NOT BEEN CURED
PRIOR TO THE EARLIER TO OCCUR OF:  (I) THIRTY (30) DAYS AFTER WRITTEN NOTICE OF
SUCH BREACH HAS BEEN GIVEN BY THE NON-BREACHING PARTIES AND (II) FIVE
(5) BUSINESS DAYS PRIOR TO THE END DATE; OR


 


(C)           BY EITHER BUYERS, ON THE ONE HAND, OR SELLERS, ON THE OTHER HAND,
UPON WRITTEN NOTICE IF THE CLOSING HAS NOT OCCURRED ON OR BEFORE MAY 1, 2008;
PROVIDED THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS
SECTION 9.1(C) SHALL NOT BE AVAILABLE TO A PARTY WHOSE FAILURE TO FULFILL ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT HAS BEEN THE CAUSE OF, OR RESULTS IN, THE
FAILURE OF THE CLOSING TO OCCUR.


 


9.2          TERMINATION PROCEDURE AND EFFECT.  IN THE EVENT OF TERMINATION
PURSUANT TO THIS ARTICLE 9, A WRITTEN NOTICE THEREOF SHALL FORTHWITH BE GIVEN BY
THE TERMINATING PARTY TO THE OTHER PARTY AND THE TRANSACTIONS SHALL BE ABANDONED
WITHOUT FURTHER ACTIONS.  IF THE TRANSACTIONS ARE ABANDONED AS PROVIDED HEREIN,
THEN:

 


(A)           THE CONFIDENTIALITY AGREEMENTS SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND SHALL REMAIN IN FULL FORCE ACCORDING TO THEIR RESPECTIVE
TERMS; AND


 


(B)           ALL OF THE PROVISIONS OF THIS AGREEMENT SHALL BE OF NO FURTHER
FORCE AND EFFECT AND THE PARTIES SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER,
EXCEPT THAT (I) THE PROVISIONS OF THIS ARTICLE 9, ARTICLE 10 AND SECTION 6.3
(CONFIDENTIALITY) SHALL SURVIVE SUCH TERMINATION AND (II) EACH PARTY SHALL
RETAIN ITS RIGHTS AGAINST THE OTHER PARTY WITH RESPECT TO ANY BREACH OF THIS
AGREEMENT COMMITTED PRIOR TO THE TERMINATION OR ABANDONMENT OF THE TRANSACTIONS.


 


10.                               MISCELLANEOUS


 


10.1        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED (INCLUDING DELIVERY
BY FACSIMILE TRANSMISSION) SHALL BE DEEMED AN ORIGINAL, AND SUCH COUNTERPARTS
TOGETHER SHALL CONSTITUTE ONLY ONE ORIGINAL.

 


10.2        NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND, OR
SENT BY TELECOPY, OR SENT, POSTAGE PREPAID, BY UNITED STATES REGISTERED,
CERTIFIED, OR EXPRESS MAIL, OR REPUTABLE OVERNIGHT COURIER SERVICE, AND SHALL BE
DEEMED GIVEN (I) IF DELIVERED BY HAND, WHEN SO DELIVERED, OR (II) IF SENT BY
TELECOPY, WHEN RECEIVED, OR (III) IF SENT BY MAIL, THREE (3) BUSINESS DAYS AFTER
MAILING (TWO (2) 

54

--------------------------------------------------------------------------------



 


BUSINESS DAYS IN THE CASE OF EXPRESS MAIL), OR (IV) IF SENT BY OVERNIGHT COURIER
SERVICE, ONE (1) BUSINESS DAY AFTER DELIVERY TO SUCH SERVICE, AS FOLLOWS:

 

If to any Seller:

EDWARDS LIFESCIENCES LLC

 

c/o Edwards Lifesciences Corporation

 

Attn:     General Counsel

 

One Edwards Way

 

Irvine, California 92614

 

Fax: (949) 250-6868

 

 

Copies to:

GIBSON, DUNN & CRUTCHER LLP

 

Attn:     John M. Williams

 

3161 Michelson Drive, Suite 1200

 

Irvine, California 92612

 

Fax: (949) 451-4220

 

 

If to any Buyer:

C. R. BARD, INC.

 

Attn:     Office of the General Counsel

 

730 Central Avenue

 

Murray Hill, New Jersey 07974

 

Fax: (908) 277-8025

 

 

Copy to:

SIMPSON THACHER & BARTLETT LLP

 

Attn:    Kathryn King Sudol

 

425 Lexington Avenue

 

New York, New York 10017

 

Fax: (212) 455-2502

 

Any party hereto may change the address to which notices and other
communications are to be delivered or sent by giving the other party notice in
the manner herein set forth.


 

10.3        Successors and Assigns.  This Agreement and the rights, interests,
and obligations hereunder shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns, but
neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by any party without the prior written consent of
the other party hereto; provided that Buyers may assign their rights, interests
and obligations hereunder to any direct or indirect wholly-owned subsidiary of
the US Buyer upon written notice to Sellers; provided, further, that any such
assignment shall not relieve the assigning party of its liabilities and
obligations hereunder.

 


10.4        GOVERNING LAW; JURISDICTION.

 


(A)           THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE.


 

 

55

--------------------------------------------------------------------------------


 


(B)           EACH OF THE PARTIES HERETO, (I) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE IN THE
EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS,
(II) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY CLAIM
THAT (X) THE SUIT, ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN
INCONVENIENT FORUM, (Y) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER
OR (Z) THIS AGREEMENT, OR THE SUBJECT MATER HEREOF, MAY NOT BE ENFORCED IN OR BY
SUCH COURTS, (III) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS IN ANY COURT OTHER THAN THE COURT OF
CHANCERY OF THE STATE OF DELAWARE, AND (IV) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY ACTION RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 


10.5        AMENDMENT.  THIS AGREEMENT MAY BE AMENDED, MODIFIED, OR SUPPLEMENTED
ONLY BY A WRITTEN INSTRUMENT EXECUTED BY EACH PARTY HERETO.

 


10.6        ENTIRE AGREEMENT.  THIS AGREEMENT, THE CONFIDENTIALITY AGREEMENTS,
THE ANCILLARY AGREEMENTS, THE EXHIBITS, ANNEXES AND SCHEDULES HERETO AND
THERETO, AND THE OTHER DOCUMENTS EXECUTED AND DELIVERED OR TO BE EXECUTED AND
DELIVERED PURSUANT HERETO CONTAIN THE COMPLETE AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE TRANSACTIONS AND SUPERSEDE ALL PRIOR ORAL OR WRITTEN AGREEMENTS
AND UNDERSTANDINGS AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 


10.7        SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
ILLEGAL, INVALID, OR UNENFORCEABLE, SUCH PROVISION SHALL BE FULLY SEVERABLE, AND
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID, OR
UNENFORCEABLE PROVISION WERE NEVER A PART HEREOF; THE REMAINING PROVISIONS
HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE
ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION BY ITS SEVERANCE (EXCEPT TO THE
EXTENT SUCH REMAINING PROVISIONS CONSTITUTE OBLIGATIONS OF ANOTHER PARTY TO THIS
AGREEMENT CORRESPONDING TO THE UNENFORCEABLE PROVISION); IN LIEU OF SUCH
ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION, THERE SHALL BE ADDED AUTOMATICALLY
AS PART OF THIS AGREEMENT, A PROVISION AS SIMILAR IN ITS TERMS TO SUCH ILLEGAL,
INVALID, OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND BE LEGAL, VALID, AND
ENFORCEABLE.


 

10.8        Specific Performance.  Each party’s obligations under this Agreement
are unique. If any party should default in its obligations under this Agreement,
the parties each acknowledge that it would be extremely impracticable to measure
the resulting damages; accordingly, the non-defaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages would
be adequate, provided neither party shall be entitled to recover punitive
damages.

 

10.9        Publicity.  US Buyer and US Seller will promptly announce the
execution of this Agreement pursuant to separate press releases which will have
first been reviewed by the other party.  Each party will consider the comments
of the other but will not be required to incorporate such comments.

56

--------------------------------------------------------------------------------



 


10.10      INTERPRETATION.  IN THIS AGREEMENT, THE DISCLOSURE SCHEDULE, THE
BUYERS’ SCHEDULE AND ANY EXHIBIT OR ANNEX HERETO, OR ANY OTHER DOCUMENT OR
INSTRUMENT TO BE EXECUTED AND DELIVERED AS CONTEMPLATED HEREIN:

 


(A)           WORDS DENOTING THE SINGULAR INCLUDE THE PLURAL AND VICE VERSA AND
WORDS DENOTING ANY GENDER INCLUDE ALL GENDERS;


 


(B)           “INCLUDING,” “INCLUDES,” “INCLUDE” OR WORDS OF SIMILAR IMPORT
SHALL BE DEEMED TO BE ACCOMPANIED BY THE WORDS “WITHOUT LIMITATION;”


 


(C)           “AFFILIATE” HAS THE MEANING SET FORTH IN RULE 12B-2 OF THE GENERAL
RULES AND REGULATIONS UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED;


 


(D)           “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, SUNDAY, OR A
DAY THAT BANKS ARE REQUIRED OR PERMITTED TO CLOSE IN NEW YORK, NEW YORK;


 


(E)           “PERSON” MEANS AN INDIVIDUAL, PARTNERSHIP, JOINT VENTURE,
CORPORATION, LIMITED LIABILITY COMPANY, TRUST, UNINCORPORATED ORGANIZATION,
GOVERNMENT, GOVERNMENTAL ENTITY OR OTHER ENTITY;


 


(F)            THE USE OF HEADINGS IS FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT;


 


(G)           WHEN CALCULATING THE PERIOD OF TIME WITHIN WHICH OR FOLLOWING
WHICH ANY ACT IS TO BE DONE OR STEP TAKEN, THE DATE THAT IS THE REFERENCE DAY IN
CALCULATING SUCH PERIOD SHALL BE EXCLUDED AND, IF THE LAST DAY OF SUCH PERIOD IS
NOT A BUSINESS DAY, THE PERIOD SHALL END ON THE NEXT DAY THAT IS A BUSINESS DAY;


 


(H)           ALL DOLLAR AMOUNTS ARE EXPRESSED IN UNITED STATES FUNDS, AND ALL
AMOUNTS PAYABLE HEREUNDER SHALL BE PAID IN UNITED STATES FUNDS;


 


(I)            THE WORDS “HEREOF,” “HEREBY,” “HEREIN,” “HEREUNDER” AND SIMILAR
TERMS IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE AND NOT ONLY TO A
PARTICULAR SECTION IN WHICH SUCH WORDS APPEAR; AND


 


(J)            ALL REFERENCES TO STATUTES OR REGULATIONS ARE DEEMED TO REFER TO
SUCH STATUTES AND REGULATIONS AS AMENDED FROM TIME TO TIME OR AS SUPERSEDED BY
COMPARABLE SUCCESSOR PROVISIONS.


 


10.11      THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 8.2 AND SECTION 8.3 (IT BEING UNDERSTOOD THAT NO DISTRIBUTOR, CUSTOMER,
SUPPLIER OR END-USER OF BUYERS, THEIR AFFILIATES OR THE BUSINESS SHALL HAVE ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT) THIS AGREEMENT SHALL INURE EXCLUSIVELY
TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON (INCLUDING, ANY BUSINESS EMPLOYEE
OR TSA EMPLOYEE OR ANY OTHER EMPLOYEE, DIRECTOR OR CONSULTANT UNDER ARTICLE 6)
OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF
THIS AGREEMENT.

 

57

--------------------------------------------------------------------------------



 


10.12      KNOWLEDGE DEFINED.  AS USED IN THIS AGREEMENT, (A) THE TERMS “TO THE
KNOWLEDGE OF SELLERS” AND SIMILAR TERMS SHALL MEAN THE ACTUAL KNOWLEDGE OF THE
INDIVIDUALS SET FORTH IN SCHEDULE 10.12 AND (B) THE TERMS “TO THE KNOWLEDGE OF
BUYERS” AND SIMILAR TERMS SHALL MEAN THE ACTUAL KNOWLEDGE OF THE INDIVIDUALS SET
FORTH IN SECTION 10.12 OF THE BUYERS’ SCHEDULE.

 


10.13      EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY SHALL PAY
ITS OWN COSTS AND EXPENSES (INCLUDING ALL LEGAL, ACCOUNTING AND OTHER EXPENSES
INCURRED BY ITSELF AND ITS AFFILIATES) IN CONNECTION WITH THE TRANSACTIONS AND
THIS AGREEMENT.


 


10.14      DAMAGES.  EACH PARTY WAIVES ANY CLAIM TO, AND SHALL NOT BE LIABLE
(INCLUDING UNDER ARTICLE 8 OR OTHERWISE) FOR, ANY PUNITIVE,  EXEMPLARY,
MULTIPLIED, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES (INCLUDING
BUSINESS INTERRUPTION, LOSS OF FUTURE REVENUE, DIMINUTION IN VALUE, PROFITS OR
INCOME, OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY) FROM THE OTHER PARTIES
(OR FROM ANY AFFILIATE OF THE OTHER PARTIES).  FOR THE AVOIDANCE OF DOUBT, THE
FOREGOING SHALL NOT LIMIT A PARTY FROM SEEKING INDEMNIFICATION UNDER ARTICLE 8
FROM THE OTHER PARTIES FOR PUNITIVE, EXEMPLARY, MULTIPLIED, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES (INCLUDING BUSINESS INTERRUPTION,
LOSS OF FUTURE REVENUE, DIMINUTION IN VALUE, PROFITS OR INCOME, OR LOSS OF
BUSINESS REPUTATION OR OPPORTUNITY) ASSERTED BY A THIRD PARTY.

 

[Signature page follows]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SELLERS:

 

BUYERS:

 

 

 

 

 

EDWARDS LIFESCIENCES LLC

 

C. R. BARD, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John H. Kehl, Jr.

 

By:

/s/ Robert L. Mellen

Name: John H. Kehl, Jr.

 

Name: Robert L. Mellen

 

Title: Corporate Vice President

 

Title: VP Stratigic Planning and

 

 

 

Business Development

 

 

 

 

 

EDWARDS LIFESCIENCES A.G.

 

ANGIOMED GMBH & CO.,

 

 

 

MEDIZINTECHNIK KG

 

 

 

 

 

 

 

 

 

By:

/s/ Patrick Verguet

 

 

 

 

Name: Patrick Verguet

 

By:

 /s/ J.M. Spicer

Title: CVP Europe

 

Name: J.M. Spicer

 

 

 

Title: Managing Director

 

 

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------